Exhibit 10.1

EXECUTION COPY

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of

April 10, 2013

among

ROTECH HEALTHCARE INC.,

THE LENDERS PARTY HERETO

and

SILVER POINT FINANCE, LLC

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.

  

Defined Terms

     2   

SECTION 1.02.

  

Terms Generally

     32   

SECTION 1.03.

  

Classification of Loans and Borrowings

     33   

ARTICLE II

  

Amounts and Terms of Credit

  

SECTION 2.01.

  

Term Loan Borrowing Commitments

     33   

SECTION 2.02.

  

Cash Collateral Account

     34   

SECTION 2.03.

  

Borrowing Procedure

     35   

SECTION 2.04.

  

Disbursement of Funds

     36   

SECTION 2.05.

  

Evidence of Debt; Repayment of Loans

     36   

SECTION 2.06.

  

Conversions and Continuations

     37   

SECTION 2.07.

  

Pro Rata Borrowings

     38   

SECTION 2.08.

  

Interest

     38   

SECTION 2.09.

  

Fees

     39   

SECTION 2.10.

  

Optional Prepayment

     40   

SECTION 2.11.

  

Mandatory Prepayments

     40   

SECTION 2.12.

  

Reserve Requirements; Change in Circumstances

     40   

SECTION 2.13.

  

Change in Legality

     41   

SECTION 2.14.

  

Indemnity

     42   

SECTION 2.15.

  

Sharing of Setoffs

     42   

SECTION 2.16.

  

Payments

     43   

SECTION 2.17.

  

Taxes

     44   

SECTION 2.18.

  

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     46   

SECTION 2.19.

  

Defaulting Lenders

     47   

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.

  

Organization; Powers

     49   

SECTION 3.02.

  

Authorization

     49   

SECTION 3.03.

  

Enforceability

     49   

SECTION 3.04.

  

Governmental Approvals

     50   

SECTION 3.05.

  

Financial Statements

     50   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 3.06.

  

No Material Adverse Change

     50   

SECTION 3.07.

  

Title to Properties; Possession Under Leases

     50   

SECTION 3.08.

  

Restricted Subsidiaries

     50   

SECTION 3.09.

  

Compliance with Laws; Disputes, Audits, Investigations, Adjudications,
Litigation

     50   

SECTION 3.10.

  

Agreements

     51   

SECTION 3.11.

  

Federal Reserve Regulations

     51   

SECTION 3.12.

  

Investment Company Act

     51   

SECTION 3.13.

  

Use of Proceeds

     51   

SECTION 3.14.

  

Tax Returns and Payments

     52   

SECTION 3.15.

  

No Material Misstatements

     52   

SECTION 3.16.

  

Employee Benefit Plans; Compliance with ERISA

     52   

SECTION 3.17.

  

Environmental Matters

     52   

SECTION 3.18.

  

Insurance

     53   

SECTION 3.19.

  

Perfection of Security Interests

     53   

SECTION 3.20.

  

Location of Leased Premises

     53   

SECTION 3.21.

  

Labor Matters

     53   

SECTION 3.22.

  

Intentionally Omitted

     53   

SECTION 3.23.

  

Sanctioned Persons; OFAC

     53   

SECTION 3.24.

  

USA PATRIOT Act

     54   

SECTION 3.25.

  

Foreign Corrupt Practices Act

     54   

SECTION 3.26.

  

Health Care Matters

     54   

SECTION 3.27.

  

Status of DIP Facility as Senior Indebtedness

     54   

SECTION 3.28.

  

Chapter 11 Cases

     54   

SECTION 3.29.

  

Financing Orders

     54   

SECTION 3.30.

  

Budget

     55   

ARTICLE IV

  

Conditions of Lending

  

SECTION 4.01.

  

Effectiveness of this Agreement; Interim Period

     55   

SECTION 4.02.

  

Conditions to Delayed Draw Term Loan

     58   

SECTION 4.03.

  

Conditions to All Credit Extensions

     58   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.

  

Existence; Compliance with Laws; Businesses and Properties

     59   

SECTION 5.02.

  

Insurance

     59   

SECTION 5.03.

  

Obligations and Taxes

     60   

SECTION 5.04.

  

Financial and Other Reports; Budget

     60   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 5.05.

  

Litigation and Other Notices

     64   

SECTION 5.06.

  

Information Regarding Collateral

     65   

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

     65   

SECTION 5.08.

  

Use of Proceeds

     65   

SECTION 5.09.

  

Employee Benefits

     65   

SECTION 5.10.

  

Compliance with Environmental Laws

     65   

SECTION 5.11.

  

Preparation of Environmental Reports

     66   

SECTION 5.12.

  

Further Assurances; Interim Order

     66   

SECTION 5.13.

  

[reserved]

     67   

SECTION 5.14.

  

Material Contracts and Licenses

     67   

SECTION 5.15.

  

Medicare and Medicaid Proceeds

     67   

SECTION 5.16.

  

Compliance with Budget

     68   

SECTION 5.17.

  

Milestones

     69   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.

  

Use of Proceeds

     70   

SECTION 6.02.

  

Limitation on Indebtedness

     70   

SECTION 6.03.

  

Limitation on Restricted Payments

     73   

SECTION 6.04.

  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     73   

SECTION 6.05.

  

Limitation on Sales of Assets and Subsidiary Stock

     74   

SECTION 6.06.

  

Limitation on Affiliate Transactions

     75   

SECTION 6.07.

  

Limitation on Line of Business

     77   

SECTION 6.08.

  

Limitation on Liens

     77   

SECTION 6.09.

  

Limitation on Sale/Leaseback Transactions

     77   

SECTION 6.10.

  

When Borrower May Merge or Transfer Assets

     77   

SECTION 6.11.

  

Negative Pledge

     78   

SECTION 6.12.

  

Bankruptcy Matters

     78   

ARTICLE VII

  

Events of Default

  

SECTION 7.01.

  

Events of Default

     79   

SECTION 7.02.

  

Termination of Use of Cash Collateral; Vacation of Automatic Stay

     82   

ARTICLE VIII

  

The Administrative Agent and the Collateral Agent

  

SECTION 8.01.

  

Appointment and Authorization of Agents

     83   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 8.02.

  

Reliance by Agents

     84   

SECTION 8.03.

  

Delegation of Duties

     84   

SECTION 8.04.

  

Resignation by the Agents

     84   

SECTION 8.05.

  

Credit Decision; Disclosure of Information by Agents

     85   

SECTION 8.06.

  

Exercise of Remedies

     85   

SECTION 8.07.

  

Administrative Agent May File Proofs of Claim

     85   

SECTION 8.08.

  

Release of Collateral and Guarantee

     86   

SECTION 8.09.

  

Agents in their Individual Capacities

     87   

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.

  

Notices; Electronic Communications

     87   

SECTION 9.02.

  

Survival of Agreement

     89   

SECTION 9.03.

  

Binding Effect

     90   

SECTION 9.04.

  

Successors and Assigns

     90   

SECTION 9.05.

  

Expenses; Indemnity

     94   

SECTION 9.06.

  

Right of Setoff

     95   

SECTION 9.07.

  

Applicable Law; Submission to Jurisdiction

     95   

SECTION 9.08.

  

Waivers; Amendment

     96   

SECTION 9.09.

  

Interest Rate Limitation

     97   

SECTION 9.10.

  

Entire Agreement

     97   

SECTION 9.11.

  

WAIVER OF JURY TRIAL

     97   

SECTION 9.12.

  

Severability

     98   

SECTION 9.13.

  

Counterparts

     98   

SECTION 9.14.

  

Headings

     98   

SECTION 9.15.

  

Intentionally Omitted

     98   

SECTION 9.16.

  

Confidentiality

     98   

SECTION 9.17.

  

Lender Action

     99   

SECTION 9.18.

  

USA PATRIOT Act Notice

     99   

SECTION 9.19.

  

Application of Proceeds

     99   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                Page

SCHEDULES

          Schedule 1.01(a)   -     

Restricted Cash and L/C Indebtedness

   Schedule 1.01(b)   -     

Subsidiary Guarantors

   Schedule 1.01(c)   -     

Certain Permitted Liens

   Schedule 1.01(d)   -     

Excluded Lenders

   Schedule 2.01   -     

Lenders and Commitments

   Schedule 3.08   -     

Restricted Subsidiaries

   Schedule 3.09   -     

Litigation

   Schedule 3.17   -     

Environmental Matters

   Schedule 3.18   -     

Insurance

   Schedule 3.20   -     

Leased Real Property

   Schedule 6.02(b)(v)   -     

Indebtedness

  

 

EXHIBITS

       Exhibit A   -     

Form of Administrative Questionnaire

Exhibit B   -     

Form of Assignment and Acceptance

Exhibit C-1   -     

Form of Closing Date Borrowing Request

Exhibit C-2   -     

Form of Delayed Draw Borrowing Request

Exhibit C-3   -     

Form of Withdrawal Request

Exhibit D   -     

Form of Collateral Agreement

Exhibit E   -     

Form of Guarantee Agreement

Exhibit F   -     

Budget

Exhibit G   -     

Interim Order

Exhibit H   -     

Compliance Certificate

 

v



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of April 10, 2013 among ROTECH
HEALTHCARE INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined in Article I) and SILVER POINT FINANCE, LLC, as administrative agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”) and as collateral agent (in such capacity, together with its successors
and assigns, the “Collateral Agent”) for the Secured Parties (as defined in
Article I).

RECITALS

WHEREAS, on April 8, 2013 (the “Petition Date”), the Borrower and each
Subsidiary Guarantor (as defined below) (collectively, the “Debtors”) commenced
Chapter 11 Cases Nos. 13-10742 through 13-10861 (each a “Case” and collectively,
the “Cases”) by filing voluntary petitions for reorganization under Title 11 of
the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy
Court of the District of Delaware (the “Bankruptcy Court”);

WHEREAS, the Debtors continue to operate their business and manage their
properties under sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, prior to the Petition Date, certain Lenders provided financing to the
Borrower pursuant to the Term Loan Credit Agreement, dated as of December 21,
2012 (as amended, modified or supplemented through the Petition Date, the
“Pre-Petition Credit Agreement”), among the Borrower, the other parties
signatories thereto and each such Lender;

WHEREAS, the Borrower has requested that the Lenders provide a senior secured,
superpriority priming credit facility to the Borrower in the amount of up to
$30,000,000 to fund the working capital requirements of the Borrower and for
other purposes permitted under this Agreement during the pendency of the Cases;

WHEREAS, each Lender is willing to make certain Post-Petition (as defined below)
loans and other extensions of credit to the Borrower of up to an amount and upon
the terms and conditions as set forth herein;

WHEREAS, each Debtor has agreed to secure all the Obligations (as defined below)
by granting to the Collateral Agent a security interest in and Lien upon
substantially all of its now existing and after-acquired personal and real
property (subject to certain exceptions set forth in the Loan Documents); and

WHEREAS, the Borrower acknowledges that it will receive substantial direct and
indirect benefits by reason of the making of the loans and other financial
accommodations to the Borrower as provided in this Agreement;

NOW, THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by JPMorgan Chase
as its “prime rate”, and (c) the LIBOR Rate at such time determined for a
one-month Interest Period plus 1%. The “prime rate” is a rate set by JPMorgan
Chase based upon various factors including JPMorgan Chase’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by JPMorgan Chase
shall take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the foregoing, the ABR shall at no
time be less than 3.00% per annum.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.08(a).

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent,
collectively.

“Agreement” shall mean this Debtor-in-Possession Credit Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Applicable ABR Margin” shall mean at any date, with respect to all ABR Loans,
7.50% per annum.

“Applicable LIBOR Margin” shall mean at any date, with respect to all LIBOR
Loans, 8.50% per annum.

“Asset Sale Prepayment Event” shall mean any Disposition of the Borrower or any
of its Restricted Subsidiaries other than (x) Dispositions permitted by clause
(i)(x) and clauses (ii) through (viii) of Section 6.05, or (y) Dispositions
permitted by clause (ix) of Section 6.05 resulting in Net Cash Proceeds in the
aggregate for all such Dispositions of less than $100,000.

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation.”
Such present value shall be calculated using a discount rate equal to the rate
of interest implicit in such transaction determined in accordance with GAAP (or,
in the absence thereof, the original yield to maturity of the Closing Date Term
Loans).

“Bankruptcy Code” shall have the meaning assigned to such term in the Recitals.

“Bankruptcy Court” shall have the meaning assigned to such term in the Recitals.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure and
local rules of the Bankruptcy Court, each as amended, and applicable to the
Cases.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any Person, the board of directors, board
of managers or other similar body or Person performing a similar function or any
duly authorized committee thereof.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of (a) in the case of a
Closing Date Term Loan, Exhibit C-1 and (b) in the case of a Delayed Draw Term
Loan, Exhibit C-2 (or, in either case, such other form as shall be approved by
the Administrative Agent).

“Breakage Event” shall have the meaning assigned to such term in Section 2.14.

“Budget” shall mean (i) prior to the effectiveness of any supplemental budget in
accordance with clause (ii) hereof, the initial 13-week budget for the Loan
Parties substantially in the form attached hereto as Exhibit F, each together
with any supporting schedules (the “Initial Budget”), covering the period
beginning with the beginning of the week which includes the Petition Date
through the 13th week thereafter, and (ii) thereafter, commencing with the

 

3



--------------------------------------------------------------------------------

beginning of each week that includes the first day of each calendar month
thereafter, the supplemental budget covering the 13 week period commencing with
such week (each a “Supplemental Budget”) but in each case, only upon each such
Supplemental Budget becoming effective in accordance with Section 5.04(e) (and
the budget so in effect at any time, the “Budget”).

“Budget Covenant” shall mean the covenants contained in Section 5.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Carve-Out” shall have the meaning assigned to such term in the Interim Order
or, upon entry of the Final DIP Order, in the Final DIP Order.

“Case” and “Cases” shall have the meanings assigned to such terms in the
Recitals.

“Cash Collateral” shall have the meaning assigned to such term in the Interim
Order or, upon entry of the Final DIP Order, in the Final DIP Order.

“Cash Collateral Account” shall have the meaning assigned to such term in
Section 2.02.

“Cash Collateral Bank” shall have the meaning assigned to such term in
Section 2.02.

“Cash Equivalents” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United

 

4



--------------------------------------------------------------------------------

States of America), in each case maturing within one year from the date of
issuance thereof, (b) investments in commercial paper maturing within 270 days
from the date of issuance thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s, (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, the Administrative
Agent or any domestic office of any commercial bank organized under the laws of
the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000 and that issues
(or the parent of which issues) commercial paper rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by
S&P, (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria of clause (c) above, and
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above.

“Casualty Prepayment Event” shall mean, with respect to any Collateral or other
property or assets of the Borrower or its Restricted Subsidiaries, any loss of
or damage to, or any condemnation or other taking by a Governmental Authority of
property for which such Collateral or other property or assets for which the
Borrower or any of its Restricted Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

“CHAMPUS” shall mean, collectively, the Civilian Health and Medical Program of
the Uniformed Services, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, which is now
known as TRICARE, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all Federal statutes (whether set forth in 10 U.S.C.
§§1071-1107 or elsewhere) affecting such program; and (b) all rules, regulations
(including 32 C.F.R. §§199.1-199.22), manuals, orders and administrative
guidelines of all Governmental Authorities promulgated pursuant to or in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“CHAMPVA” shall mean, collectively, the Civilian Health and Medical Program of
the Department of Veteran Affairs, a program of medical benefits covering
retirees and dependents of former members of the armed services administered by
the United States Department of Veteran Affairs, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all Federal statutes (whether set forth in 38 U.S.C. §1713
or elsewhere) affecting such program; (b) to the extent applicable to CHAMPVA,
the CHAMPUS regulations; and (c) all rules, regulations (including 38 C.F.R.
§§17.270-17.278), manuals, orders and administrative guidelines of all
Governmental Authorities promulgated pursuant to or in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of any of the following events:

 

  (1) the Borrower becomes aware that any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Borrower; provided, however, that for purposes of this clause (1)
such other Person shall be deemed to have “beneficial ownership” of any Voting
Stock of a Person held by any other Person (the “parent entity”), if such other
Person is the beneficial owner (as defined above in this clause (1)), directly
or indirectly, of more than 50% of the total voting power of the Voting Stock of
such parent entity;

 

  (2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

 

  (3) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction following which, in the case
of a merger or consolidation transaction, holders of securities that represented
100% of the Voting Stock of the Borrower immediately prior to such transaction
(or other securities into which such securities are converted as part of such
merger or consolidation transaction) own directly or indirectly at least a
majority of the voting power of the Voting Stock of the surviving Person in such
merger or consolidation transaction immediately after such transaction.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.12,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive of any Governmental Authority made
or issued after the Closing Date.

“Chapter 11 Plan” shall have the meaning assigned to such term in
Section 4.02(d).

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the date on which all the conditions precedent in
Section 4.01 are satisfied or waived.

“Closing Date Term Loan” shall have the meaning provided in Section 2.01(a).

“Closing Date Term Loan Commitment” shall mean, with respect to each Lender, the
obligations of such Lender, if any, to make a Closing Date Term Loan hereunder
in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its commitment, as applicable, as the same
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 or as otherwise modified pursuant to the
terms hereof.

 

6



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and, for the avoidance of doubt, shall (a) include all Pre-Petition and
Post-Petition real and personal property of the Loan Parties now owned or
hereafter acquired and all other property of whatever kind and nature, in each
case, that is pledged as collateral under any Security Document, the Financing
Orders or any other order of the Bankruptcy Court in the Cases and (b) exclude
the Excluded Assets (as defined in the Collateral Agreement).

“Collateral Agent” shall mean Silver Point Finance, LLC, in its capacity as
collateral agent for the Secured Parties, together with its successors and
assigns.

“Collateral Agreement” shall mean the Collateral Agreement dated as of the date
hereof among the Borrower, the Subsidiaries party thereto and the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” shall mean a Closing Date Term Loan Commitment and a Delayed Draw
Term Loan Commitment, as applicable.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Confirmation Order” shall have the meaning assigned to such term in
Section 5.17(b).

“Concentration Account” shall mean the account specified on Schedule 4.10 of the
Collateral Agreement, at Regions Bank or such other financial institution
reasonably acceptable to the Administrative Agent, over which the Collateral
Agent has a perfected security interest with the priority established pursuant
to the Financing Orders.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of its Restricted Subsidiaries of any Indebtedness (but
excluding any Indebtedness permitted to be issued or incurred under Section 6.02
(other than Indebtedness of the type described in clause (1) of the definition
thereof incurred under Section 6.02(b)(xiv))).

“Debtor Relief Law” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

7



--------------------------------------------------------------------------------

“Debtor” and Debtors” shall have the meaning assigned to such term in the
Recitals.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Default Rate” shall mean, with respect to any Loan, the rate per annum
otherwise applicable to such Loan plus two percent (2%) or, with respect to any
other Obligations (other than principal of the Loans), shall mean the interest
rate applicable to the relevant ABR Loans plus two percent (2%).

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within one (1) Business Day after
request by the Administrative Agent, to provide written confirmation that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Debtor Relief Laws,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.

“Deferred Net Cash Proceeds” shall have the meaning specified in the definition
of Net Cash Proceeds.

 

8



--------------------------------------------------------------------------------

“Delayed Draw Term Loan” shall have the meaning specified in Section 2.01(b).

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender, if any, to make a Delayed Draw Term Loan hereunder in
an aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumes its commitment, as applicable, as the same may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 or as otherwise modified pursuant to the terms
hereof. The aggregate amount of the Delayed Draw Term Loan Commitment as of the
Closing Date is as set forth in clause (b) of the definition of Maximum
Availability.

“Disposition” shall mean a sale, transfer or other disposition (including any
sale of Equity Interests (other than directors’ (or similar persons’) qualifying
shares or shares required by applicable law to be held by a Person other than
the Borrower or a Restricted Subsidiary) and any Sale Leaseback Transaction) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Entity” shall mean any person identified on Schedule 1.01(d)
hereto.

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event:

 

  (1) matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person which is not itself Disqualified Stock) pursuant
to a sinking fund obligation or otherwise;

 

  (2) is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Stock; or

 

  (3) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date ninety one (91) days after the maturity of
the Loans.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Effect of Bankruptcy” shall mean, with respect to any obligation, contract or
agreement to which the Borrower or any Subsidiary of Borrower is a party, any
default or other legal consequences arising on account of or resulting from the
commencement or the filing of the Cases, as applicable (including the
implementation of any stay), or the rejection of any such obligation, contract
or agreement with the approval of the Bankruptcy Court if required under
applicable law.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither (i) the Borrower nor any of its Affiliates nor
(ii) any Disqualified Entity shall be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders) and agreements, in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30)-day notice period is waived), (b) any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan or the withdrawal or
partial withdrawal of the Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan

 

10



--------------------------------------------------------------------------------

administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA, (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits (and, in each case, franchise
taxes imposed in lieu thereof) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or in which it is otherwise deemed to be
engaged in business (other than in connection with such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected security interest under, engaged
in any other transaction pursuant to or enforced any Loan Document, or sold or
assigned any interest in any Loan or Loan Document), (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.18(a)) or participant, any withholding tax (including FATCA) that is
imposed on amounts payable to such Lender or participant pursuant to any law
enacted at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or such participant acquires its participation or is
attributable to such Lender’s or participant’s failure to comply with
Sections 2.17(e) and 2.17(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) or sale of the participation, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Notes” shall mean the Senior Secured Notes and the Junior Secured
Notes.

“Exit Financing” shall have the meaning assigned to such term in
Section 2.09(d).

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value will
be determined in good faith by the Board of Directors of the Borrower, whose
determination shall be conclusive and evidenced by a resolution of such Board of
Directors of the Borrower.

 

11



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations thereunder or official
interpretations thereof.

“Federal and/or State Healthcare Programs” shall mean one or more of the
Medicare, TRICARE, CHAMPUS, CHAMPVA, and black lung disease programs and any
other health care plan or program that provides health benefits, whether
directly, through insurance or otherwise, which is funded directly, in whole or
in part, by the United States government, other than the federal employee health
benefits program, and any program receiving funds under Titles V, XVII
(including Medicare), XIX (including Medicaid), and XX of the Social Security
Act or from an allotment to a state under such title or a state child health
plan approved under Title XXI of the Social Security Act.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Final DIP Order” shall mean, collectively, the order of the Bankruptcy Court
entered in the Cases after a formal hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
substantially in the form of the Interim Order and shall otherwise be
satisfactory in form and substance to the Administrative Agent, and from which
no appeal or motion to reconsider has been timely filed (or any such appeal or
motion has been conclusively resolved in favor of the Borrower) and such order
in any respect is not the subject of a stay or injunction pending appeal (unless
the Administrative Agent and the Required Lenders waive such requirement),
together with all extensions, modifications, amendments or supplements thereto,
in form and substance satisfactory to the Administrative Agent, which, among
other matters but not by way of limitation, provides substantially similar
approvals, authorizations and confirmations as set forth in the Interim Order,
authorizes the Borrower to obtain the Loans up to the amount specified in clause
(b) of the definition of Maximum Availability and approves this Agreement and
the other Loan Documents.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financing Orders” shall mean the Interim Order, the Final DIP Order and any
amendment, modification or supplement thereto in form and substance acceptable
to the Administrative Agent.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

12



--------------------------------------------------------------------------------

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit E, among the Subsidiaries party thereto and the Administrative
Agent for the benefit of the Secured Parties.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules,
regulations and orders of any Governmental Authority with respect to the
regulation of patient health care and the submission of claims for reimbursement
including: (1) federal fraud and abuse laws and regulations, including the
federal patient referral law, 42 U.S.C. §1395nn, commonly known as “Stark II”,
the federal anti-kickback law, 42 U.S.C. §1320a-7b, the federal civil monetary
penalty statute, 42 U.S.C. §1320a-7a, federal laws regarding the submission of
false claims, false billing, false coding and similar state laws and
regulations; (2) federal and state laws applicable to reimbursement and
assignment; (3) HIPAA; (4) federal statutes and regulations affecting the health
insurance program for the aged and disabled established by Title XVIII of the
Social Security Act and any statutes succeeding thereto; (5) statutes affecting
the TRICARE, CHAMPUS, CHAMPVA, and black lung disease programs and any other
health care program financed with United States government funds; (6) all
federal statutes and regulations affecting the medical assistance program
established by Titles V, XIX, XX, and XXI of the Social Security Act and any
statutes succeeding thereto, and all state statutes and plans for medical
assistance enacted in connection with the federal statutes and regulations; and
(7) any other federal or state law or regulation governing health care.

 

13



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person pursuant to (i) any Hedging Agreement, or (ii) other
derivative agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, commodity prices or raw materials, but
excluding purchase and supply agreements.

“HIPAA” shall mean, collectively, (1) the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996,
and (2) the Health Information Technology for Economic and Clinical Health Act,
as incorporated in Title XIII, Subtitle D of the American Recovery and
Reinvestment Act of 2009, Pub.L.No. 111-5, and its implementing regulations and
guidance issued by the Secretary of the Department of Health and Human Services
(the “HITECH Act”), as the same may be amended, modified or supplemented from
time to time, and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder.

“Incur” shall mean issue, assume, Guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning. Solely for purposes of determining
compliance with Section 6.02:

 

  (1) amortization of debt discount or the accretion of principal with respect
to a non-interest bearing or other discount security;

 

  (2) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms; and

 

  (3) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or the making of a
mandatory offer to purchase such Indebtedness in the case of each of (1),
(2) and (3) above, will be deemed not to be an Incurrence of Indebtedness.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

  (1) the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

 

14



--------------------------------------------------------------------------------

  (2) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale/Leaseback Transactions entered into by such Person;

 

  (3) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
any accounts payable or other liability to trade creditors arising in the
ordinary course of business);

 

  (4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, surety bond, bankers’ acceptance or similar credit transaction
(other than obligations with respect to letters of credit or surety bonds
securing obligations (but excluding obligations described in clauses (1) through
(3) above) entered into in the ordinary course of business of such Person to the
extent such letters of credit or surety bonds are not drawn upon or, if and to
the extent drawn upon, such drawing is reimbursed no later than the tenth
Business Day following payment on the letter of credit or surety bond);

 

  (5) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock of such
Person or, with respect to any Preferred Stock of any Subsidiary of such Person,
the principal amount of such Preferred Stock to be determined in accordance with
this Agreement (but excluding, in each case, any accrued dividends);

 

  (6) all obligations of the type referred to in clauses (1) through (5) above
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;

 

  (7) all obligations of the type referred to in clauses (1) through (6) above
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the Fair Market Value of such
property or assets and the amount of the obligation so secured; and

 

  (8) to the extent not otherwise included in this definition, Hedging
Obligations of such Person.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” shall
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within thirty (30) days thereafter.

 

15



--------------------------------------------------------------------------------

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.

The amount of any Disqualified Stock or Preferred Stock that has a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Stock or Preferred Stock as if such Disqualified
Stock or Preferred Stock were redeemed, repaid or repurchased on any date on
which the amount of such Disqualified Stock is to be determined pursuant to this
Agreement; provided, however, that if such Disqualified Stock or Preferred Stock
could not be required to be redeemed, repaid or repurchased at the time of such
determination, the redemption, repayment or repurchase price will be the book
value of such Disqualified Stock or Preferred Stock as reflected in the most
recent financial statements of such Person.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Qualified Party” shall mean an investment banking firm, accounting
firm or appraisal firm of national standing; provided, however, that such firm
is not an Affiliate of the Borrower.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Initial Budget” shall have the meaning assigned to such term in the definition
of Budget.

“Initial Lenders” shall mean Silver Point Finance, LLC or any of its Affiliates
and/or Capital Research and Management Company or any of its Affiliates, in each
case, in their capacity as Lenders hereunder.

“Intercreditor Agreements” shall mean the Pari Passu Intercreditor Agreement and
the Junior Lien Intercreditor Agreement.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each month, and (b) with respect to any LIBOR Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part.

“Interest Period” shall mean, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two or three months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar

 

16



--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period and (c) no Interest Period
for any Loan shall extend beyond the Maturity Date of such Loan. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Order” shall mean the order of the Bankruptcy Court entered in the
Cases after an interim hearing (assuming satisfaction of the standards
prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and
other applicable law), substantially in the Form of Exhibit G hereto, with such
changes as may be agreed to by the Administrative Agent in its sole discretion.

“Interim Period” shall have the meaning assigned to such term in the definition
of Maximum Availability.

“Investment” in any Person shall mean any direct or indirect advance, loan
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender) or other
extensions of credit (including by way of a Guarantee or similar arrangement) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Equity Interests, Indebtedness or
other similar instruments issued by such Person. If the Borrower or any
Restricted Subsidiary issues, sells or otherwise disposes of any Equity
Interests of a Person that is a Restricted Subsidiary such that, after giving
effect thereto, such Person is no longer a Restricted Subsidiary, any Investment
by the Borrower or any Restricted Subsidiary in such Person remaining after
giving effect thereto shall be deemed to be a new Investment at such time. The
acquisition by the Borrower or any Restricted Subsidiary of a Person that holds
an Investment in a third Person shall be deemed not to be an Investment by the
Borrower or such Restricted Subsidiary in such third Person at such time unless
such Investment was made in contemplation of such acquisition or acquiring that
Investment was the primary purpose of such acquisition. Except as otherwise
provided for herein, the amount of an Investment shall be its Fair Market Value
at the time the Investment is made and without giving effect to subsequent
changes in value.

“JPMorgan Chase” shall mean JPMorgan Chase Bank, N.A.

“Junior Lien Intercreditor Agreement” shall mean the Junior Lien Intercreditor
Agreement dated as of March 17, 2011, as amended by that certain First Amendment
to Junior Lien Intercreditor Agreement, dated as of December 21, 2012, among the
Senior Secured Notes Trustee, as first priority representative, the Borrower,
the Subsidiaries party thereto and The Bank of New York Mellon Trust Company,
N.A., as junior priority representative.

“Junior Secured Notes” shall mean the Borrower’s 10.5% senior second priority
secured notes due 2018, issued on March 17, 2011, in an aggregate principal
amount of $290,000,000 and any exchange notes issued in exchange therefor, in
each case pursuant to the Junior Secured Notes Indenture.

 

17



--------------------------------------------------------------------------------

“Junior Secured Notes Documents” shall mean the Junior Secured Notes, the Junior
Secured Notes Indenture and all other documents executed and delivered with
respect to the Junior Secured Notes or the Junior Secured Notes Indenture.

“Junior Secured Notes Indenture” shall mean the Indenture for the Junior Secured
Notes dated as of March 17, 2011, among the Borrower, the Subsidiaries party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” shall mean:

(a) for any Interest Period with respect to a LIBOR Loan, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

 

LIBOR Rate =

 

LIBOR ABR

       1.00 – LIBOR Reserve Percentage   

where,

“LIBOR ABR” shall mean, for such interest period, the rate per annum equal to
(i) the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR Rate available (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the LIBOR
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank LIBOR market at their request at approximately
11:00 a.m. (London time) two London Banking Days prior to the commencement of
such Interest Period; and

 

18



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to an ABR Loan on any date, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

 

LIBOR Rate =

 

LIBOR ABR

       1.00 – LIBOR Reserve Percentage   

where,

“LIBOR ABR” shall mean the rate per annum equal to (i) BBA LIBOR, as published
by Reuters (or such other commercially available source providing quotations of
BBA LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., (London time) two London Banking Days prior to such
date, for Dollar deposits with a term of one month commencing on that day, or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by JPMorgan to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

Notwithstanding the foregoing, the LIBOR Rate shall at no time be less than
2.00% per annum.

“LIBOR Reserve Percentage” shall mean, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding Loan, the
interest on which is determined by reference to the LIBOR Rate shall be adjusted
automatically as of the effective date of any change in the LIBOR Reserve
Percentage.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Guarantee Agreement, the
Security Documents, the promissory notes, if any, executed and delivered
pursuant to Section 2.05(e) and any other document executed in connection with
the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the Closing Date Term Loan and the Delayed Draw Term Loan,
collectively.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

19



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Borrower and the Loan Parties to perform their obligations under the Loan
Document to which any of them are or will be a party, taken as a whole or (c) a
material impairment of the rights and remedies of or benefits available to the
Lenders under any Loan Document, taken as a whole; provided that a Material
Adverse Effect shall not be deemed to exist as a result of the Cases, the events
leading to the Cases or the Effect of Bankruptcy.

“Material Indebtedness” shall mean Post-Petition Indebtedness (other than the
Loans) of the Borrower and its Restricted Subsidiaries in the amount of
$1,000,000 or greater.

“Maturity Date” shall mean the date of the earliest to occur of (a) the date
that is seven (7) months after the Petition Date, (b) the acceleration of the
Loans pursuant to the terms of this Agreement and the Financing Orders, (c) the
date on which the Maximum Availability is reduced to $0 pursuant to clause
(x) of the definition thereof, and (d) the effective date of the Chapter 11
Plan.

“Maximum Availability” shall mean (a) with respect to the Closing Date Term
Loan, at any time after the entry of the Interim Order but prior to the entry of
the Final DIP Order (such period, the “Interim Period”), an aggregate amount not
to exceed the lesser of (i) $25,000,000 and (ii) the amount authorized by the
Bankruptcy Court pursuant to the Interim Order; and (b) with respect to the
Delayed Draw Term Loan, at any time after entry of the Final DIP Order approving
the Post-Petition Liens, an amount not to exceed the lesser of (i) $30,000,000
less the principal amount of the Closing Date Term Loan funded on the Closing
Date and (ii) the amount authorized by the Bankruptcy Court pursuant to the
Final DIP Order. For the avoidance of doubt, (x) if the Final DIP Order does not
approve the Post-Petition Liens or the Final DIP Order is not otherwise in form
and substance satisfactory to the Required Lenders, the Lenders shall have no
commitment to make any additional Loans, the Commitment of each Lender will be
reduced by the amount of such Lender’s unused Commitment and the Maximum
Availability shall be reduced to $0 and (y) Lenders shall not be required to
make any Loans in excess of the Maximum Availability for any reason, including,
without limitation, to pay the fees and expenses of estate-retained
professionals.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Medicaid” shall mean the medical assistance program established by Title XIX of
the Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes
succeeding thereto.

“Medicare” shall mean the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Secs. 1395 et
seq.) and any statutes succeeding thereto.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

20



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
issuance, as the case may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the
Borrower or any of its Restricted Subsidiaries in connection with such
Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any of its Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction;

(iii) in case of any Asset Sale Prepayment Event or Casualty Prepayment Event,
the amount of any Indebtedness (including any premium in respect thereof)
secured by a Lien on the assets that are the subject of such Prepayment Event to
the extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event;

(iv) in the case of any Casualty Prepayment Event, the amount of any proceeds of
such Prepayment Event that the Borrower or any Subsidiary has reinvested (or
intends to reinvest) within the Reinvestment Period in the business of the
Borrower or any of the Restricted Subsidiaries, or the amount that is applied
within the Reinvestment Period to consummate a transaction permitted under this
Agreement, provided that any portion of such proceeds that has not been so
reinvested within such Reinvestment Period (with respect to such Prepayment
Event, the “Deferred Net Cash Proceeds”) shall (x) be deemed to be Net Cash
Proceeds of a Casualty Prepayment Event occurring on the last day of such
Reinvestment Period and (y) be applied to the repayment of Loans in accordance
with Section 2.11; and

(v) reasonable and customary fees including, but not limited to, attorneys’
fees, accountants’ fees, investment banking fees, brokers’ fees.

“Obligations” shall mean all liabilities and obligations of every nature of each
Loan Party from time to time owed to the Administrative Agent, the Lenders, any
of Administrative Agent’s or Lender’s respective Affiliates, or any of them,
under any Loan Document, whether principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such Loan Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Loan Party for such interest in the related bankruptcy proceeding), fees,
expenses, premiums, indemnification or otherwise and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance).

“OFAC” shall have the meaning assigned to such term in Section 3.23.

 

21



--------------------------------------------------------------------------------

“Officer” shall mean the Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, the President, any Vice President, the Treasurer, the General
Counsel or the Secretary of the Borrower.

“Officers’ Certificate” shall mean a certificate signed by two Officers of the
Borrower.

“Operating Cash Flow” shall have the meaning assigned to such term in
Section 5.04(e).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

“Pari Passu Intercreditor Agreement” shall mean the Pari Passu Intercreditor
Agreement dated as of March 17, 2011, among The Bank of New York Mellon Trust
Company, N.A., as collateral agent, the Senior Secured Notes Trustee, the
Borrower, the Subsidiaries party thereto, the Administrative Agent, as an
additional authorized representative, and each additional representative from
time to time party thereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Annex II to the Collateral Agreement.

“Permitted Investment” shall mean, upon Loan Parties obtaining all requisite
approvals from the Bankruptcy Court and solely to the extent that such
Investments are in accordance with the Budget Covenant and an Investment by the
Borrower or any Restricted Subsidiary in:

 

  (1) the Borrower, or a Subsidiary Guarantor that has been a Subsidiary
Guarantor prior to making such Investment;

 

  (2) [reserved];

 

  (3) cash and Cash Equivalents;

 

  (4) receivables owing to the Borrower or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

 

  (5) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

22



--------------------------------------------------------------------------------

  (6) loans or advances to employees made in the ordinary course of business for
bona fide business purposes and consistent with past practices of the Borrower
or such Restricted Subsidiary; provided that such loans and advances do not
exceed $250,000 principal amount outstanding at any one time;

 

  (7) stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments;

 

  (8) any Person to the extent such Investment represents the non-cash portion
of the consideration received for (i) a Disposition as permitted pursuant to
Section 6.05, or (ii) a disposition of assets not constituting a Disposition;

 

  (9) any Person where such Investment was acquired by the Borrower or any of
the Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Borrower or any of the Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

  (10) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Borrower or any Restricted Subsidiary;

 

  (11) [reserved];

 

  (12) any Person to the extent such Investment exists on the Closing Date, and
any extension, modification or renewal of any such Investments existing on the
Closing Date, but only to the extent not involving additional advances,
contributions or other Investments of cash or other assets or other increases
thereof (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case,
pursuant to the terms of such Investment as in effect on the Closing Date);

 

  (13) [reserved];

 

  (14) guarantees of Indebtedness of the Borrower or any Restricted Subsidiary
permitted under Section 6.02; and

 

  (15) additional Investments, other than Investments pursuant to clauses
(1) through (14) above, provided that such additional Investments are listed as
a separate line item on the Supplemental Budget and are otherwise in compliance
with the Budget Covenant.

 

23



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:

 

  (1) pledges or deposits by such Person under workers compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 

  (2) (A) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review and (B) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; provided, however, that
(x) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Borrower in excess of those set
forth by regulations promulgated by the Federal Reserve Board and (y) such
deposit account is not intended by the Borrower or any Restricted Subsidiary to
provide collateral to the depository institution;

 

  (3) Liens for taxes not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings; provided, however,
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

  (4) Liens or deposits to secure the performance of statutory or regulatory
obligations or in favor of issuers of surety, appeal, indemnity or performance
bonds, warranty and contractual requirements, other obligations of a like nature
or letters of credit issued pursuant to the request of and for the account of
such Persons in the ordinary course of its business; provided, however, that
such letters of credit, surety bonds or other similar arrangements do not
constitute Indebtedness;

 

  (5) survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

24



--------------------------------------------------------------------------------

  (6) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to clients or customers on or about the premises
of which such equipment is located;

 

  (7) Liens existing on the Closing Date and set forth on Schedule 1.01(c);

 

  (8) Liens in favor of the Borrower or the Subsidiary Guarantors;

 

  (9) leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business and not interfering in any material respect with the
business of the Borrower or its Subsidiaries;

 

  (10) Liens on Restricted Cash, including Restricted Cash securing L/C
Indebtedness Incurred pursuant to Section 6.02(b)(ii);

 

  (11) any Lien on any Indebtedness (A) incurred pursuant to Section 6.02(b)(i)
or (B) incurred as L/C Indebtedness pursuant to Section 6.02(b)(ii); provided
that the Liens securing L/C Indebtedness under this clause (11)(B) shall not
exceed the amount of Restricted Cash;

 

  (12) any Liens to secure the obligations under the Pre-Petition Credit
Agreement, the Existing Notes (or any Subsidiary Guarantees thereof) incurred as
Permitted Indebtedness pursuant to the provisions described in
Section 6.02(b)(iv);

 

  (13) any Lien with respect to the Carve-Out and Liens approved by the
Financing Orders;

 

  (14) any Lien on the Collateral that is a statutory Lien arising by operation
of law; provided, however, that such Lien ranks junior to the Liens securing the
Loans;

 

  (15) Liens securing Indebtedness permitted to be Incurred pursuant to
Section 6.02(b)(xii); provided that such Liens do not at any time encumber any
property or assets other than the property or assets all or a material portion
of the costs of which is either financed or reimbursed by such Indebtedness and
the proceeds and the products thereof; and

 

  (16) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed $1,000,000 at any one time outstanding.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

25



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Petition Date” shall have the meaning assigned to such term in the Recitals.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Support Agreement” shall mean that certain Plan Support Agreement, dated
as of March 15, 2013, among the Debtors and certain Consenting Noteholders,
signatories thereto, as amended, supplemented or otherwise modified.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Post-Petition” shall mean the time period beginning immediately upon the filing
of the Cases.

“Pre-Petition” shall mean the time period prior to the filing of the Cases.

“Preferred Stock”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over Equity Interests of any other class of such Person.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Casualty
Prepayment Event, or Debt Incurrence Prepayment Event.

“Prepayment Premium” shall mean in connection with (i) the repayment of Loans
pursuant to Section 2.05(a), (ii) each voluntary prepayment of Loans pursuant to
Section 2.10, or (iii) each mandatory prepayment of Loans pursuant to
Section 2.11, an amount equal to one percent (1.00%) of the principal amount of
the Loans prepaid.

“Pre-Petition Collateral Agreement” shall mean the Collateral Agreement dated as
of October 6, 2010, as amended and restated as of March 17, 2011, and as further
amended and restated as of December 21, 2012, among the Borrower, the
Subsidiaries party thereto and The Bank of New York of Mellon Trust Company,
N.A. as collateral agent.

“Pre-Petition Credit Agreement” shall have the meaning assigned to such term in
the Recitals.

“Pro Rata Percentage” shall mean, for each Lender, the percentage of the Closing
Date Term Loan Commitments or Delayed Draw Term Loan Commitments held by all
Lenders represented by such Lender’s Closing Date Term Loan Commitments or
Delayed Draw Term Loan Commitments, or if the Closing Date Term Loan Commitments
or Delayed Draw Term

 

26



--------------------------------------------------------------------------------

Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Closing Date Term Loans or
Delayed Draw Term Loans then outstanding.

“Professional Fees ex DIP/1st Fees” shall mean professional fees and expenses
incurred by professionals retained by parties other than the Administrative
Agent, the Lenders and the ad hoc committee of the holders of the Senior Secured
Notes (in each case, solely in their capacity as such) and as reflected by that
title as a line item in the Budget.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase Money Indebtedness” shall mean Indebtedness (1) consisting of the
deferred purchase price of property, conditional sale obligations, obligations
under any title retention agreement, other purchase money obligations and
obligations in respect of industrial revenue bonds or similar Indebtedness, in
each case where the maturity of such Indebtedness does not exceed the
anticipated useful life of the asset being financed and (2) Incurred to finance
the acquisition by the Borrower or a Restricted Subsidiary of such asset,
including additions and improvements, in the ordinary course of business;
provided, however, that any Lien arising in connection with any such
Indebtedness shall be limited to the specific asset being financed or, in the
case of real property or fixtures, including additions and improvements, the
real property on which such asset is attached; provided further, however, that
such Indebtedness is Incurred within one hundred eighty (180) days after such
acquisition of such assets.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment Period” shall mean 90 days following the date of a Casualty
Prepayment Event.

“Related Business” shall mean any business in which the Borrower or any of the
Restricted Subsidiaries was engaged on the Closing Date and any business
related, ancillary or complementary to such business.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

27



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time provided, that, the unused Commitment of, and
the portion of the total outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Cash” shall mean such cash or Cash Equivalents identified as
Restricted Cash or insurance collateral pursuant to the Budget, including,
without limitation cash and Cash Equivalents identified as Restricted Cash in
the Initial Budget and held: (i) at Regions Bank as collateral for a letter of
credit, surety bond or similar arrangement for the benefit of ACE American
Insurance Company and its affiliate, Pacific Employers Insurance Company,
(ii) by ACE American Insurance Company in a loss deposit fund or otherwise as
security for the Debtors’ obligations with regard to Workers’ Compensation and
Automobile insurance, (iii) by ESIS, a claim processor and an affiliate of ACE
American Insurance Company, as a deposit, (iv) as collateral for surety bonds
issued by any of: Insurance Company of North America, Pacific Employers
Insurance Company, Westchester Fire Insurance Company, Indemnity Insurance
Company of North America or ACE American Insurance Company and (v) in a money
market account as collateral for the Debtors’ obligations under the Debtors’
Pcard Program (it being understood and agreed that any items of Restricted Cash
other than those listed in clauses (i) through (v) in this definition may be
included in the Budget in compliance with the procedures established pursuant to
Section 5.04(e)(v)).

“Restricted Payment” with respect to any Person shall mean:

 

  (1) the declaration or payment of any dividends or any other distributions of
any sort in respect of its Equity Interests (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Equity Interests (other than (A) dividends
or distributions payable solely in its Equity Interests (other than Disqualified
Stock), (B) dividends or distributions payable solely to the Borrower or a
Restricted Subsidiary and (C) pro rata dividends or other distributions made by
a Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));

 

28



--------------------------------------------------------------------------------

  (2) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Equity Interests of the Borrower held by any Person
(other than by a Restricted Subsidiary) or of any Equity Interests of a
Restricted Subsidiary held by any Affiliate of the Borrower (other than by a
Restricted Subsidiary), including in connection with any merger or consolidation
and including the exercise of any option to exchange any Equity Interests (other
than into Equity Interests of the Borrower that is not Disqualified Stock);

 

  (3) (A) the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value, and any payment, repayment or scheduled sinking fund
payment of the principal of (x) any Indebtedness of the Borrower of the type
described in Section 6.02(b)(iv) Incurred Pre-Petition or (y) Subordinated
Obligations of the Borrower or any Subsidiary Guarantor and (B) any other
payment of interest or premium on or with respect to any such Indebtedness or
Subordinated Obligations; or

 

  (4) the making of any Investment (other than a Permitted Investment) in any
Person.

“Restricted Subsidiary” shall have the meaning assigned to such term in the
Senior Secured Notes Indenture as in effect on the Closing Date.

“Restructuring Costs ex Professional Fees” shall mean restructuring costs and
expenses incurred by the Borrower and its Subsidiaries in connection with the
Cases (other than professional fees and expenses) and as reflected (i) through
the categories of the subcomponents thereof as individual line items in the
Budget and (ii) on an aggregate basis for all of such subcomponents thereof in
the line item in the Budget having that title.

“Restructuring Term Sheet” shall have the meaning assigned to such term in the
Plan Support Agreement.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sale/Leaseback Transaction” shall mean an arrangement relating to property
owned by the Borrower or a Restricted Subsidiary on the Closing Date or
thereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or a Restricted Subsidiary substantially concurrently leases it from
such Person.

“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) the beneficiary of each indemnification obligation undertaken by any
Loan Party under any Loan Document, (d) the Lenders, and (e) the permitted
successors and assigns of each of the foregoing.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

29



--------------------------------------------------------------------------------

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.12.

“Senior Secured Notes” shall mean the Borrower’s 10.75% senior secured notes due
2015, issued on October 6, 2010, in an aggregate principal amount of
$230,000,000, and any exchange notes issued in exchange therefor, in each case
pursuant to the Senior Secured Notes Indenture.

“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or the Senior Secured Note Indenture.

“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of October 6, 2010, among the Borrower, the Subsidiaries party
thereto and the Senior Secured Notes Trustee, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Senior Secured Notes Security Documents” shall mean the “Security Documents” as
defined in the Senior Secured Notes Indenture.

“Senior Secured Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A. and its successors and assigns acting as trustee under the Senior
Secured Notes Indenture.

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission and, for
purposes of an Event of Default, any group of Restricted Subsidiaries that
combined would be such a Significant Subsidiary.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Deposit Account” shall have the meaning assigned to such term in
Section 5.15.

“Specified Government Receivables” shall mean accounts receivable or other right
to payment of a monetary obligation arising from the provision of merchandise,
goods or services by any Loan Party or any of its Restricted Subsidiaries in the
course of their respective operations, in each case owed to any Loan Party or
any of its Restricted Subsidiaries by any Governmental Authority, including,
without limitation, pursuant to Medicare, Medicaid, TRICARE and CHAMPVA.

“Solicitation Order” shall have the meaning assigned to such term in
Section 5.17.

“Subordinated Obligation” shall mean, with respect to a Person, any Indebtedness
of such Person (whether outstanding on the Closing Date or thereafter Incurred)
which is

 

30



--------------------------------------------------------------------------------

subordinate or junior in right of payment to the Obligations of such Person,
pursuant to a written agreement to that effect. No Indebtedness shall be deemed
to be subordinated in right of payment to any other Indebtedness solely by
virtue of being unsecured or secured by a lower priority Lien or by virtue of
the fact that the holders of such Indebtedness have entered into intercreditor
agreements or other arrangements giving one or more of such holders priority
over the other holders in the collateral held by them.

“Subsidiary” shall mean any subsidiary of the Borrower.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.

“Superpriority Claim” shall mean a claim against any Debtor which is an
administrative expense claim having priority over any or all administrative
expenses of the kind specified in Sections 503(b) or 507(b) of the Bankruptcy
Code.

“Supplemental Budget” shall have the meaning assigned to such term in the
definition of Budget.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
and, in the case of the Borrower, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.

“TRICARE” shall mean, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, which program was
formerly known as CHAMPUS, and all laws, rules, regulations, manuals, orders and
administrative guidelines of all Governmental Authorities promulgated pursuant
to or in connection with such program (whether or not having the force of law),
in each case as the same may be amended, supplemented or otherwise modified from
time to time.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

 

31



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean any (i) Subsidiary of the Borrower that, at
the time of determination, shall be designated an Unrestricted Subsidiary with
the consent of the Administrative Agent; and (ii) any Subsidiary of an
Unrestricted Subsidiary. On the Closing Date the Borrower shall not have any
Unrestricted Subsidiaries.

“Unused Availability Premium” shall have the meaning assigned to such term in
Section 2.09(c).

“Upfront Premium” shall have the meaning assigned to such term in
Section 2.09(b).

“U.S. Employee Plan” shall mean any “employee benefit plan” (as defined in
Section 3(3) of ERISA) maintained for employees of the Borrower or any ERISA
Affiliate or any such U.S. Employee Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” of a Person shall mean all classes of Equity Interests of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Wholly Owned Subsidiary” shall mean a Restricted Subsidiary, all the Equity
Interests of which (other than directors’ qualifying shares) is owned by the
Borrower or one or more other Wholly Owned Subsidiaries.

“Withdrawal Conditions” shall have the meaning assigned to such term in
Section 2.02(b).

“Withdrawal Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.02(b) and substantially in the form of Exhibit C-3 (or in
such other form as shall be approved by the Administrative Agent).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly

 

32



--------------------------------------------------------------------------------

provided herein, (a) any reference in this Agreement to any Loan Document shall
mean such document as amended, restated, supplemented or otherwise modified from
time to time and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any provision contained or incorporated by reference in
this Agreement or any related definition to eliminate the effect of any change
in GAAP occurring after the date of this Agreement on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any provision contained or incorporated by
reference in this Agreement or any related definition for such purpose), then
the Borrower’s compliance with such provision shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such provision is amended in
a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

ARTICLE II

Amounts and Terms of Credit

SECTION 2.01. Term Loan Borrowing Commitments. (a) Subject to and upon the terms
and conditions herein set forth and the Interim Order, and provided, that the
notice of Borrowing to occur on the Closing Date is made within three
(3) Business Days after the Petition Date, each Lender severally agrees to make
a simultaneous loan (the “Closing Date Term Loan”) on the Closing Date to the
Borrower in Dollars, which Closing Date Term Loan shall not exceed, (x) for all
Lenders, the amount specified in clause (a) of the definition of Maximum
Availability, and (y) for any individual Lender, such Lender’s pro rata share of
the amount specified in clause (x) above based on the ratio that the Closing
Date Term Loan Commitment of such Lender bears to the Closing Date Term Loan
Commitments of all the Lenders.

(b) In addition, subject to and upon the terms and conditions herein set forth
and the Final DIP Order, and provided the notice of Borrowing in respect thereof
occurs within three (3) Business Days after the entry of the Final DIP Order by
the Bankruptcy Court, each Lender severally agrees to make a simultaneous
delayed draw term loan (the “Delayed Draw Term Loan”) to the Borrower in
Dollars, as part of a single drawing, which Delayed Draw Term Loan shall not
exceed, (x) for all Lenders, the amount specified in clause (b) of the
definition of Maximum Availability, and (y) for any individual Lender, such
Lender’s pro rata share of the amount specified in clause (x) above based on the
ratio that the Delayed Draw Term Loan Commitment of such Lender bears to the
Delayed Draw Term Loan Commitments of all the Lenders. Upon the earlier of
(x) the funding of the Delayed Draw Term Loan to the Borrower, (y) the failure
of the notice of Borrowing of the Delayed Draw Term Loan to occur within three
(3) Business Days of the entry of the Final DIP Order or (z) the failure of the
entry of the Final DIP Order to occur within the time period prescribed by
Section 5.17(b)(iv), any remaining unfunded portion of any Lender’s Commitment
shall be terminated.

 

33



--------------------------------------------------------------------------------

(c) Such Loans (i) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Loans; provided that all such
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Loans of the same
Type and (ii) may be repaid or prepaid in accordance with the provisions hereof,
but once repaid or prepaid, may not be reborrowed.

SECTION 2.02. Cash Collateral Account.

(a) Creation of Cash Collateral Account. On or prior to the Closing Date, the
Borrower shall establish with Regions Bank or another financial institution
reasonably acceptable to the Administrative Agent (the “Cash Collateral Bank”)
an account (the “Cash Collateral Account”), in the name of the Borrower and
under the sole dominion and control of the Collateral Agent. All cash proceeds
of the Loans made by the Lenders under this Agreement, all amounts received by
the Borrower or its Subsidiaries as a result of any Prepayment Events (pending
the application thereof pursuant to Section 2.11 and without giving effect to
clause (y) of the definition of Asset Sale Prepayment Event), and any releases
of any Restricted Cash upon such Restricted Cash ceasing to be restricted under
the governing instruments referred to in the definition of such term, shall be
immediately deposited into the Cash Collateral Account. All right, title and
interest in and to the cash amounts on deposit from time to time in the Cash
Collateral Account and any other property or assets from time to time deposited
in or credited to the Cash Collateral Account shall vest in and be under the
sole dominion and control of the Collateral Agent for the benefit of the Secured
Parties, and shall constitute part of the Collateral hereunder.

(b) Withdrawals from Cash Collateral Account. Unless the Borrower’s rights to
use Cash Collateral have terminated pursuant to Section 7.02, Borrower may make
withdrawals from the Cash Collateral Account in accordance with the procedures
set forth in this Section 2.02(b) for the purposes permitted under Section 5.08
during the pendency of the Cases and subject to the terms of this Agreement and
Security Documents. The Borrower shall give the Administrative Agent by e-mail
to RotechDIPAgent@silverpointcapital.com prior written notice in the form of a
Withdrawal Request substantially in the form of Exhibit C-3 hereto (or
telephonic notice promptly confirmed in writing) on or prior to 1:00 p.m. (New
York City time) at least one (1) Business Day prior to the date of the
withdrawal (or such later time as the Administrative Agent may agree in its
discretion). Each Withdrawal Request shall (i) specify the amount proposed to be
withdrawn from the Cash Collateral Account, and (ii) be subject to the following
conditions (the “Withdrawal Conditions”):

(i) the representations and warranties of the Borrower and each other Loan Party
contained in Article III or any other Loan Document shall be true and correct in
all material respects on and as of the date of such withdrawal; provided, that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

 

34



--------------------------------------------------------------------------------

(ii) no Default or Event of Default shall have occurred and be continuing, or
would result from such proposed withdrawal or from the application of the
proceeds therefrom;

(iii) the withdrawal and the application of the proceeds thereof must be in
compliance with the Budget Covenant; and

(iv) as to any withdrawals made after the Interim Period, the Final DIP Order,
in form and substance satisfactory to the Lenders shall be in full force and
effect and shall not be subject to any stay.

Upon receipt of the Withdrawal Request, the Administrative Agent shall promptly
review and, unless the Administrative Agent disputes the compliance with any
Withdrawal Conditions in good faith, countersign such Withdrawal Request. Upon
receipt of the Withdrawal Request countersigned by the Administrative Agent, the
Cash Collateral Bank shall be instructed by the Administrative Agent to promptly
release the amounts specified in such Withdrawal Request to the Borrower or its
designee.

SECTION 2.03. Borrowing Procedure. (a) The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) (i) at least three (3) Business Days’ prior written notice
in the form of Borrowing Request (or telephonic notice promptly confirmed in
writing) of the Borrowing of Loans if all or any of such Loans are to be
initially LIBOR Loans, and (ii) prior written notice in the form of Borrowing
Request (or telephonic notice promptly confirmed in writing by e-mail) on the
date of the Borrowing of Loans if all such Loans are to be ABR Loans. Such
Borrowing Request shall be substantially in the form of Exhibit C-1 or C-2
hereto, as applicable, and shall specify (i) the aggregate principal amount of
the Loans to be made, (ii) the date of the Borrowing and (iii) whether the Loans
shall consist of ABR Loans and/or LIBOR Loans and, if the Loans are to include
LIBOR Loans, the Interest Period to be initially applicable thereto. Each
telephonic notice by the Borrower pursuant to this Section 2.03(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request by no later than 2:00 p.m. (New York City time). The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed Borrowing of
Loans, of such Lender’s proportionate share thereof and of the other matters
covered by the related Borrowing Request. If the Borrower fails to specify
whether any Loans shall consist of ABR Loans or LIBOR Loans in the Borrowing
Request, then the applicable Loans shall be made as ABR Loans.

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Percentage of the
Loans.

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from a Responsible Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

 

35



--------------------------------------------------------------------------------

SECTION 2.04. Disbursement of Funds. (a) Each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 2:00 p.m. (New York City time)
on the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Article IV, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(b) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions to the Borrowing set
forth in Article VI are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender on demand, without interest.

(c) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(d) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

SECTION 2.05. Evidence of Debt; Repayment of Loans. (a) The Borrower shall repay
to the Administrative Agent in Dollars, for the benefit of each Lender the then
unpaid principal amount of the Loans of such Lender on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (c) above
shall be prima facie evidence of existence and amounts of the obligations
therein recorded; provided, however, that the failure of the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Loans in accordance with
their terms.

 

36



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.06. Conversions and Continuations. (a) The Borrower shall have the
right on any Business Day, upon prior irrevocable notice to the Administrative
Agent, to convert all or a portion, equal to at least $1,000,000 or integral
multiples thereof, of Loans made to the Borrower (as applicable) of one Type
into a Borrowing or Borrowings of another Type and the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period on the last
Business Day of the existing Interest Period, provided that (i) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than $1,000,000, (ii) ABR
Loans may not be converted into LIBOR Loans if a Default or Event of Default is
in existence on the date of the conversion and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such conversion and (iii) LIBOR Loans may not be continued as LIBOR Loans
for an additional Interest Period if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation. Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
written notice or telephonic notice (promptly confirmed in writing) prior to
1:00 p.m. (New York City time) (x) at least three (3) Business Days’ in the case
of conversion or continuation of LIBOR Loans and (y) on the same Business Day in
the case of a conversion into ABR Loans, which notice shall specify the Loans to
be so converted or continued, the Type of Loans to be converted or continued
into and, if such Loans are to be converted into or continued as LIBOR Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed conversion or continuation affecting any
of its Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Borrowing Request, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to ABR Loans
described in Section 2.06(b).

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

 

37



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of the LIBOR Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that ABR Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in JPMorgan Chase’s prime rate used
in determining the ABR promptly following the public announcement of such
change.

SECTION 2.07. Pro Rata Borrowings. Each Borrowing of Loans under this Agreement
shall be granted by the Lenders pro rata on the basis of their then applicable
Closing Date Term Loan Commitments or Delayed Draw Term Loan Commitments, as
applicable. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Loan Documents shall not release any Person from
performance of its obligation under any Loan Document.

SECTION 2.08. Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant LIBOR Rate.

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods) whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

(iii) While any Event of Default under Article VII exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(v) Payment or acceptance of the increased rates of interest provided for in
this Section 2.08 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

38



--------------------------------------------------------------------------------

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to, but excluding the date of, any repayment thereof and shall be
payable, in each case in cash, (i) on each Interest Payment Date and (ii) on any
prepayment date (on the amount prepaid), at maturity (whether by acceleration or
otherwise, including on the Maturity Date) and, after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 2.16.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(g) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees. (a) The Borrower shall pay to the Administrative Agent, for
its own account, an administrative agent fee in the amount of $250,000, payable
in cash on the Closing Date. Such administrative agent fee shall be deemed fully
earned when due and payable. The Administrative Agent shall be authorized to
deduct such amount from the proceeds of any Loans before depositing the
remainder of the proceeds into the Cash Collateral Account.

(b) The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Pro Rata Percentage, an upfront premium equal to
one percent (1.00%) of the total amount of all Loan commitments and such fee
(the “Upfront Premium”) shall be fully earned on the Closing Date and shall be
payable, in full, on the date on which the Interim Order is entered by the
Bankruptcy Court.

(c) The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Pro Rata Percentage, an unused availability
premium (the “Unused Availability Premium”) on the average daily amount of
unused portion of the total Commitments during the period from the Closing Date
(after giving effect to the borrowing of the Closing Date Term Loan) to the date
of the Borrowing of Delayed Draw Term Loan at a rate per annum equal to eight
and a half percent (8.5%). The Unused Availability Premium shall be payable on
the date of the Borrowing of the Delayed Draw Term Loan or, if such Borrowing
does not occur, on the date the unused commitment is terminated.

(d) Each repayment or prepayment of the Loans, including any repayment on the
Maturity Date shall be accompanied by the payment of the Prepayment Premium on
the principal amount to be prepaid; provided, that if such repayment or
prepayment is as a result of

 

39



--------------------------------------------------------------------------------

financing provided to the Loan Parties by the Initial Lenders upon the Loan
Parties’ emergence from the Cases (an “Exit Financing”), the portion of the
Prepayment Premium allocable to each Initial Lender based on such Initial
Lender’s Pro Rata Percentage shall be credited against any upfront premiums
payable to such Initial Lender as a result of providing such Exit Financing.

SECTION 2.10. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three (3) Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of LIBOR Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) on the Business Day of prepayment in the case of ABR Loans, to the
Administrative Agent before 1:00 p.m., (New York City time). Each partial
prepayment of a Borrowing shall be in an amount that is an integral multiple of
$500,000 and each such partial prepayment shall be in an amount not less than
$1,000,000.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to Section 2.14, and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.10 shall be subject to Section 2.14. All
prepayments under this Section 2.10 shall be accompanied by the payment in cash
of (i) accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment, plus (ii) the Prepayment Premium on the principal
amount to be prepaid.

SECTION 2.11. Mandatory Prepayments.

(a) On each occasion that a Prepayment Event occurs, the Borrower shall, within
one Business Day after the occurrence of a Debt Incurrence Prepayment Event and
within five (5) Business Days after the occurrence of any other Prepayment Event
(or, in the case of Deferred Net Cash Proceeds, within five (5) Business Days
after the end of the Reinvestment Period relating to such Prepayment Event),
prepay, in accordance with paragraph (b) below, the principal amount of Loans in
an amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.

(b) All prepayments of Loans under Section 2.11(a) and any prepayments resulting
from the acceleration of the Obligations prior to Maturity Date, shall be
subject to Section 2.14, and shall be accompanied by the payment in cash of
(i) accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment, plus (ii) the Prepayment Premium on the principal
amount prepaid.

SECTION 2.12. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law (other than with
respect to Excluded Taxes and Indemnified Taxes addressed in Section 2.17, which
shall govern with respect thereto) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender (except any such reserve
requirement which is reflected in the LIBOR Rate) or subjects any Lender to any
Taxes or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or LIBOR Loans made by such Lender, and

 

40



--------------------------------------------------------------------------------

the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any LIBOR Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrower will pay to such Lender at the time set forth in paragraph (c) of this
Section 2.12 such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within ten (10) days after
its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is one hundred twenty (120) days prior to such request if such Lender knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further, that the foregoing limitation shall not apply
to any increased costs or reductions arising out of the retroactive application
of any Change in Law within such one hundred twenty (120)-day period. The
protection of this Section 2.12 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.13. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written notice to
the Borrower and to the Administrative Agent: (i) such Lender may declare that
LIBOR Loans will not thereafter (for the duration of such unlawfulness) be made
by such Lender hereunder (or be continued for additional Interest Periods) and
ABR Loans will not thereafter (for such duration) be converted into LIBOR Loans,
whereupon any request for a LIBOR Borrowing (or to convert an ABR Borrowing to a
LIBOR Borrowing or to continue a LIBOR Borrowing for an additional Interest
Period) shall, as to such Lender only, be

 

41



--------------------------------------------------------------------------------

deemed a request for an ABR Loan (or a request to continue an ABR Loan as such
for an additional Interest Period or to convert a LIBOR Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and (ii) such Lender may require that all outstanding LIBOR Loans made by it be
converted to ABR Loans, in which event all such LIBOR Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below. In the event any Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal that
would otherwise have been applied to repay the LIBOR Loans that would have been
made by such Lender or the converted LIBOR Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such LIBOR Loans.

(b) For purposes of this Section 2.13, a notice to the Borrower by any Lender
shall be effective as to each LIBOR Loan made by such Lender, if lawful, on the
last day of the Interest Period then applicable to such LIBOR Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrower.

SECTION 2.14. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any LIBOR Loan prior
to the end of the Interest Period in effect therefor, (ii) the conversion of any
LIBOR Loan to an ABR Loan, or the conversion of the Interest Period with respect
to any LIBOR Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any LIBOR Loan to be made by such Lender
(including any LIBOR Loan to be made pursuant to a conversion or continuation
under Section 2.06) not being made after notice of such Loan shall have been
given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
LIBOR Loan that is the subject of such Breakage Event for the period from the
date of such Breakage Event to the last day of the Interest Period in effect (or
that would have been in effect) for such Loan over (ii) the amount of interest
likely to be realized by such Lender in redeploying the funds released or not
utilized by reason of such Breakage Event for such period. A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.14 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

SECTION 2.15. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans as a
result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal

 

42



--------------------------------------------------------------------------------

amount of the Loans and participations in Loans held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.15 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest, and
(ii) the provisions of this Section 2.15 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans. The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Lender by reason thereof as fully
as if such Lender had made a Loan directly to the Borrower in the amount of such
participation.

SECTION 2.16. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any other amounts) hereunder and
under any other Loan Document not later than 1:00 p.m., New York City time, on
the date when due in immediately available Dollars, without setoff, defense or
counterclaim. Each such payment shall be made to the Administrative Agent at its
offices at 2 Greenwich Plaza, Greenwich Connecticut, 06830. All payments
received by the Administrative Agent after 1:00 p.m., New York City time, shall
be deemed received on the next Business Day (in the Administrative Agent’s sole
discretion) and any applicable interest shall continue to accrue. The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it to, but excluding, the date
of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

 

43



--------------------------------------------------------------------------------

(d) All interest on LIBOR Loans shall be computed for the actual days elapsed,
based on a year of 360 days. Interest on ABR Loans, as well as fees and other
charges calculated on a per annum basis, shall be computed for the actual days
elapsed, based on a year of 365 days (or 366, as the case may be). Each
determination by the Administrative Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. A certificate setting forth in reasonable detail
amounts payable by the Borrower under Section 2.12, Section 2.13 and
Section 2.17 and the basis therefor, submitted to the Borrower by the
Administrative Agent shall be final, conclusive and binding for all purposes,
absent manifest error, and the Borrower shall pay such amounts to the
appropriate party within ten (10) Business Days following receipt of the
certificate.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed on
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment delivered to the Borrower by a Lender, or by the Administrative Agent on
behalf of itself or a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Foreign Lender hereby agrees that it shall, no later than the Closing
Date, or in the case of a Foreign Lender that becomes a party hereto pursuant to
an Assignment

 

44



--------------------------------------------------------------------------------

and Acceptance after the Closing Date no later than the date such Foreign Lender
becomes a party hereto, or, in the case where a Foreign Lender changes its
applicable lending office by designating a different lending office (a “New
Lending Office”), no later than the date such Lender designates the New Lending
Office, and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
able to do so, deliver to the Borrower and the Administrative Agent either
(i) two accurate, complete and signed copies of either (x) U.S. Internal Revenue
Service Form W-8ECI or successor form, (y) U.S. Internal Revenue Service
Form W-8BEN or successor form, in each case, indicating that such Foreign Lender
is on the date of delivery thereof entitled to receive payments of interest
hereunder free from, or subject to a reduced rate of, withholding of United
States Federal income tax, or (z) U.S. Internal Revenue Service Form W-8IMY (and
required attachments or supporting statements) or successor form, (ii) in the
case of such a Lender that is entitled to claim exemption from withholding of
United States Federal income tax under Section 871(h) or Section 881(c) of the
Code, (x) a certificate to the effect that such Lender is (A) not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) not a “10 percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code and (C) not
a controlled foreign corporation described in Section 881(c)(3)(C) of the Code
and (y) two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-8BEN or successor form, or (iii) any other form or documentation
prescribed by applicable law indicating that such Foreign Lender is on the date
of delivery thereof entitled to receive payments of interest hereunder free
from, or subject to a reduced rate of, withholding of United States Federal
income tax. In addition, each Foreign Lender shall deliver such forms promptly
upon the obsolescence, expiration or invalidity of any form previously delivered
by such Foreign Lender and shall deliver such forms within five (5) days after
receipt of a written request therefor from the Borrower or the Administrative
Agent.

(f) The Administrative Agent and each Lender that is a U.S. person as that term
is defined in Section 7701(a)(30) of the Code, other than a Lender that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, no later
than the Closing Date or, in the case of a Lender that becomes a party hereto
pursuant to an Assignment and Acceptance after the Closing Date no later than
the date such Lender becomes a party hereto, deliver to the Borrower and the
Administrative Agent two accurate, complete and signed copies of U.S. Internal
Revenue Service Form W-9 or successor form, certifying that the Administrative
Agent and each such Lender is on the date of delivery thereof entitled to an
exemption from United States backup withholding tax. Unless the Borrower and the
Administrative Agent has received such forms or other documents required by this
Section 2.17(f), the Borrower or the Administrative Agent, as applicable, shall
withhold amounts as required by applicable requirements of law from such
payments at the applicable statutory rate.

(g) If a Lender or the Administrative Agent determines that it has received a
refund in respect of any Indemnified Taxes or Other Taxes with respect to which
the Borrower has paid additional amounts pursuant to this Section 2.17 or made
an indemnity payment, pursuant to this Section 2.17, it shall within thirty
(30) days from the date of such receipt pay over such refund to the Borrower,
net of all out-of-pocket expenses of such Lender; provided, that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by

 

45



--------------------------------------------------------------------------------

the relevant Governmental Authority) to the Administrative Agent or such Lender,
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other person.

(h) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to maintenance of a Participant Register,
in each case that are paid or payable by the Administrative Agent in connection
with any Loan Document, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17 shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(i) If a payment made to the Administrative Agent or a Lender under this
Agreement may be subject to U.S. federal withholding tax under FATCA, the
Administrative Agent or such Lender shall deliver to the Borrower (and, in the
instance of a payment made to a Lender, to the Administrative Agent), at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or Administrative Agent, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Borrower or Administrative Agent to comply with its withholding obligations, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

SECTION 2.18. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.12, (ii) any Lender delivers a notice
described in Section 2.13, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.17, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such assigned obligations and, with respect to clause (v)
above, shall consent to such requested amendment, waiver or other modification
of any Loan Document (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assignment shall

 

46



--------------------------------------------------------------------------------

not conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, and (z) the Borrower or such Eligible
Assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under Sections 2.12 and 2.14); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s claim for compensation under Section 2.12, notice
under Section 2.13 or the amounts paid pursuant to Section 2.17, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.13, or cease to result in amounts
being payable under Section 2.17, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.12 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.12 or shall waive its right to further payments under Section 2.17 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.18.

(b) If (i) any Lender shall request compensation under Section 2.12, (ii) any
Lender delivers a notice described in Section 2.13, or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.17, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower, or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.12 or enable it to
withdraw its notice pursuant to Section 2.13 or would reduce amounts payable
pursuant to Section 2.17, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

SECTION 2.19. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

47



--------------------------------------------------------------------------------

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Required Lenders, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.03
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.19(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Defaulting Lender Cure. If the Administrative Agent and the Required Lenders
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments, whereupon (i) such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(d) Lenders that are parties to this Agreement on the Closing Date shall have
the opportunity to take up Defaulting Lenders’ Commitments based on their Pro
Rata Share of initial Commitments.

 

48



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower (with respect to itself and its Restricted Subsidiaries) makes the
following representations and warranties to the Administrative Agent and each of
the Lenders, and each of such representations and warranties shall survive the
execution and delivery of this Agreement and the making of the Loans:

SECTION 3.01. Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) subject to the entry of
the Financing Orders by the Bankruptcy Court, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect and (d) subject to the entry of
the Financing Orders by the Bankruptcy Court, has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. Subject to the entry of the Financing Orders by the
Bankruptcy Court, the Transactions (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Restricted Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Restricted Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument, or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than any Lien created hereunder, under the Security Documents,
under the Senior Secured Notes Documents, under the Junior Secured Notes
Documents or under the Financing Orders).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and, subject to the entry of the Financing Orders by
the Bankruptcy Court, constitutes, and each other Loan Document when executed
and delivered by each Loan Party party thereto will, subject to the entry of the
Financing Orders by the Bankruptcy Court, constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

49



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. Subject to the entry of the Financing
Orders by the Bankruptcy Court, the execution, delivery and performance of each
Loan Document does not require any consent or approval of, registration or
filing with, or any other action by any Governmental Authority, except for such
as have been made or obtained and are in full force and effect.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated unaudited balance sheets and related statements of
income, stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2012, which have been provided to Deloitte & Touche, LLP,
independent public accountants (“Deloitte”), and as of the Petition Date the
Borrower is not aware of any material adjustments proposed by Deloitte to such
consolidated unaudited balance sheets and related statements of income,
stockholder’s equity and cash flows. Such financial statements present fairly
the financial condition and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject to normal year-end adjustments.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had or could reasonably be expected to have, Material Adverse
Effect on the business, assets, liabilities, operations, condition (financial or
otherwise) or operating results of the Borrower and the Restricted Subsidiaries,
taken as a whole, since December 31, 2012.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to or
valid leasehold interests in all its material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Permitted Liens.

(b) Each of the Borrower and the Restricted Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect. Each of the Borrower and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

SECTION 3.08. Restricted Subsidiaries. Schedule 3.08 sets forth, as of the
Closing Date, a list of all Restricted Subsidiaries and the percentage ownership
interest of the Borrower and its Restricted Subsidiaries therein. The shares of
Capital Stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens other than Permitted Liens.

SECTION 3.09. Compliance with Laws; Disputes, Audits, Investigations,
Adjudications, Litigation. (a) Except for the Cases, and except as set forth on
Schedule 3.09, to the best knowledge of the Borrower, neither the Borrower nor
any of the Restricted Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or

 

50



--------------------------------------------------------------------------------

regulation (including, without limitation, any Healthcare Laws, zoning,
building, ordinance, code or approval or any building permits), or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, in each case where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

(b) Except for the Cases, and except as set forth on Schedule 3.09, to the best
knowledge of the Borrower, there are no disputes, regulatory compliance audits,
administrative, civil, or criminal investigations, administrative adjudications,
actions, arbitrations, suits or proceedings at law or in equity or by or before
any Governmental Authority now pending or, to the best knowledge of the
Borrower, threatened or initiated against or affecting the Borrower or any
Restricted Subsidiary or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions, or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.10. Agreements. (a) Neither the Borrower nor any of the Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(b) Neither the Borrower nor any of the Restricted Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

(c) Except for violations of the Pre-Petition Credit Agreement, the Senior
Secured Notes Documents or the Junior Secured Notes Documents in each case
occurring as the result of filing of the Cases, the enforcement of which are
stayed by virtue of filing of the Cases, no Default or Event of Default has
occurred and is continuing or would result from any Borrowing under this
Agreement or from the application of the proceeds therefrom.

SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.12. Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company”, as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
and the amounts withdrawn from the Cash Collateral Account solely to fund the
working capital needs and general corporate purposes of the Borrower and its
Subsidiaries (including, without

 

51



--------------------------------------------------------------------------------

limitation, costs related to the Cases), in each case in accordance with the
Budget Covenant and in accordance with the Financing Orders. Unless otherwise
applied to payment of fees and expenses in connection with the Transactions, all
proceeds of the Loans have been deposited in the Cash Collateral Account as
provided in Section 2.02 hereof until withdrawn in accordance with the Loan
Documents and the Budget Covenant.

SECTION 3.14. Tax Returns and Payments. Each of the Borrower and the
Subsidiaries has filed or caused to be filed all material Federal, state and
local tax returns and all other material tax returns, domestic or foreign,
required to be filed by it and has paid or caused to be paid all material taxes
due and payable by it, except those (i) not filed or paid as a result of the
Cases or the Effect of Bankruptcy, (ii) not yet delinquent, or (iii) contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves.

SECTION 3.15. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower or its
Subsidiaries to the Administrative Agent or any Lender on or before the Closing
Date in connection with the negotiation of any Loan Document or included therein
or delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information, report, financial statement,
exhibit or schedule.

SECTION 3.16. Employee Benefit Plans; Compliance with ERISA. Each U.S. Employee
Plan is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretation thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in material liability of the Borrower or any of its ERISA Affiliates. The
present value of all benefit liabilities under each Plan (based on the
assumptions used for purposes of Accounting Standard Codification No. 715, as
amended or revised from time to time) did not, as of the last annual valuation
date applicable thereto, exceed by more than $1,000,000 the fair market value of
the assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standard Codifications No. 715, as amended or revised from time to time) did
not, as of the last annual valuation dates applicable thereto, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower, nor any of the Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability, or (iv) knows
of any basis for any Environmental Liability.

 

52



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule 3.17 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, there has been no Release of any
Hazardous Materials at any real property currently or formerly owned, leased or
operated by the Borrower, any of the Restricted Subsidiaries or any of their
respective predecessors reasonably expected to result in Environmental
Liability.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Restricted Subsidiaries as of the date hereof and the Closing Date. As of
each such date, such insurance is in full force and effect and all premiums have
been duly paid. The Borrower and its Restricted Subsidiaries have insurance in
such amounts and covering such risks and liabilities as are in accordance with
normal industry practice.

SECTION 3.19. Perfection of Security Interests. After giving effect to the entry
of the Financing Orders by the Bankruptcy Court, the Collateral Agent shall have
legal, valid and enforceable perfected Liens having the priority specified in
the Financing Orders on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral and the proceeds thereof, to
the extent permitted by applicable law.

SECTION 3.20. Location of Leased Premises. Schedule 3.20 lists completely and
correctly as of the Closing Date all real property leased by the Borrower and
the Restricted Subsidiaries and the addresses thereof. The Borrower and the
Restricted Subsidiaries have valid leases in all the real property set forth on
Schedule 3.20. On the Closing Date, neither the Borrower nor any Restricted
Subsidiary owns any real property in fee.

SECTION 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against the Borrower or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened. The hours
worked by and payments made to employees of the Borrower and the Restricted
Subsidiaries have not been in violation of the U.S. Fair Labor Standards Act of
1934, as amended, or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Restricted Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound.

SECTION 3.22. Intentionally Omitted.

SECTION 3.23. Sanctioned Persons; OFAC. Neither the Borrower nor any Subsidiary
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office

 

53



--------------------------------------------------------------------------------

of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

SECTION 3.24. USA PATRIOT Act. To the knowledge of the Borrower, each Loan Party
is in compliance, in all material respects, with the requirements of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “USA PATRIOT Act”).

SECTION 3.25. Foreign Corrupt Practices Act. The Borrower, each Subsidiary, and
their respective directors, officers, and, to the knowledge of the Borrower, any
agents, employees and persons acting on behalf of the Borrower or any of their
subsidiaries have, within five years prior to the date of this Agreement,
complied with, are now in compliance with, and will comply with, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and all other applicable laws
relating to anti-corruption.

SECTION 3.26. Health Care Matters. Except as described on Schedule 3.09, to the
extent applicable, in all material respects, and to the best knowledge of the
Borrower, the Borrower is certified, accredited, and, as otherwise required in
connection with the health care-related services and items for which it may
submit claims for payment to third-parties, is enrolled as a provider and/or
supplier in and, to the best knowledge of the Borrower, is currently in good
standing in all material respects with the standards, requirements,
prohibitions, and other conditions of participation in all Medicare benefits,
programs, and/or plans, all Medicaid benefits, programs, and/or plans, whether
administered by state or non-governmental entities, and all other Federal and/or
State Healthcare Programs, and all health insurance plans, programs providing
health care, disease management, or wellness services, cooperatives, or group
purchasing arrangements to which it reasonably expects to submit claims for
payment during the Term of this Agreement.

SECTION 3.27. Status of DIP Facility as Senior Indebtedness. The Obligations
under this Agreement constitute senior Indebtedness of the Borrower and the
other Loan Parties, subject to the Financing Orders. Neither the Loans, the
Obligations nor the Agents’ and Lenders’ rights under the Loan Documents shall
be subject to the Pre-Petition Collateral Agreement or the Intercreditor
Agreements.

SECTION 3.28. Chapter 11 Cases. The Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof, and, as of the date of
drawing of the Delayed Draw Term Loan, of the hearing for the approval of the
Final DIP Order have been given as identified in the certificate of service
filed with the Bankruptcy Court.

SECTION 3.29. Financing Orders. The Interim Order or, after it has been entered,
the Final DIP Order (as applicable), and the Transactions contemplated by this
Agreement and the other Loan Documents are in full force and effect, and have
not, in whole or in part, been reversed, modified, amended, stayed, vacated,
appealed or subject to a stay pending appeal or otherwise challenged or subject
to any pending or threatened challenge or proceeding in any jurisdiction; and
the Debtors are in compliance with the Interim Order and the Final DIP Order.

 

54



--------------------------------------------------------------------------------

SECTION 3.30. Budget. At the time delivered by the Borrower hereunder, each
Budget has been prepared in good faith by the Borrower and based on assumptions
believed by the Borrower to be reasonable.

ARTICLE IV

Conditions of Lending

SECTION 4.01. Effectiveness of this Agreement; Interim Period. The effectiveness
of this Agreement and the obligation of each Lender to make Loans to the
Borrower during the Interim Period are subject to the satisfaction of the
following conditions precedent, except as otherwise agreed by the Lenders:

(a) The Administrative Agent’s and the Lenders’ receipt of the following, each
of which shall be originals, facsimiles or electronic transmission in .pdf
format (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each in
form and substance satisfactory to the Lenders:

(i) executed counterparts of this Agreement by the Borrower, each Subsidiary
Guarantor and each Lender;

(ii) an original Note executed by the Borrower in favor of each Lender that has
requested a Note at least one (1) Business Day prior to the day on which all
other conditions precedent to the effectiveness of this Agreement are satisfied;

(iii) the Collateral Agreement and the Guarantee Agreement duly executed by each
Loan Party party thereto;

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws of such Loan Party as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto and attached to the certificate and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party

(v) a certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (iv) above;

 

55



--------------------------------------------------------------------------------

(vi) copies of recent Lien searches reasonably requested by the Lenders with
respect to the Borrower together with evidence that all existing Liens (other
than in respect of Permitted Liens) have been terminated and all actions
required to terminate and release such Liens have been satisfactorily taken;

(vii) a copy of the certificate or articles of incorporation, including all
amendments thereto, of each Loan Party, and a certificate as to the good
standing of each Loan Party as of a recent date, from such Secretary of State;

(viii) a Perfection Certificate with respect to the Loan Parties dated the
Closing Date and duly executed by a Responsible Officer of the Borrower, and
shall have received the results of a search of the Uniform Commercial Code
filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such persons, as indicated on
such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be Permitted Liens or have been
or will be contemporaneously released or terminated; and

(ix) such other documents as the Lenders or the Administrative Agent may
reasonably request.

(b) The Lenders and the Administrative Agent shall have received on or prior to
the Closing Date, all documentation and other information reasonably requested
by them in writing prior to the Closing Date in order to allow such Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

(c) The Lenders shall be reasonably satisfied that all necessary governmental
and third party consents and approvals necessary in connection with the
Transactions have been obtained and be effective and all applicable waiting
periods in respect thereof shall have expired without any adverse action being
taken by any Governmental Authority and that no Law shall be applicable in the
reasonable judgment of the Lenders that restrains or prevents the consummation
of the Transactions.

(d) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying as to the satisfaction of the conditions set
forth in Sections 4.03(a), (b), (d) and (f).

(e) The Administrative Agent shall have received for its own account and for the
account of the Lenders, as the case may be, all fees, costs and expenses due and
payable on or prior to the Closing Date hereunder, and under any other Loan
Document, which have been invoiced (in the case of costs and expenses only) to
the Borrower at least one (1) Business Day before the Closing Date.

(f) The Administrative Agent shall have received (i) the Initial Budget in form
and substance satisfactory to the Administrative Agent and (ii) certificate of a
Responsible

 

56



--------------------------------------------------------------------------------

Officer certifying that the Initial Budget was prepared in good faith and on the
basis of the assumptions stated therein which assumptions were believed to be
reasonable at the time of preparation of such Initial Budget.

(g) The Bankruptcy Court shall have entered the Interim Order, which shall be in
full force and effect and which shall not have been reversed, vacated, or stayed
and shall not have been amended, supplemented, or otherwise modified in a manner
adverse to (i) the Lenders without the prior written consent of the Lenders and
(ii) the rights and obligations of the Agents under this Agreement or any other
Loan Document without the prior written consent of the Administrative Agent.

(h) The Administrative Agent shall have received a copy of all motions and other
documents that the Borrower filed and/or submitted to the Bankruptcy Court in
connection with the Transactions on the Petition Date, and all such motions and
documents and any other “first day” pleadings shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(j) The Loan Documents shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders and shall have been duly executed by
each Loan Party that is to be a party thereto and shall be in full force and
effect on the Closing Date. The Collateral Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

(k) The Lenders shall be satisfied with the cash management arrangements of the
Borrower and its Subsidiaries, including, but not limited to, the establishment
of the Cash Collateral Account.

(l) To the extent requested by the Administrative Agent, not later than two
(2) Business Days prior to the Closing Date, all documents and instruments
required to perfect the Administrative Agent’s first priority security interest
in the Collateral (including delivery of stock certificates and undated stock
powers executed in blank) shall have been executed and be in proper form for
filing on or prior to the Closing Date.

(m) The Administrative Agent shall have received from the Borrower prior to the
Closing Date, a long range business plan for the Borrower and its Restricted
Subsidiaries for a period of three (3) years (the Borrower’s fiscal years 2013,
2014 and 2015), in form and substance reasonably satisfactory to the
Administrative Agent in its sole discretion, which shall, among other things,
demonstrate the basis on which the Borrower and its Restricted Subsidiaries are
able to achieve such business plan; it being understood that the long range
business plan received by the Administrative Agent on April 3, 2013, is
satisfactory.

 

57



--------------------------------------------------------------------------------

SECTION 4.02. Conditions to Delayed Draw Term Loan. The obligation of each
Lender to make Delayed Draw Term Loans to the Borrower is subject to the
satisfaction of the following conditions precedent, except as otherwise agreed
by the Lenders:

(a) The conditions set forth in Section 4.01 shall have been satisfied.

(b) The Bankruptcy Court shall have entered the Final DIP Order, which shall be
in full force and effect and which shall not have been reversed, vacated, or
stayed and shall not have been amended, supplemented, or otherwise modified in a
manner adverse to (i) the Lenders without the prior written consent of the
Lenders and (ii) the rights and obligations of the Agents under this Agreement
or any other Loan Document without the prior written consent of the
Administrative Agent.

(c) [reserved]

(d) The Borrower shall have filed with the Bankruptcy Court a chapter 11 plan
and related disclosure statement, which are consistent with the Restructuring
Term Sheet and the Plan Support Agreement and in form and substance satisfactory
to the Administrative Agent (the “Chapter 11 Plan”).

(e) The Administrative Agent shall have received for its own account and for the
account of the Lenders, as the case may be, all fees, costs and expenses due and
payable on or prior to the date of the proposed Borrowing hereunder, and under
any other Loan Document, which have been invoiced (in the case of costs and
expenses only) to the Borrower at least one (1) Business Day before the date of
the proposed Borrowing.

(f) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying as to the satisfaction of the conditions set
forth in Sections 4.03(a), (b), (d) and (f).

SECTION 4.03. Conditions to All Credit Extensions. The obligation of each Lender
to honor any request for Borrowing is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article III or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided, that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Borrowing or from the application of the
proceeds therefrom.

(c) The Administrative Agent shall have received a Borrowing Request as required
under Section 2.03 and in accordance with the requirements hereof together with
any additional information as the Administrative Agent may reasonably request.

 

58



--------------------------------------------------------------------------------

(d) At the time of the making of a Loan, the amount of such Loan and the
application of the proceeds thereof shall be in accordance with the Budget
Covenant.

(e) Each Borrowing Request submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.03(a),
(b), (d) and (f) have been satisfied on and as of the date of the applicable
Borrowing.

(f) Other than the Cases, there shall be no actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or
threatened against or affecting the Borrower or any Subsidiary or any business,
property or rights of any such person that involve any Loan Document or the
Transactions.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been indefeasibly paid in full in cash, unless the Required Lenders
shall otherwise consent in writing, the Borrower will, and will cause each of
the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as would otherwise be permitted in
compliance with Article VI.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
accreditations, consents and agreements of all insurers, Governmental
Authorities, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply in all material respects with all material applicable laws
(including Healthcare Laws), rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property and equipment material to the conduct
of such business and keep such property and equipment in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.

SECTION 5.02. Insurance. (a) Maintain such insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it and maintain such other insurance as may be required by law.

 

59



--------------------------------------------------------------------------------

(b) Cause all such policies (i) covering any Collateral to be endorsed or
otherwise amended to (x) include a customary lender’s loss payable endorsement,
in form and substance satisfactory to the Administrative Agent and (y) provide
for at least thirty (30) days’ prior written notice to the Administrative Agent
of any cancellation of such policy, and (ii) to name the Administrative Agent,
on behalf of Lenders, as an additional insured thereunder as its interests may
appear. Within thirty (30) days following the Closing Date (or such other period
as the Administrative Agent may prescribe, in its sole discretion), the Loan
Parties shall provide the Administrative Agent with a certificate from the Loan
Parties’ insurance broker (or other evidence satisfactory to the Administrative
Agent) that all insurance required to be maintained pursuant to this
Section 5.02(b) is in full force and effect, together with endorsements naming
the Administrative Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under this
Section 5.02(b).

SECTION 5.03. Obligations and Taxes. Unless otherwise prohibited by the Interim
Order or the Final DIP Order and other than Taxes or claims arising from the
period prior to the Petition Date that have not been authorized to be paid by
the Bankruptcy Court in the Cases and provided for in the Budget, pay its
Indebtedness and other obligations promptly and in accordance with their terms
and pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, as well as all lawful claims for labor, materials
and supplies or otherwise, before the same shall become delinquent or in
default, that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and, with respect
to a contested obligation, such contest operates to suspend collection and
enforcement of a Lien.

SECTION 5.04. Financial and Other Reports; Budget. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) on or promptly following the Closing Date for the fiscal year ended on
December 31, 2012 and within ninety (90) days after the year end of each fiscal
year there after, (i) its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Restricted Subsidiaries as of the close of
such fiscal year, and the results of its operations and the operations of such
Restricted Subsidiaries during such year, together with comparative figures for
the immediately preceding fiscal year and with respect to fiscal year ended
December 31, 2013 and any subsequent year, all audited by Deloitte & Touche LLP
or other independent public accountants of recognized national standing, (ii) a
certificate of a Financial Officer of the Borrower certifying that the
consolidated financial statements delivered pursuant to clause (a)(i) above
fairly present the financial condition and results of operations of the Borrower
and its consolidated Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, and (iii) with respect to fiscal year
ended December 31, 2013 and any subsequent year, an opinion of such accountants
(which opinion may include a “going concern” qualification, but shall be without
other qualifications or exceptions as to the scope of such audit or otherwise)
to the effect that the consolidated financial statements delivered pursuant to
clause

 

60



--------------------------------------------------------------------------------

(a)(i) above fairly present the financial condition and results of operation of
the Borrower and its consolidated Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; (it being understood that
the Administrative Agent has received such items as of the Closing Date);

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, beginning with the fiscal quarter ending March 31,
2013, (i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Restricted Subsidiaries as of the close of such
fiscal quarter and the results of its operations and the operations of such
Restricted Subsidiaries during such fiscal quarter and the then elapsed portion
of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, and (ii) a certificate of a Financial Officer
of the Borrower certifying that the consolidated financial statements delivered
pursuant to clause (b)(i) above fairly present the financial condition and
results of operations of the Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

(c) within forty-five (45) days after the end of the fiscal months ending
April 30, 2013 and May 31, 2013 and within thirty (30) days after the end of
each fiscal month thereafter, (i) its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Restricted Subsidiaries as of the
close of such fiscal month and the results of its operations and the operations
of such Restricted Subsidiaries during such fiscal month and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, and (ii) a certificate of a Financial Officer
of the Borrower certifying that the consolidated financial statements delivered
pursuant to clause (c)(i) above fairly present the financial condition and
results of operations of the Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(d) concurrently with any delivery of financial statements under paragraphs
(a) through (c) above, a certificate of a Financial Officer in the form of
Exhibit H (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, and (ii) including in the case of the financial statements
delivered under paragraphs (a) and (b) above, a management discussion and
analysis consistent in scope with the information required to be included in the
Borrower’s annual or quarterly, as applicable, reports as required to be filed
with the Securities and Exchange Commission and including information on the
Borrower’s consolidated liquidity, revenues and EBITDA (as defined in the
Pre-Petition Credit Agreement, but adding back restructuring costs related to
the Cases) and the Borrower’s performance against the Budget;

 

61



--------------------------------------------------------------------------------

(e) not later than the first Friday of each fiscal month (or, if such Friday is
not a Business Day, not later than the Business Day immediately succeeding such
first Friday of the fiscal month), a Supplemental Budget covering the 13 week
period commencing with the week in which the beginning of each such calendar
month occurs, which Supplemental Budget:

(i) shall, except as otherwise approved by the Administrative Agent in its sole
discretion, be substantially in the form of the Initial Budget or the
Supplemental Budget then most recently in effect (including, without limitation,
containing the same line items as contained in the Initial Budget or the
Supplemental Budget then most recently in effect and without any other or
additional line items unless inclusion of such other or additional line items
has been approved by the Administrative Agent as provided in clause (e)(v)
below),

(ii) shall include line items leading to the calculation of Operating Cash Flow
(as defined below) on a weekly basis for each week for the covered period for:

(a) all cash receipts (including sources and remittances) to be received by the
Loan Parties in respect of accounts receivable or otherwise for such week,

(b) all cash disbursements (including uses and fundings) to be made by the Loan
Parties in respect of operating expenditures or otherwise (including
subcomponent separate line items for the Loan Parties’ (A) Professional Fees ex
DIP/1st Fees and (B) Restructuring Costs ex Professional Fees) for such week,
and

(c) the excess of the amounts in clause (e)(ii)(a) over (e)(ii)(b), but
exclusive of the line items referred to in sub-clauses (A) and (B) of said
clause (b) (such excess, the “Operating Cash Flow”) for such week;

(iii) may include changes to the figures in the periods already covered by the
Budget most recently in effect but only to the extent such changes have been
approved by the Administrative Agent in its sole discretion; it being understood
and agreed that the Administrative Agent shall have ten (10) Business Days
following delivery of a proposed change pursuant to this clause (e)(iii) to
either give its approval referred to in this clause (e)(iii) or raise any
objections to such change; provided that (A) if no such objections are raised
within such ten (10) Business Day period, the proposed change shall be deemed
approved by the Administrative Agent, and (B) if the Administrative Agent does
object to the proposed change and such objection remains unresolved, such change
shall not take effect;

(iv) shall be accompanied by (i) a certificate of a Responsible Officer
certifying that such Supplemental Budget was prepared in good faith and on the
basis of the assumptions stated therein which assumptions were believed to be
reasonable at the time of preparation of such Supplemental Budget and (ii) a
report in reasonable detail listing the weekly variances for each line item from
corresponding weekly line items in the Budget previously in effect; and

(v) shall become the Budget then in effect (and replace the Budget previously in
effect) upon the Administrative Agent’s written acknowledgement that the
proposed Supplemental Budget is substantially in the form of the Initial Budget
or the Supplemental Budget most recently in effect and is in substance
reasonably acceptable to

 

62



--------------------------------------------------------------------------------

the Administrative Agent (in the Administrative Agent’s sole discretion), it
being understood and agreed that the Administrative Agent shall have ten
(10) Business Days following delivery of a proposed Supplemental Budget pursuant
to this clause (e) to either give its acknowledgement referred to in this clause
(e)(v) or raise any objections to such Supplemental Budget; provided that (A) if
no such objections are raised within such ten (10) Business Day period, the
proposed Supplemental Budget shall be deemed satisfactory to the Administrative
Agent, and (B) if the Administrative Agent does object to the proposed
Supplemental Budget and such objection remains unresolved, the Budget previously
in effect shall remain in effect for the balance of the period covered thereby
and the Borrower shall continue to maintain compliance with the Budget Covenant
on the basis of such Budget.

(f) commencing on the first Friday following the Closing Date, and on each
Friday thereafter (or if such day is not a Business Day, the next succeeding
Business Day), a report of the cash balances as of the close of business on the
previous Business Day, containing such detail and other information as the
Administrative Agent may reasonably request;

(g) as soon as possible and in any event within three (3) Business Days of the
Borrower’s obtaining knowledge thereof, any written notice that any Governmental
Authority has initiated an investigation, audit, or similar event regarding
Borrower’s or any of its Subsidiaries’ compliance with Healthcare Laws or is
alleging that Borrower or any of its Subsidiaries is in violation of any
Healthcare Laws;

(h) all reports relating to the Budget in the manner and at the times set forth
in the Interim Order and the Final DIP Order and as set forth in Section 5.16;

(i) (i) as promptly as practicable, updates with respect to any material
developments with respect to the preparation and/or filing of a Chapter 11 Plan
(including any amendments, modifications or supplements thereto), and (ii) not
later than three (3) Business Days (or such shorter period as the Administrative
Agent may agree) prior to the filing of a Chapter 11 Plan (including any
amendments, modifications or supplements thereto) with the Bankruptcy Court, a
draft of such Chapter 11 Plan (including any amendments, modifications or
supplements thereto);

(j) in advance of, and to the extent reasonably practicable, at least three
(3) Business Days (or such shorter period of time agreed to by the
Administrative Agent if reasonably necessary), prior to the date such materials
are to be filed with the Bankruptcy Court or served upon the relevant party,
copies of (i) monthly reports and (ii) all material pleadings, motions,
applications, judicial information or other information with respect to each
Loan Party’s financial condition filed by or on behalf of each Loan Party with
the Bankruptcy Court or served by a Loan Party to or upon the United States
Trustee (or any monitor or interim receiver, if any, appointed in the Cases) or
any committee thereunder (to the extent such document has not otherwise
previously been served pursuant to an order of the Bankruptcy Court establishing
notice procedures in the Cases or otherwise);

(k) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

63



--------------------------------------------------------------------------------

(l) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(m) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;

(n) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the Securities and Exchange Commission or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

(o) promptly, such additional information as the Administrative Agent or any
Lender may from time to time reasonably request, including but not limited to
claims submitted for payment to third-parties, provided that disclosure of such
information is permitted by applicable laws and regulations and is provided to
the requesting party in a manner authorized or otherwise consistent with
applicable laws and regulations.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt (unless a more specific timing is provided below) written
notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

 

64



--------------------------------------------------------------------------------

(d) any inaccuracy, miscalculation or misstatement contained in any certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any material respect, together
with an updated certificate including the corrected information, calculation or
statement, as applicable, which notice of such inaccuracy, miscalculation or
misstatement shall be given immediately upon the discovery thereof; and

(e) any material claim asserted in writing against any of the Collateral (other
than Liens permitted under this Agreement or as a result of the filing of proofs
of claims in the Cases).

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
or (iii) in any Loan Party’s identity or corporate structure. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of such person at reasonable times and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and independent accountants
therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and withdrawals
from the Cash Collateral Account solely to make disbursements for expenditures
provided for in the Budget Covenant.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten
(10) days after any Responsible Officer of the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $1,000,000, a statement of a Financial Officer of the Borrower setting
forth details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all

 

65



--------------------------------------------------------------------------------

Environmental Laws applicable to its operations and properties, obtain and renew
all material environmental permits necessary for its operations and properties
and conduct any remedial action required by Environmental Laws; provided,
however, that neither the Borrower nor any Subsidiary shall be required to
undertake any remedial action required by Environmental Laws to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than twenty (20) days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within forty five (45) days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

SECTION 5.12. Further Assurances; Interim Order.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements) that may be required under applicable law,
or that the Required Lenders, the Administrative Agent may reasonably request,
in order to effectuate the Transactions contemplated by the Loan Documents and
in order to grant, preserve, protect and perfect the validity and first priority
of the security interests created or intended to be created by the Security
Documents. The Borrower will cause any subsequently acquired or organized
Domestic Subsidiary that is a Restricted Subsidiary to become a Loan Party by
executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent. In addition, from time to time, each
Loan Party will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, in accordance
hereunder and with the applicable Security Documents, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Domestic
Subsidiaries). Such security interests and Liens will be created under the
Security Documents and other security agreements and other instruments and
documents in form and substance satisfactory to the Administrative Agent, and
the relevant Loan Party shall deliver or cause to be delivered to the Lenders
all such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence compliance with this Section 5.12. Each of the Loan Parties agrees
to provide such evidence as the Administrative Agent shall reasonably request as
to the perfection and priority status of each such security interest and Lien.

(b) The Interim Order shall be sufficient and conclusive evidence of the
validity, perfection and priority of the security interests securing the
Obligations without the

 

66



--------------------------------------------------------------------------------

necessity of filing or recording any financing statement, deed of trust,
mortgage, assignment or other instrument or document which may otherwise be
required under the law of any jurisdiction or the taking of any other action
(including, for the avoidance of doubt, entering into any deposit account
control agreement or securities account control agreements) to validate or
perfect the security interests or to entitle the security interests to the
priorities granted herein. Upon the exercise by the Collateral Agent or
Administrative Agent of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, the Loan Parties shall execute
and deliver all applications, certifications, instruments and other documents
and papers that the Administrative Agent, Collateral Agent or Lender may
reasonably require. Further, each Loan Party shall cure promptly any material
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Documents and this Agreement. Within thirty (30) days after a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions which are not Permitted Liens, the Loan Parties shall cure such
material title defects and/or remove such material exceptions.

Notwithstanding anything herein to the contrary, on not less than five
(5) Business Days’ written notice from the Administrative Agent to the Borrower,
the Borrower shall execute a blocked account agreement in form and substance
reasonably acceptable to the Collateral Agent with respect to the Cash
Collateral Account.

SECTION 5.13. [reserved].

SECTION 5.14. Material Contracts and Licenses. Subject to the approval of the
Bankruptcy Court in the Cases, if required, and to the restrictions set forth in
this Agreement, each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, comply with all the terms and provisions of each material
contract, lease or agreement entered into prior to the Petition Date and assumed
in the Cases, and each material contract, lease or agreement entered into on or
after the Petition Date, in each case, except to the extent such failure to
comply would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.15. Medicare and Medicaid Proceeds. The Borrower shall and shall cause
its Restricted Subsidiaries to ensure that all account debtors in respect of
Specified Government Receivables that constitute Collateral forward payment
directly to an account of the applicable Loan Party designated as a Specified
Deposit Account on the applicable schedule to the Perfection Certificate (each a
“Specified Deposit Account”). Each Loan Party shall enter into an agreement in
form and substance satisfactory to the Collateral Agent, duly executed by such
Loan Party and the applicable depositary bank providing for sweeps described in
the next sentence and will not allow for such provisions to be amended or waived
in a manner adverse to the Lenders without the prior written consent of the
Collateral Agent. By 10:00 a.m. (New York time) on each Business Day, each Loan
Party will cause the entire balance available in each Specified Deposit Account
as of the end of the immediately preceding Business Day to be transferred by ACH
or book entry transfer to the Concentration Account. The Loan Parties will not
transfer any funds out of any Specified Deposit Account except to the
Concentration Account.

 

67



--------------------------------------------------------------------------------

SECTION 5.16. Compliance with Budget.

(a) The Loan Parties shall ensure that at no time any of the following occur:

(i) a negative variance by more than the greater of 15% and $1,000,000 in the
amount of Operating Cash Flow for each rolling four week period commencing with
the last day of the fourth week after the week during which the Petition Date
occurs and the last day of each week thereafter as compared to the corresponding
line item for Operating Cash Flow for such rolling four week period in the
Budget (provided that the Borrower shall, commencing with the end of the first
week during which the Petition Date occurs, provide reports to the
Administrative Agent by the Friday of the following week (of if such day is not
a Business Day, on the immediately succeeding Business Day) on the amount of the
negative variance in each such line items from those designated in the Budget);

(ii) a negative variance by more than 15% in the aggregate amount specified in
the line items in the Budget that add up to the combined line item for
Professional Fees ex DIP/1st Fees as designated in the Budget, tested for the
cumulative period (i) commencing with the week during which the Petition Date
occurs and (ii) ending on the last day of the fourth week after the week during
which the Petition Date occurs and on the last day of each week thereafter
(provided that the Borrower shall, commencing with the end of the first week
during with the Petition Date occurs, provide reports to the Administrative
Agent by the Friday of the following week (or if such day is not a Business Day,
on the immediately succeeding Business Day) on the amount of the negative
variance in each such line items from those designated in the Budget);

(iii) a negative variance more than 15% in any of the amounts specified in each
of the line items in the Budget that add up to the combined line item for
Restructuring Costs ex Professional Fees as designated in the Budget, tested for
the cumulative period commencing (i) with the week during which the Petition
Date occurs and (ii) ending on the last day of the fourth week after the week
during which the Petition Date occurs and on the last day of each week
thereafter (provided that the Borrower shall, commencing with the end of the
first week during with the Petition Date occurs, provide reports to the
Administrative Agent by the Friday of the following week (or if such day is not
a Business Day, on the immediately succeeding Business Day) on the amount of the
negative variance in each such line items from those designated in the Budget);

(iv) any Loan Party shall make any disbursement (i) in an amount not
contemplated by the Budget (giving effect to the foregoing variances) or (ii) of
a type not contemplated by the Budget without, in each case, having received the
prior written consent of the Administrative Agent in its sole discretion; or

(v) any Loan Party shall at any time make a withdrawal from the Cash Collateral
Account that exceeds the cumulative amount that, in accordance with the line
item for withdrawals set forth in the Budget, is budgeted to be withdrawn from
the Cash Collateral Account through the end of the week during which such
withdrawal is to be made plus a 15% variance calculated on the cumulative
permitted withdrawals through such week; provided, that the Cash Collateral
Account is not overdrawn.

 

68



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing: (i) the Loan Parties shall be permitted to
pay (x) the reasonable fees and expenses of the professionals retained by the
Administrative Agent and the professionals retained by lenders under the
Pre-Petition Credit Agreement or holders of the Senior Secured Notes that are
Consenting Noteholders (as defined in the Financing Orders) (whether or not such
fees or expenses are reflected in the Budget, to the extent approved by the
Bankruptcy Court) and (y) any other amount authorized by the Bankruptcy Court
and agreed to by the Administrative Agent in its sole discretion; and (ii) any
expenditure or payment of any amount referred to in clause (i) shall be deemed
to be made in accordance with the Budget Covenant.

SECTION 5.17. Milestones.

(a) The Borrowers shall and shall cause its Restricted Subsidiaries to act in
good faith and take commercially reasonable efforts to pursue and implement the
Chapter 11 Plan.

(b) The Borrower shall comply with each of the following dates and milestones:

(i) the Cases are commenced and the Chapter 11 Plan and related disclosure
statement is filed with the Bankruptcy Court no later than April 9, 2013;

(ii) the Interim Order is entered within three (3) Business Days after the
Petition Date;

(iii) the Final DIP Order is entered within twenty seven (27) days after the
entry of the Interim Order;

(iv) the Bankruptcy Court’s order (the “Solicitation Order”) approving the
Solicitation Materials (as defined in the Plan Support Agreement) and setting a
hearing to confirm the Chapter 11 Plan is entered by the Bankruptcy Court within
forty-five (45) days after the filing of the Chapter 11 Plan and such
Solicitation Order is in form and substance reasonably satisfactory to the
Administrative Agent in its sole discretion;

(v) the Bankruptcy Court’s order (the “Confirmation Order”) confirming the
Chapter 11 Plan is entered by the Bankruptcy Court on or prior to the
seventy-fifth (75th) day after the Solicitation Order is entered and such
Confirmation Order is in form and substance satisfactory to the Administrative
Agent in its sole discretion; and

(vi) on or prior to the fourteenth (14th) day after entry of the Confirmation
Order, the effective date of the Chapter 11 Plan shall have occurred.

 

69



--------------------------------------------------------------------------------

provided, however, that the Borrower may extend the time periods allowed in each
of clauses (iii), (iv) and (v) by up to fourteen (14) days if the purpose of
such extension is solely to accommodate scheduling difficulties with the
Bankruptcy Court.

ARTICLE VI

Negative Covenants

The Borrower hereby covenants and agrees with the Administrative Agent and each
Lender that, so long as this Agreement shall remain in effect and until the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document have been indefeasibly paid in full in
cash, unless the Required Lenders shall otherwise consent in writing:

SECTION 6.01. Use of Proceeds.

(a) The Borrower shall not and shall not permit any Restricted Subsidiary to use
any proceeds of Loans or any withdrawals from the Cash Collateral Account or any
other Cash Collateral (i) in any manner that is not in accordance with the
Budget Covenant, (ii) to challenge or investigate the validity, perfection,
priority, extent or enforceability of the Pre-Petition Credit Agreement, this
Agreement, or the Existing Notes, or the liens or security interests securing
the obligations under any of the foregoing or to pursue any causes of action of
any kind against the agents or lenders under the Pre-Petition Credit Agreement
or this Agreement (provided, however, that if a statutory creditors’ committee
is appointed, up to $25,000 of the Loan proceeds may be used by such statutory
creditors’ committee for purposes of such investigation), (iii) to object to,
contest, delay, prevent or interfere with in any way the exercise of rights and
remedies by the Agents, or (iv) to make any payment of professional fees for any
other constituent group, including but not limited the committee of unsecured
creditors, other than in accordance with the Budget Covenant. In furtherance of
the foregoing, the Loan Parties hereby waive the right to investigate and
challenge the validity, perfection, priority, extent or enforceability of the
Pre-Petition Credit Agreement and this Agreement (and the liens and claims
granted thereunder) and shall waive any and all claims of any kind against the
collateral trustee and the indenture trustee with respect to this Agreement and
the Pre-Petition Credit Agreement and the agents and lenders thereunder.

(b) The Borrower shall not and shall not permit any Subsidiary to deposit the
proceeds of the Loans, receipts from any Prepayment Events or any releases of
Restricted Cash into any account other than the Cash Collateral Account. The
Borrower shall not and shall not permit any Subsidiary to make withdrawals from
the Cash Collateral Account other than in accordance with Section 2.02 and the
Budget Covenant.

SECTION 6.02. Limitation on Indebtedness. (a) The Borrower shall not, and shall
not permit any Restricted Subsidiary to, Incur, directly or indirectly, any
Indebtedness.

(b) Notwithstanding the foregoing Section 6.02(a), the Borrower and the
Restricted Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness (any such Indebtedness Incurred pursuant to this Section 6.02(b)
being herein referred to as “Permitted Indebtedness”):

(i) The Loans incurred pursuant to this Agreement;

 

70



--------------------------------------------------------------------------------

(ii) Indebtedness Incurred pursuant to any letters of credit, surety bonds or
other similar arrangements as set forth on Schedule 1.01(a) and as forecast in
the Budget, including relating to a letter of credit issued by Regions Bank in
the face amount on the Closing Date of $8,587,745, and any other arrangements
supported entirely by Restricted Cash (any such Indebtedness Incurred pursuant
to this clause (ii) being herein referred to as “L/C Indebtedness”);

(iii) Indebtedness of any Loan Party to any Restricted Subsidiary or any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party; provided, however, that, except with
respect to Indebtedness among non-Loan Parties, all such Indebtedness shall be
unsecured and subordinated in right of payment to the indefeasible payment in
full in cash of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that is reasonably
satisfactory to the Administrative Agent;; and, provided, further, however, that
any subsequent issuance or transfer of any Equity Interests which results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of such Indebtedness (other than to the Borrower or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
Incurrence of such Indebtedness by the obligor thereon;

(iv) Indebtedness represented by the Pre-Petition Credit Agreement, the Existing
Notes and the Subsidiary Guarantees thereof;

(v) Indebtedness of the Borrower and the Restricted Subsidiaries outstanding on
the Closing Date (other than Indebtedness described in clause (i), (ii), or
(iii) of this Section 6.02(b) and set forth on Schedule 6.02(b)(v) hereto);

(vi) [reserved];

(vii) [reserved];

(viii) [reserved];

(ix) Obligations in respect of workers’ compensation and auto claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
insurance premium finance agreements, reclamation, statutory and regulatory
obligations, bankers’ acceptances, performance, bid, surety or similar bonds and
letters of credit or completion and performance guarantees or equipment leases
or other similar obligations provided by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of its Incurrence;

 

71



--------------------------------------------------------------------------------

(xi) Indebtedness consisting of the Guarantee by any Subsidiary Guarantor of any
Indebtedness of the Borrower or any Subsidiary Guarantor that was permitted to
be Incurred by the Borrower or any Subsidiary Guarantor pursuant to this
Agreement; provided, however, that if the Indebtedness being Guaranteed is
subordinated to or pari passu with the Loans, then the Guarantee thereof shall
be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness being Guaranteed;

(xii) (A) Purchase Money Indebtedness or Capital Lease Obligations Incurred in
the ordinary course of business, consistent with past practices and subject to
the Budget Covenant, to finance all or any part of the purchase price or cost of
design, development, construction, installation or improvement of personal (but
not real) property (including acquisitions of Equity Interests), plant,
equipment or vehicles used in the business of the Borrower or any of the
Restricted Subsidiaries (in each case, whether through the direct purchase of
such assets or the Equity Interests of any Person owning such assets), or
repairs, additions or improvements to such assets, and (B) Purchase Money
Indebtedness, Capital Lease Obligations or similar items of Indebtedness
Incurred to finance bulk equipment purchases and related trade-vendor programs
in accordance with the Budget Covenant, in each case of the foregoing clauses
(A) and (B), in an aggregate principal amount which, when added together with
the amount of Indebtedness Incurred after the Closing Date pursuant to the
foregoing clauses of (A) and (B) of this clause (xii) and then outstanding, does
not exceed $5,000,000;

(xiii) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn
outs, Guarantees or similar obligations, in each case, Incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness Incurred or assumed by any Person acquiring all
or any portion of such business, assets or Subsidiary, in an aggregate principal
amount not to exceed the gross proceeds actually received by the Borrower or any
Restricted Subsidiary, as applicable, in connection with such disposition; and

(xiv) Indebtedness of the Borrower or the Subsidiary Guarantors in an aggregate
amount which, when taken together with all other Indebtedness of the Borrower
and the Subsidiary Guarantors outstanding on the date of such Incurrence (other
than Permitted Indebtedness Incurred pursuant to clauses (i) through
(xiii) above) does not exceed $1,000,000.

(c) For purposes of determining compliance with this Section 6.02, any
Indebtedness outstanding under letters of credit, surety bonds or similar
arrangements on the Closing Date will be treated as L/C Indebtedness Incurred on
the Closing Date under Section 6.02(b)(ii).

(d) For purposes of determining compliance with any U.S. Dollar restriction on
the Incurrence of Indebtedness where the Indebtedness Incurred is denominated in
a different

 

72



--------------------------------------------------------------------------------

currency, the amount of such Indebtedness shall be the U.S. Dollar Equivalent,
determined on the date of the Incurrence of such Indebtedness; provided,
however, that if any such Indebtedness denominated in a different currency is
subject to a Currency Agreement with respect to U.S. Dollars, covering all
principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in U.S. Dollars shall be as provided in
such Currency Agreement.

SECTION 6.03. Limitation on Restricted Payments. The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to make a
Restricted Payment, other than (a) current interest payments with respect to and
pursuant to the terms of the Pre-Petition Credit Agreement and the Senior
Secured Notes and (b) as otherwise permitted under Section 6.12(i).

SECTION 6.04. Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (A) (i) pay dividends or make any other distributions to the
Borrower or any of the Restricted Subsidiaries on its Capital Stock or with
respect to any other interest or participation in, or measured by its profits,
or (ii) pay any Indebtedness owed to the Borrower, (B) make any loans or
advances to the Borrower or (C) sell, lease or transfer any of its properties or
assets to the Borrower, except:

(i) with respect to clauses (A), (B) and (C),

(a) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Closing Date;

(b) [reserved];

(c) any encumbrance or restriction pursuant to any amendment, modification,
restatement or renewal of an agreement referred to in Section 6.04(i)(a) or this
clause (c); provided, however, that the encumbrances and restrictions with
respect to such Restricted Subsidiary contained in any such agreement or
amendment are, as determined by an Officer in good faith, not materially less
favorable to the Lenders than encumbrances and restrictions with respect to such
Restricted Subsidiary contained in such predecessor agreements;

(d) any encumbrance or restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary pending the closing of such sale or disposition;

(e) customary provisions in joint venture agreements, asset sale agreements,
stock sale agreements, limited liability company organizational documents and
other similar agreements;

(f) restrictions on cash, Cash Equivalents, marketable securities, investment
grade securities or other deposits or net worth imposed by customers or lessors
(including governmental entities) under contracts or leases entered into in the
ordinary course of business;

 

73



--------------------------------------------------------------------------------

(g) this Agreement, the Subsidiary Guarantees and the Security Documents;

(h) applicable laws, rules, regulations and orders;

(i) customary restrictions in Indebtedness Incurred pursuant to
Section 6.02(b)(i); provided, however, that such restrictions are not more
restrictive than those contained in this Agreement or the Security Documents;
and

(ii) with respect to clause (C) only,

(a) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder;

(b) any encumbrance or restriction contained in security agreements or mortgages
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements or mortgages; and

(c) agreements with respect to Purchase Money Indebtedness and Capital Lease
Obligations otherwise permitted hereunder that impose restrictions on the
property purchased or leased.

SECTION 6.05. Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, consummate any Disposition except for the following (and subject
to the Financing Orders):

(i) Dispositions of (x) obsolete, damaged, worn out or surplus property, whether
now owned or hereafter acquired, in the ordinary course of business and
(y) property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;

(ii) Dispositions of (x) inventory and immaterial assets in the ordinary course
of business and (y) accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(iii) leases, subleases, licenses or sublicenses in the ordinary course of
business and consistent with past practices that do not materially interfere
with the ordinary conduct of the business of the Loan Parties;

(iv) transfers of property to the extent subject to casualty or condemnation
events;

 

74



--------------------------------------------------------------------------------

(v) abandonment or cancellation of intellectual property in the ordinary course
of business which does not materially interfere with the ordinary conduct of the
business of the Loan Parties;

(vi) Dispositions in the ordinary course of business of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property that is promptly purchased or (ii) the proceeds of
such Disposition are promptly applied to the purchase price of similar
replacement property (which replacement property is actually promptly
purchased);

(vii) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided, that, if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is a Permitted Investment;

(viii) Dispositions in the ordinary course of business of cash and Cash
Equivalents; and

(ix) other Dispositions not otherwise permitted by this Section 6.05, so long as
(x) the Borrower or a Restricted Subsidiary receives consideration at the time
of such Disposition at least equal to the Fair Market Value of the shares and
assets subject to such Disposition, (y) not less than seventy-five percent
(75%) the consideration thereof received by the Borrower or such Restricted
Subsidiary is in the form of cash or Cash Equivalents and (z) the aggregate
amount of all such Dispositions does not exceed $1,000,000.

SECTION 6.06. Limitation on Affiliate Transactions. (a) The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of the Borrower (an “Affiliate
Transaction”) subject to the Financing Orders, unless:

(i) the terms of the Affiliate Transaction are no less favorable to the Borrower
or such Restricted Subsidiary than those that could be obtained at the time of
the Affiliate Transaction in arm’s-length dealings with a Person who is not an
Affiliate;

(ii) if such Affiliate Transaction involves an amount in excess of $500,000, the
terms of the Affiliate Transaction are approved by the Administrative Agent;

(iii) if such Affiliate Transaction involves an amount in excess of $5,000,000,
the terms of the Affiliate Transaction are set forth in writing and a majority
of the non-employee directors of the Borrower disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in Section 6.06(a)(i) are satisfied and have approved the relevant Affiliate
Transaction as evidenced by a resolution of the Board of Directors of the
Borrower (unless the Board of Directors of the Borrower at the time of such
Affiliate Transaction has no non-employee directors of the Borrower
disinterested with respect to such Affiliate Transaction, in which case clause
(iii) below will apply to such Affiliate Transaction); and

 

75



--------------------------------------------------------------------------------

(iv) if such Affiliate Transaction involves an amount in excess of $10,000,000
(or if such Affiliate Transaction involves an amount in excess of $5,000,000 and
the Board of Directors of the Borrower at the time of such Affiliate Transaction
has no non-employee directors of the Borrower disinterested with respect to such
Affiliate Transaction), the Board of Directors of the Borrower shall have
received a written opinion from an Independent Qualified Party to the effect
that such Affiliate Transaction is fair, from a financial standpoint, to the
Borrower and the Restricted Subsidiaries or is not materially less favorable to
the Borrower and the Restricted Subsidiaries than could reasonably be expected
to be obtained at the time in an arm’s-length transaction with a Person who was
not an Affiliate.

(b) The provisions of Section 6.06(a) shall not apply to:

(i) any Permitted Investment or other Restricted Payment, in each case permitted
to be made pursuant to Section 6.03;

(ii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower;

(iii) loans or advances to employees made in the ordinary course of business for
bona fide business purposes and consistent with past practices of the Borrower
or the Restricted Subsidiaries;

(iv) the payment of reasonable fees to directors of the Borrower and the
Restricted Subsidiaries who are not employees of the Borrower or the Restricted
Subsidiaries;

(v) any transaction with the Borrower, a Restricted Subsidiary or joint venture
or similar entity which would constitute an Affiliate Transaction solely because
the Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Restricted Subsidiary, joint venture or similar entity;

(vi) [reserved];

(vii) any agreement as in effect on the Closing Date or any renewals or
extensions of any such agreement (so long as such renewals or extensions are not
less favorable to the Borrower or the Restricted Subsidiaries) and the
transactions evidenced thereby; and

(viii) entering into and performing under indemnification arrangements or
agreements in the ordinary course of business for the benefit of former, current
or future directors or officers of the Borrower or any or its Restricted
Subsidiaries.

 

76



--------------------------------------------------------------------------------

(c) In addition and not in limitation of any restrictions imposed by this
Section 6.06, the Borrower shall not and shall not permit any Restricted
Subsidiary to pay any management, consulting or similar fees to or any salary
expense for executives, directors, officers or shareholders of the Borrower or
any of its Subsidiaries by direct payment or otherwise and shall not enter into
any employment or consulting agreements, nor assume any existing contracts, with
current management, shareholders or directors of the Borrower or its Affiliates
that are not (i) in accordance with the Budget Covenant, and (ii) in the case of
any new employment or consulting agreement or the assumption, after the Closing
Date, of any existing contract with current management, shareholders or
directors of the Borrower or its Affiliates, approved by the Required Lenders on
the Closing Date or by the Administrative Agent after the Closing Date (in its
sole discretion). For the avoidance of doubt, professional fees and expenses
(paid to persons that are not executives, directors, offices or shareholders of
the Borrower or any of its Subsidiaries) are not restricted or limited by this
Section 6.06(c).

SECTION 6.07. Limitation on Line of Business. The Borrower shall not, and shall
not permit any Restricted Subsidiary, to engage in any business other than a
Related Business.

SECTION 6.08. Limitation on Liens. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, Incur or suffer to
exist or become effective any Lien of any kind upon any of their assets, now
owned or hereafter acquired, other than Permitted Liens.

SECTION 6.09. Limitation on Sale/Leaseback Transactions. (a) The Borrower shall
not, and shall not permit any Restricted Subsidiary to, enter into any
Sale/Leaseback Transaction with respect to any property.

SECTION 6.10. When Borrower May Merge or Transfer Assets. (a) The Borrower shall
not consolidate with or merge with or into, or convey, transfer or lease, in one
transaction or a series of transactions, directly or indirectly, all or
substantially all its assets to, any Person, except as permitted by the
Financing Orders and with the agreement of the Administrative Agent and provided
that:

(i) (x) the Borrower shall be the surviving corporation or (y) the resulting,
surviving or transferee Person (the “Successor Company”) shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, and the Successor Company (if not the
Borrower) shall expressly assume, by an agreement supplemental thereto, executed
and delivered to the Administrative Agent, in form reasonably satisfactory to
the Administrative Agent, all the Obligations of the Borrower under this
Agreement;

(ii) immediately after giving pro forma effect to such transaction (and treating
any Indebtedness which becomes an Obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been Incurred by such
Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;

(iii) [reserved]; and

(iv) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplemental agreement (if any) comply with this
Agreement;

 

77



--------------------------------------------------------------------------------

provided, however, that clause (ii) shall not be applicable to (A) a Restricted
Subsidiary consolidating with, merging into or transferring all or part of its
properties and assets to the Borrower or (B) the Borrower merging with an
Affiliate of the Borrower solely for the purpose and with the sole effect of
reincorporating the Borrower in another jurisdiction.

For purposes of this Section 6.10, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.

The Successor Company (if not the Borrower) shall be the successor to the
Borrower and shall succeed to, and be substituted for, and may exercise every
right and power of, the Borrower under this Agreement, and the predecessor
Borrower, except in the case of a lease, shall be released from the obligation
to pay the principal of and interest on the Securities.

(b) The Borrower shall not permit any Subsidiary Guarantor to consolidate with
or merge with or into, or convey, transfer or lease, in one transaction or a
series of transactions, all or substantially all of its assets to any Person
unless immediately after giving effect to such transaction or transactions on a
pro forma basis (and treating any Indebtedness which becomes an obligation of
the resulting, surviving or transferee Person as a result of such transaction as
having been issued by such Person at the time of such transaction), no Default
shall have occurred and be continuing.

SECTION 6.11. Negative Pledge. Borrower shall not and shall not permit any of
its Subsidiaries to (nor will it apply to the Bankruptcy Court for authority to)
enter into or suffer to exist, or permit any of its Restricted Subsidiaries to
enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets securing
the Obligations to the extent required to secure Obligations under the Loan
Documents and the Financing Orders.

SECTION 6.12. Bankruptcy Matters. Borrower shall not and shall not permit any of
its Restricted Subsidiaries to (i) pay or otherwise satisfy any Pre-Petition
claims (other than claims paid pursuant to any order approved by the
Administrative Agent and entered by the Bankruptcy Court and in accordance with
the Budget Covenant and other than Pre-Petition claims paid pursuant to the
Financing Orders), including, without limitation, any Pre-Petition claims of
critical vendors, (ii) except as set forth in the motions filed on the Petition
Date, seek to reject or terminate, or permit the rejection or termination of,
any material license agreement, lease agreement in respect of material real
property or material contract, in each case without the prior written consent of
the Lenders, (iii) assume any material contract or employment agreement without
the consent of the Administrative Agent, (iv) amend, waive, forgive, modify,
discharge

 

78



--------------------------------------------------------------------------------

or compromise any claim between or among the Loan Parties and their respective
Subsidiaries, in each case without the prior written consent of the
Administrative Agent (v) except as contemplated by the Chapter 11 Plan, amend,
supplement or otherwise modify the Senior Secured Notes Documents, the Junior
Secured Notes Documents or the Pre-Petition Credit Agreement, (vi) amend the
Chapter 11 Plan in a manner that is adverse (in the sole judgment of the
Administrative Agent) to the Lenders without the consent of the Administrative
Agent or (vii) without the prior written consent of the Administrative Agent:
(x) enter into any contract or any binding term sheet, letter of intent or
similar agreement for the actual or proposed sale, lease or disposition of any
material assets outside the ordinary course of business, (y) enter into any
material contract with any third party not in accordance with the Budget or
(z) file any pleading with the Bankruptcy Court seeking authority to do any of
the foregoing, unless, in each case, such transaction, if consummated, would
result in all Obligations being indefeasibly paid in full in cash on or before
consummation.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. Upon the occurrence of any of the following
specified events (each, if the same shall occur for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise, an “Events
of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made (i) in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (b) above)
due under any Loan Document, when and as the same shall become due and payable,
or (ii) in the payment of any adequate protection interest payments with respect
to the Pre-Petition Credit Agreement or the Senior Secured Notes, and such
default in either case of clauses (i) or (ii) shall continue unremedied for a
period of two (2) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in (i) Section 5.01(a), 5.05, 5.08, 5.15 (other than as provided in clause
(iii)) or 5.17 or in Article VI, (ii) Section 5.04 and such default shall
continue unremedied for a period of five (5) Business Days, (iii) Section 5.15
through no fault of the Borrower or any Restricted Subsidiary and such default
shall continue unremedied for a period of two (2) Business Days, or
(iv) Section 5.16 and such default shall continue unremedied for a period of one
(1) Business Day;

 

79



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraph (b), (c) or
(d) above) and such default shall continue unremedied for a period of (i) thirty
(30) days from a Responsible Officer of the Borrower or of any Loan Party
obtaining knowledge of such default, or (ii) for a period of thirty (30) days
after notice thereof from the Administrative Agent;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after the lapse of any
applicable grace period), or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after the giving of notice and/or the lapse
of any applicable grace period) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or that
results in the termination or permits (after the giving of notice and/or the
lapse of any applicable grace period) any counterparty to terminate any Hedging
Agreement the obligations under which constitute Material Indebtedness; provided
that this clause (ii) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;

(g) there shall have occurred a Change in Control (other than as contemplated by
the Chapter 11 Plan);

(h) one or more final judgments not subject to the automatic stay in the Cases
shall be rendered against any Loan Party, any Significant Subsidiary of any Loan
Party or any combination thereof and such judgment is for the payment of money
in an aggregate amount in excess of $500,000;

(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $500,000;

(j) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect, or any Subsidiary Guarantor shall deny in writing that
it has any further liability under the Guarantee Agreement (in each case, other
than in accordance with its terms or other than as a result of the discharge or
sale or other disposition of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents);

(k) (i) a default by the Borrower or any Subsidiary Guarantor in the performance
of the Security Documents which adversely affects the enforceability, validity,
perfection or priority of the Collateral Agent’s Lien on the Collateral in any
material respect, (ii) repudiation or disaffirmation by the Borrower or any
Subsidiary Guarantor of any of its material obligations under the Security
Documents, or (iii) the determination in a judicial proceeding that any one or
more material provisions of the Security Documents are unenforceable or invalid
against the Borrower or any Subsidiary Guarantor for any reason;

 

80



--------------------------------------------------------------------------------

(l) (i) any of the Cases shall be dismissed or converted to a Chapter 7 Case or
a Chapter 11 plan of liquidation shall have been filed for any of the Cases;
(ii) a trustee, receiver, interim receiver or receiver and manager shall be
appointed in any of the Cases or a responsible officer or an examiner with
enlarged powers shall be appointed in any of the Cases (having powers beyond
those set forth in Bankruptcy Code sections 1106(a)(3) and (4)); or (iii) the
Bankruptcy Court shall abstain from asserting jurisdiction over any of the
Debtors;

(m) (i) except for the Carve-Out pursuant to the Financing Orders, entry of an
order granting or filing with the Bankruptcy Court by the Borrower or any
Subsidiary of a motion seeking the granting of, any claims senior or pari passu
with the Lender’s claims in connection with the Loans or if any other
Superpriority Claim which is senior to or pari passu with the claims of the
Secured Parties shall be granted; (ii) entry of an order permitting payment of,
or granting adequate protection with respect to, Pre-Petition debt (other than
in respect of the Pre-Petition Credit Agreement and the Existing Notes pursuant
to the Financing Orders) or the filing of any motion seeking the same by the
Borrower or any Subsidiary Guarantor; (iii) payment of, or granting adequate
protection with respect to, Pre-Petition debt (other than in respect of the
Pre-Petition Credit Agreement and the Existing Notes pursuant to the Financing
Order), or (iv) cessation of liens or Superpriority Claims granted to or for the
benefit of the Lenders to be valid, perfected and enforceable in all respects;

(n) any Financing Order shall be stayed, amended, modified, reversed or vacated;

(o) a plan shall be confirmed in the Cases which is inconsistent in any material
respect with the Restructuring Term Sheet or the Plan Support Agreement; or the
Loan Parties shall take any action, including, without limitation, the filing of
an application, in support of any plan that is inconsistent with the
Restructuring Term Sheet or the Plan Support Agreement, or any person other than
the Loan Parties shall do so and such application is not contested in good faith
by the Loan Parties;

(p) an official committee, if any or any other party seeks leave to file an
action challenging the validity, perfection, priority, extent or enforceability
of the Loan Documents (and the liens and claims in respect thereof);

(q) other than pursuant to any Financing Order, the Bankruptcy Court shall enter
an order granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code to any party in interest, including, without limitation, any
holder or holders of any security interest: (a) to permit foreclosure, the
granting of a deed in lieu of foreclosure, or any similar action or other act of
enforcement on any assets of the Debtors having an aggregate book value in
excess of $250,000; or (b) to permit any other action or actions that would,
either singly or in the aggregate, have a Material Adverse Effect on the Debtors
or their estates or the value of the Collateral in the aggregate or the
interests of any Lenders in the Collateral in the aggregate;

(r) any of the Loan Parties or any of their Affiliates shall fail to perform any
of their respective material obligations under the Interim Order or the Final
DIP Order;

 

81



--------------------------------------------------------------------------------

(s) there shall be filed a motion, pleading or proceeding by any of the Loan
Parties or their Affiliates not otherwise approved by the Lenders which could
reasonably be expected to result in a material impairment of the rights or
interests of the Lenders or a determination by a court with respect to any
motion, pleading or proceeding brought by another party which results in such a
material impairment;

(t) any of the Debtors shall cease to have the exclusive right pursuant to
Section 1121 of the Bankruptcy Code to file a plan of reorganization;

(u) a plan other than the Chapter 11 Plan is filed with the Bankruptcy Court;

(v) the Plan Support Agreement shall have terminated in accordance with its
terms; or

(w) the Administrative Agent not being satisfied at any time in its sole and
absolute discretion that (i) the Borrower does not owe the United States
government, or any agency, department or instrumentality thereof, or any other
person additional amounts in excess of $1,000,000, in the aggregate (whether on
account of overpayments, penalties, fines or interest), relating to oxygen
contents billing from January 1, 2008, to the present, or any violation of
Medicare or Medicaid laws or other state or Federal law applicable to persons
doing business in the home medical equipment industry, or (ii) the Borrower has
not billed incorrect amounts in excess of $1,000,000, in the aggregate, to the
benefit of the Borrower and its Subsidiaries after the disclosure that the
Borrower refunded overpayments in the Borrower’s Form 8-K dated May 15, 2012;

then, and in every such Event of Default and at any time thereafter during the
continuance of such Event of Default, subject to the Financing Orders, the
Administrative Agent may, and at the written request of the Required Lenders
shall, by written notice to the Borrower that is also filed with the Bankruptcy
Court, declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan shall immediately
terminate, and that the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement shall be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower.

SECTION 7.02. Termination of Use of Cash Collateral; Vacation of Automatic Stay.
The Borrower’s rights to use Cash Collateral (including, without limitation,
making withdrawals from the Cash Collateral Account) as provided in the
Financing Orders shall terminate upon (i) repayment of the Obligations
indefeasibly in full in cash or (ii) three (3) Business Days’ written notice
(that can be given by electronic mail or fax) provided by the Administrative
Agent to the Borrower or by the Borrower to the Administrative Agent of the
occurrence and continuance of any Event of Default. Subject to the Financing
Orders and notwithstanding the foregoing, the Borrower’s right to use Cash
Collateral shall terminate immediately and without notice from the
Administrative Agent at such time that any Loan Party has actual knowledge of an
Event of Default if such Loan Party fails to promptly notify the Administrative
Agent of such Event of Default. Subject to the Financing Orders, upon the
occurrence of an Event of Default and

 

82



--------------------------------------------------------------------------------

following three (3) Business Days’ notice (that can be given by electronic mail
or fax) of such Event of Default provided by the Administrative Agent to
Borrower, (i) the automatic stay provided in section 362 of the Bankruptcy Code
and the Loan Documents, as the case may be, shall be deemed automatically
vacated without further action or order of the Bankruptcy Court and (ii) the
Administrative Agent and the Lenders shall be entitled to exercise all of their
respective rights and remedies under the Loan Documents, including, without
limitation, all rights and remedies with respect to the Collateral and the
Subsidiary Guarantors. In addition to the remedies set forth above, the
Administrative Agent, at the written request of the Required Lenders, shall
direct the Collateral Agent to exercise any remedies provided for by the
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law or in equity.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

SECTION 8.01. Appointment and Authorization of Agents.

(a) Each of the Lenders hereby irrevocably appoints the Administrative Agent and
the Collateral Agent its agent and authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and any rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

(b) The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

(c) Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders, and (c) except as expressly set forth in the
Loan Documents, neither Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of their Affiliates in
any capacity. Neither Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Required Lenders or in the absence
of its own gross negligence or willful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent

 

83



--------------------------------------------------------------------------------

shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

SECTION 8.02. Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.03. Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent.

SECTION 8.04. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, either Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If no successor Agent has been appointed pursuant to the immediately
preceding sentence by the thirtieth (30th) day after the date such notice of
resignation was given by such Agent, such resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.

 

84



--------------------------------------------------------------------------------

SECTION 8.05. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.06. Exercise of Remedies. Without limiting the foregoing, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Agents on behalf of the Secured Parties in accordance with the terms
thereof and the terms of the Financing Orders. In the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition, any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale,
to use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent on behalf of the
Secured Parties at such sale or other disposition and as permitted by the
Bankruptcy Court. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or contribute a
defense available to, any Loan Party.

SECTION 8.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent, at the request
of the Required Lenders (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower), shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 2.09 and Section 9.05) allowed in such judicial proceeding;

 

85



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 8.08. Release of Collateral and Guarantee.

(a) The Lenders irrevocably agree that any Lien on any property granted to or
held by the Collateral Agent under any Loan Document for the benefit of the
Secured Parties shall be automatically released (i) upon termination of the
Commitments and indefeasible payment in full in cash of all Obligations (other
than (A) obligations under Hedge Agreements not yet due and payable and
(B) contingent indemnification obligations not yet accrued and payable),
(ii) upon the sale, lease, transfer or other disposition of such property
(including, without limitation, as a result of the sale, in accordance with the
terms of the Loan Documents, of the Loan Party that owns such property) in
accordance with the terms of the Loan Documents and the Financing Orders,
(iii) subject to Section 8.06, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders and the Bankruptcy
Court, or (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon release of such Subsidiary Guarantor from its obligations under
its Guarantee pursuant to clause (b) below. The Collateral Agent will, at the
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such property
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

(b) The Lenders irrevocably agree that each Subsidiary Guarantor shall be
automatically released from its obligations under the Guarantee upon the
termination of the Commitments and indefeasible payment in full in cash of all
Obligations (other than (A) obligations under Hedge Agreements which have been
cash collateralized or backstopped by letters of credit, as the case may be, in
a manner satisfactory to the applicable Secured Parties, and (B) contingent
indemnification obligations not yet accrued and payable).

 

86



--------------------------------------------------------------------------------

SECTION 8.09. Agents in their Individual Capacities. Silver Point Finance, LLC
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Silver
Point Finance, LLC were not the Administrative Agent and the Collateral Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Silver Point Finance, LLC or its
Affiliates may receive information regarding any Loan Party or any Affiliate of
a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, if any, Silver Point Finance,
LLC shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and if Silver Point Finance, LLC or its Affiliate at any
time holds any Loans the terms “Lender” and “Lenders” will include Silver Point
Finance, LLC or its Affiliate, as applicable, in its individual capacity.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower or any Subsidiary Guarantor, to the Borrower at Rotech
Healthcare Inc., 2600 Technology Drive, Suite 300, Orlando, FL 32804, Attention
of Rebecca L. Myers, Chief Legal Officer (Fax No. (407) 521-9814);

(b) to the Administrative Agent, to Silver Point Finance, LLC, 2 Greenwich
Plaza, Greenwich CT 06830, Email: Creditadmin@silverpointcapital.com and
RotechDIPAgent@silverpointcapital.com.

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
e-mail or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

87



--------------------------------------------------------------------------------

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a Borrowing Request or a notice
pursuant to Section 2.06, (b) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(c) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of it hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Intralinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower and its Subsidiaries or their securities) (each, a “Public Lender”).
The Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower and its Subsidiaries or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (A) the Loan Documents and (B) notification of
changes in the terms of this Agreement.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including

 

88



--------------------------------------------------------------------------------

United States Federal and state securities laws, to make reference to, and
receive, Communications that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower and its Subsidiaries or their
securities for purposes of United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall

 

89



--------------------------------------------------------------------------------

continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated. The provisions of Sections 2.12, 2.14,
2.17 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
Transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

(b) Each Lender, without the prior consent of Borrower, may assign to one or
more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) in accordance with the Financing Orders;
provided, however, that (i) the Administrative Agent must also give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be not less than, $1,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment or Loans); provided that
simultaneous assignments by or to two or more Related Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met,
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and the parties to each such assignment (except
in the case of an assignment to a Lender, an Affiliate of a Lender or a Related
Fund) shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iv) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms required under
Section 2.17(e) and 2.17(f). Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the

 

90



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.12, 2.14, 2.17 and 9.05, as well as to any fees
accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto and as permitted under the Financing
Orders; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement,

 

91



--------------------------------------------------------------------------------

notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Collateral Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms required under Section 2.17(e) and 2.17(f), the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other persons that are not
Disqualified Entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participating banks or other persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.12, 2.14 and 2.17 (subject to the requirements and limitations
therein (it being understood that such participating banks or persons shall be
entitled to benefit from Section 2.17 only if the documentation required under
Section 2.17(e) or Section 2.17(f) shall be have been delivered to the Lender
selling a participation)) to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant, except to the extent such
entitlement results from a change in law that occurs after such participant
acquired the applicable participation) and (iv) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents, and such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to the Loans and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or person has an interest, increasing
or extending the Commitments in which such participating bank or person has an
interest or releasing any Subsidiary Guarantor (other than in connection with
the sale of such Subsidiary Guarantor in a transaction permitted under Article
VI) or all or substantially all of the Collateral). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in obligations under this Agreement (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments,

 

92



--------------------------------------------------------------------------------

Loans, or its other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant (other than a Disqualified
Entity) or proposed assignee or participant (other than a Disqualified Entity)
any information relating to the Borrower furnished to such Lender by or on
behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may, at any time, assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender, or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

 

93



--------------------------------------------------------------------------------

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to (i) pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and the Lenders in connection with the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the Transactions hereby or thereby contemplated shall be
consummated), including all reasonable fees, expenses and disbursements of Fried
Frank Harris Shriver & Jacobson LLP, Fortgang Consulting, LLC, one special
regulatory counsel and one local Delaware counsel and all reasonable
out-of-pocket expenses of the Administrative Agent in connection with the Cases,
(ii) reimburse or pay the Administrative Agent and the Collateral Agent for all
out-of-pocket costs and expenses incurred in connection with the ongoing
monitoring of Transactions covered by this Agreement and the other Loan
Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law (other than the Cases), and including the fees, charges and
disbursements of Fried Frank Harris Shriver & Jacobson LLP, counsel for the
Administrative Agent and the Collateral Agent, special regulatory counsel, and
Fortgang Consulting LLC, and the fees, charges and disbursements of one local
counsel for the Administrative Agent and the Collateral Agent in each
appropriate jurisdiction or in connection with the Cases.

(b) Except with respect to Taxes (other than Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim), the Borrower agrees to
indemnify the Administrative Agent, each Lender and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans, (iii) any
audit, investigation, claim, adjudication, litigation, or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

 

94



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.05, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Pro Rata Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law and subject in all cases to the
provisions of the Financing Orders, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. Applicable Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ALL CLAIMS AND CONTROVERSIES IN CONNECTION
THEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK EXCEPT TO THE EXTENT NEW YORK LAW IS SUPERSEDED BY THE
BANKRUPTCY CODE.

(b) PRIOR TO THE CLOSING OR DISMISSAL OF THE CASES, THE LOAN PARTIES SHALL
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OVER ANY LEGAL
ACTIONS OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
FOLLOWING

 

95



--------------------------------------------------------------------------------

THE CLOSING OR DISMISSAL OF A CASE OF ANY LOAN PARTY, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any fees of any Lender without the prior written consent
of such Lender, (iii) amend or modify the pro rata requirements, the provisions
of Section 9.04(j) or the provisions of this Section 9.08 or release one or more
Subsidiary Guarantors representing all or substantially all of the value of the
Guarantees hereunder or all or substantially all of the Collateral, without the
prior written consent of each Lender, (iv) modify the protections afforded to an
SPC pursuant to the provisions of Section 9.04(i) without the written consent of
such SPC or (v) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written

 

96



--------------------------------------------------------------------------------

consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

(c) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth (5th) Business Day
after it has been posted to the Lenders, and then only if the Required Lenders
have not objected in writing thereto within such five (5) Business Day period.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. Other than the Financing Orders, this Agreement
and the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement, the Financing Orders and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

97



--------------------------------------------------------------------------------

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not, in any way, be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Intentionally Omitted.

SECTION 9.16. Confidentiality. The Administrative Agent and each of the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, and excluding
in all cases any Disqualified Entity to (i) any actual or prospective assignee
of or participant in any of its rights or obligations under this Agreement and
the other Loan Documents, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section 9.16, “Information” shall mean all information received from the
Borrower or any Subsidiary and related to the Borrower or any

 

98



--------------------------------------------------------------------------------

Subsidiary, or their respective business, other than any such information that
was available to the Administrative Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

SECTION 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, in
each case with respect to any Collateral owned by such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

SECTION 9.19. Application of Proceeds. Upon receipt from the Collateral Agent of
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, following the exercise
of remedies provided for in Article VII (or after the Loans have automatically
become due and payable as set forth in Article VII), the Administrative Agent
shall apply such proceeds consistent with the terms of the Financing Orders as
follows:

FIRST, to the payment of all costs and expenses incurred by the Agents (in their
capacity as such hereunder or under any other Loan Document) in connection with
such collection, sale, foreclosure or realization or otherwise in connection
with this Agreement or any other Loan Document, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Agents hereunder or under any other Loan Document on behalf
of any Loan Party and any other costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution).

 

99



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ROTECH HEALTHCARE INC.,     By:  

/s/ Steven P. Alsene

  Name: Steven P. Alsene   Title: President & CEO

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SILVER POINT FINANCE, LLC, as Administrative Agent and as Collateral Agent,
    By:  

/s/ Michael A. Gatto

  Name: Michael A. Gatto   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE SPCP GROUP, LLC     By:  

/s/ Michael A. Gatto

  Name: Michael A. Gatto   Title: Authorized Signatory SPCP GROUP III, LLC
    By:  

/s/ Michael A. Gatto

  Name: Michael A. Gatto   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE AMERICAN HIGH-INCOME TRUST   By Capital Research and
Management Company, for and on behalf of American High-Income Trust   By:  

/s/ Michael J. Downer

    Name: Michael J. Downer     Title: Senior Vice President and Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL AGREEMENT

SENIOR SECURED DEBTOR-IN-POSSESSION COLLATERAL AGREEMENT

made among

[    ]

and

[    ]

Dated as of [                    ]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1   

1.1 Definitions. (a) Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either of the Credit Agreement or in
the New York UCC is used in this Agreement with the same meaning; provided
that, if the definition given to such term in the Credit Agreement or herein
conflicts with the definition given to such term in the New York UCC, the Credit
Agreement definition or definition herein, as the case may be, shall control to
the extent legally allowable; and if any definition given to such term in
Chapter 9 of the New York UCC conflicts with the definition given to such term
in any other chapter of the New York UCC, the Chapter 9 definition shall
prevail. The following terms are used herein as defined in the New York UCC:
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Commodity Accounts, Commodity Intermediary, Control, Documents, Equipment, Farm
Products, Financial Assets, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Payment Intangibles, Securities Accounts,
Securities Intermediary, Security Entitlement and Supporting Obligations.

     1   

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

     10   

1.3 FINANCING ORDERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THIS AGREEMENT, AND THE RIGHTS, DUTIES, PRIVILEGES AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THE PERFECTION AND PRIORITY OF THE COLLATERAL, SHALL
BE SUBJECT TO THE TERMS AND PROVISIONS OF THE FINANCING ORDERS, INCLUDING,
WITHOUT LIMITATION, THE PRIORITY OF THE LIENS ON THE COLLATERAL SECURING THE
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT), AND THE RIGHTS OF THE RELEVANT
PARTIES WITH RESPECT THERETO.

     10   

SECTION 2.

  

RESERVED

     10   

SECTION 3.

  

GRANT OF SECURITY INTEREST

     10   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     12   

4.1 Representations in the Credit Agreement. The representations and warranties
set forth in Article III of the Credit Agreement as they relate to the Borrower
and such Subsidiary Grantor of the Loan Documents to which the Borrower and such
Subsidiary Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to the Borrower’s or such Subsidiary Grantor’s knowledge, as
applicable.

     12   

4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the
Financing Orders, such Grantor

  

 

i



--------------------------------------------------------------------------------

owns each item of the Collateral free and clear of any and all Liens or claims
of others. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement or Financing Orders or for which authorization to
terminate has been provided by the secured party of record on or prior to the
date hereof. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Secured Parties
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

     12   

4.3 Perfected First Priority Liens. Upon the entry of the Financing Orders, the
security interests granted pursuant to this Agreement constitute valid and
continuing perfected, with the priority specified in the Financing Orders,
security interests in all of the Collateral in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor.

     12   

4.4 Power and Authority. Each Grantor (i) has the power and authority to pledge
the Collateral pledged by it hereunder in the manner hereby done or contemplated
and (ii) will defend its title or interest thereto or therein against any and
all Liens (other than any Lien created or permitted by the Loan Documents),
however arising, of all persons whomsoever.

     13   

4.5 Third-Party Approval. No consent or approval of any Governmental Authority,
any securities exchange or any other person was or is necessary to the validity
of the pledge effected hereby (other than such as have been obtained by such
Grantor and are in full force and effect).

     13   

4.6 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization and identification
number from the jurisdiction of organization (if any) are specified on
Schedule 4. Such Grantor has furnished to the Collateral Agent a charter,
certificate of incorporation or other organizational document certified by the
corporate secretary of such Grantor and a good standing certificate as of a date
which is recent to the date hereof.

     13   

4.7 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

     13   

4.8 Investment Property. (a) The Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests pledged by such Grantor hereunder are set forth on
Schedule 2 and constitute (i) all the issued and outstanding shares of all
classes of the Capital Stock or other equity interest of each Investment
Property Issuer owned by such Subsidiary Grantor or (ii) in the case of Foreign
Corporation Voting Stock, if less, sixty-five percent (65%) of the outstanding
Foreign Corporation Voting Stock of each relevant Investment Property Issuer.

     13   

4.9 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Collateral Agent to the extent required by Section 5.2.
All Collateral that is Accounts, contract rights, Chattel Paper, Instruments,
Payment Intangibles or General Intangibles is free from any claim for credit,
deduction or allowance of an obligor and free from any defense, condition,
dispute, setoff or counterclaim, and there is no extension or indulgence with
respect thereto, in each case that could reasonably be expected to have a
Material Adverse Effect.

     14   

 

ii



--------------------------------------------------------------------------------

4.10 Intellectual Property.

     14   

4.11 Inventory and Equipment. On the date hereof, Schedule 4.9 sets forth all
locations in the United States where the aggregate value of Inventory and
Equipment of the Grantors exceeds $250,000.

     14   

4.12 Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial Tort
Claims. The only Deposit Accounts, Collateral Accounts, Securities Accounts or
Commodity Accounts maintained by any Grantor on the Issue Date are those listed
on Schedule 4.10, which sets forth such information separately for each Grantor.
On the Closing Date, no Grantor holds any Commercial Tort Claims having a face
value individually or in the aggregate in excess of $500,000, except as
specified on Schedule 3.1.

     14   

4.13 Letter-of-Credit Rights. Such Grantor is not a beneficiary or assignee
under any letter of credit as of the Closing Date other than the letters of
credit described on Schedule 4.11. Each letter of credit listed on Schedule 4.11
constitutes a Supporting Obligation for another item of the Collateral.

     15   

4.14 Encumbered Property. Such Grantor is not a beneficiary or assignee under
any letter of credit as of the Closing Date other than the letters of credit
described on Schedule 4.11. Each letter of credit listed on Schedule 4.11
constitutes a Supporting Obligation for another item of the Collateral.

     15   

SECTION 5.

  

COVENANTS

     16   

5.1 Covenants in Credit Agreement. Each Grantor shall comply with, perform, and
be bound by all covenants and agreements in the Credit Agreement that are
applicable to it, its assets or its operations, each of which is hereby ratified
and confirmed (including the indemnification and related provisions in the
Credit Agreement).

     16   

5.2 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper and the Collateral Agent so
reasonably requests, such Instrument, Certificated Security or Chattel Paper
shall be immediately delivered to the Collateral Agent, duly indorsed and
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer duly executed in blank and by such other instruments and
documents as the Collateral Agent may reasonably request, to be held as
Collateral pursuant to this Agreement; provided that the Grantors shall not be
obligated to deliver to the Collateral Agent any Instruments or Chattel Paper
held by any Grantor at any time to the extent that the aggregate face amount of
all such Instruments and Chattel Paper held by all Grantors at such time does
not exceed $[500,000.]

     16   

5.3 [reserved].

     16   

5.4 [reserved].

     16   

5.5 Maintenance of Perfected Security Interest; Further Documentation and
Information. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest (except as provided in
Section 4.3) having at least the priority described in the Financing Orders and
in Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

     17   

5.6 Changes in Locations, Name, etc. Such Grantor will not, except upon 10 days’
prior written notice to the Collateral Agent and the filing of all additional
financing statements and other documents required to maintain the validity,
perfection and priority of the security interests provided for herein:

     18   

 

iii



--------------------------------------------------------------------------------

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including any certificate representing a dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the Investment Property of any Investment
Property Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Equity, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Collateral Agent, for the ratable benefit of the
Secured Parties and, if so reasonably requested by the Collateral Agent, deliver
the same forthwith to the Collateral Agent in the exact form received, duly
indorsed by such Grantor to the Collateral Agent, if required, together with an
undated stock power or other undated instruments of transfer reasonably
satisfactory to the Collateral Agent, covering such certificate duly executed in
blank by such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations, provided that in no event
shall more than sixty five percent 65% of the total outstanding Foreign
Corporation Voting Stock of any Foreign Corporation that is an Investment
Property Issuer be pledged as collateral security hereunder. Any sums paid upon
or in respect of the Investment Property of any Investment Property Issuer upon
the liquidation or dissolution of such Investment Property Issuer shall be paid
over to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Investment Property
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Collateral Agent (unless otherwise subject
to a perfected security interest in favor of the Collateral Agent), hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Obligations.

     18   

5.8 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (a) grant any extension of the time of
payment of any Receivable, (b) compromise or settle any Receivable for less than
the full amount thereof, (c) release, wholly or partially, any Person liable for
the payment of any Receivable, (d) allow any credit or discount whatsoever on
any Receivable or (e) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof, except where such grant,
compromise, release, credit, discount, settlement, allowance, amendment,
supplement or modification in the aggregate could not be reasonably expected to
have a material adverse effect on the value of the Receivables.

     20   

5.9 Intellectual Property. To the extent the failure to do so would be
reasonably likely to result in a material adverse effect on the value of the
Collateral:

     20   

5.10 Notices. (a) Except as may be otherwise expressly permitted under the
Credit Agreement, each relevant Grantor shall promptly notify the Collateral
Agent of (i) any change in any fact or circumstances represented or warranted by
such Grantor with respect to any of the Collateral or Obligations, (ii) any
claim, action or

  

 

iv



--------------------------------------------------------------------------------

proceeding affecting title to all or any of the Collateral or the security
interest created hereunder and appear in and defend, at the Grantors’ expense,
any such action or proceeding, (iii) any material change in the nature of the
Collateral, (iv) any material damage to or loss of Collateral and (v) the
occurrence of any other event or condition (including matters as to Lien
priority) that could have a material adverse effect on the Collateral (taken as
a whole) or the security interest created hereunder and (b) give the Collateral
Agent thirty (30) days written notice before any proposed relocation of its
principal place of business or chief executive office.

     21   

5.11 Impairment of Collateral. Not use any of the Collateral, or permit the same
to be used, for any unlawful purpose, in any manner that is reasonably likely to
adversely impair the value or usefulness of the Collateral, or in any manner
inconsistent with the provisions or requirements of any policy of insurance
thereon nor affix or install any accessories, equipment or device on the
Collateral or on any component thereof if such addition will impair the original
intended function or use of the Collateral or such component.

     21   

5.12 Pledged Notes. Without the prior written consent of the Collateral Agent
not materially modify, or permit the material modification of, any Pledged Note
or release any collateral with respect to any Pledged Note unless specifically
required by the terms thereof.

     21   

5.13 Schedules. Promptly update all schedules hereto if any information therein
shall become inaccurate or incomplete in any material respect. Notwithstanding
any other provision herein, any Grantor’s failure to describe any Collateral
required to be listed on any schedule hereto shall not impair the security
interest in the Collateral.

     21   

5.14 Commercial Tort Claims. If such Grantor shall at any time hold or acquire a
Commercial Tort Claim other than or in addition to those set forth on Schedule
3.1 relating to any of the Collateral and having a face value individually or in
the aggregate in excess of $1,000,000 (each such Commercial Tort Claim, an
“Additional Commercial Tort Claim”), such Grantor shall promptly notify the
Collateral Agent in a writing authenticated by such Grantor of the brief details
of such Additional Commercial Tort Claim. Such Grantor shall grant to the
Collateral Agent in such writing a security interest in such Additional
Commercial Tort Claim and in the Proceeds thereof, all in accordance with and
subject to the terms of this Agreement and such writing shall be in form and
substance satisfactory to create a valid and perfected security interest in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
under the New York UCC. Each Grantor hereby agrees to execute and deliver any
additional documents or instruments, including any financing statements or
amendments to any then existing financing statements, that the Collateral Agent
reasonably deems necessary to create, perfect and protect the Collateral Agent’s
Lien on and security interest in such Additional Commercial Tort Claim.

     21   

5.15 Encumbered Property.

     22   

5.16 Encumbrances. No Grantor shall create, permit or suffer to exist, and each
such Grantor shall defend the Collateral against, any lien or other encumbrance
on the Collateral, and shall defend such Grantor’s rights in the Collateral and
the Collateral Agent’s security interest in, the Collateral against the claims
and demands of all Persons except those holding or claiming Liens permitted
under the Credit Agreement. Such Grantor shall do nothing to impair the rights
of the Collateral Agent in the Collateral.

     22   

5.17 Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt in
the nature of a warehouse receipt is issued in respect of any of the Collateral,
each Grantor agrees that such warehouse receipt or receipt in the nature thereof
shall not be

  

 

v



--------------------------------------------------------------------------------

“negotiable” (as such term is use in Section 7-104 of the New York UCC) unless
such warehouse receipt or receipt in the nature thereof is delivered to the
Collateral Agent or is otherwise subject to a perfected security interest in
favor of the Collateral Agent.

     23   

5.18 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of the Collateral, or attempt, offer or
contract to do so except as expressly permitted under the Credit Agreement.

     23   

5.19 Letter of Credit Rights. If any Grantor is at any time a beneficiary of a
letter of credit that has a face amount individually or in the aggregate in
excess of $100,000 now or hereafter issued in favor of such Grantor, such
Grantor shall promptly notify the Collateral Agent in a writing authenticated by
such Grantor. Such Grantor shall, if so reasonably requested by the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred and is continuing.

     23   

5.20 Leasehold Mortgages. Upon the request of the Collateral Agent, acting at
the direction of the Administrative Agent, each Grantor shall execute and
deliver a mortgage, deed of trust, assignment of leases and rents, or other
security document (a “Leasehold Mortgage”) granting a Lien on each parcel of
real property and the improvements thereto leased by any Grantor (a “Leasehold
Mortgaged Property”) under the laws of the applicable jurisdiction to cause such
Leasehold Mortgaged Property to be subjected to a Lien having at least the
priority described in Section 4.3 securing the Obligations and will take all
such actions as shall be and customary in a transaction of this nature to grant
and perfect such Lien, including to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including (i) the filing and recording of financing statements, fixture
filings, the Leasehold Mortgage and other documents, (ii) conducting lien
searches and providing title insurance insuring the first priority Lien of the
Mortgage subject only to Permitted Liens and including such endorsements as are
customarily issued in connection with transactions of this nature, (iii)
providing legal opinions and (iv) obtaining landlords’ consents).
Notwithstanding the foregoing, the Grantors shall not be required to execute and
deliver a Leasehold Mortgage with respect to any Leasehold Mortgaged Property if
such Grantor shall have determined in good faith that the higher of (a) the book
value or (b) the fair market value of the requested Leasehold Mortgage is less
than $3,000,000 and provided evidence of such determination to the Collateral
Agent.

     23   

SECTION 6.

  

REMEDIAL PROVISIONS

     23   

6.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the Collateral Agent’s request, at the direction of the Administrative
Agent, and at the expense of the relevant Grantor, such Grantor shall cause
nationally recognized independent registered public accountants or other
appropriately qualified experts to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

     23   

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others shall at the direction of the
Administrative Agent at any time after the automatic stay imposed by section 362
of the Bankruptcy

  

 

vi



--------------------------------------------------------------------------------

Code is vacated as provided in the Financing Orders and the Credit Agreement
following the occurrence and during the continuance of an Event of Default,
communicate with obligors under the Receivables to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.

     24   

6.3 Pledged Securities. (a) Unless the automatic stay imposed by section 362 of
the Bankruptcy Code is vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default and the Collateral Agent shall have given written notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Equity and all payments made
in respect of the Pledged Notes and to exercise all voting and corporate rights
with respect to the Pledged Securities; provided however that no vote shall be
cast or corporate right exercised or other action taken which could reasonably
be expected to impair the Collateral or which would be inconsistent with or
result in any violation of any provision of this Agreement, [the Financing
Orders,] the Credit Agreement or any other Loan Document.

     25   

6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if the automatic stay imposed by section 362 of the Bankruptcy Code
has been vacated as provided in the Financing Orders and the Credit Agreement
following the occurrence and during the continuance of an Event of Default, at
the written request of the Collateral Agent, at the direction of the
Administrative Agent, all Proceeds received by any Grantor consisting of cash,
checks and Instruments shall be held by such Grantor in trust for the Collateral
Agent, for the ratable benefit of the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required);
provided however that insofar as the foregoing applies to Government
Receivables, such actions shall be required only to the extent permitted by law
and in a manner consistent with applicable law and regulations. All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a collateral account maintained under the sole dominion and control of the
Collateral Agent. All Proceeds while held by the Collateral Agent in the Cash
Collateral Account (or by such Grantor in trust for the Collateral Agent, for
the ratable benefit of the Secured Parties), shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

     25   

6.5 Application of Proceeds. If the automatic stay imposed by section 362 of the
Bankruptcy Code has been vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, at any time at the Collateral Agent’s election, at the direction of
the Administrative Agent, the Collateral Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
and any proceeds of the guarantee, in payment of the Obligations in the
following order:

     26   

6.6 NY UCC and Other Remedies. If the automatic stay imposed by section 362 of
the Bankruptcy Code has been vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, the Collateral Agent, on behalf of the Secured Parties, may, whether
or not at the direction of the Administrative Agent, and shall at the direction
of the Administrative Agent, exercise all remedies, in addition to all other
rights and

  

 

vii



--------------------------------------------------------------------------------

remedies granted to them in this Agreement, the Financing Orders and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien and any real estate
statutes applicable to the Encumbered Property). Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith enter upon the premises of
any Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Collateral Agent’s claim or
action and may collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Collateral Agent may elect, acting at the direction of the
Administrative Agent, and only after such application and after the payment by
the Collateral Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

     26   

6.7 Registration Rights. (a) Each Grantor agrees to cause such Investment
Property Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all applicable jurisdictions applicable to any sale or
disposition of Pledged Equity pursuant to this Agreement, and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act. (a) Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and

  

 

viii



--------------------------------------------------------------------------------

applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Equity for the period of time necessary to permit the Investment
Property Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such
Investment Property Issuer would agree to do so.

     27   

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

     28   

6.9 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, Grantors will be credited only with payments actually made by the
purchaser, received by the Collateral Agent and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantors shall be credited
with the proceeds of the sale.

     28   

6.10 Intellectual Property. For purposes of enabling the Collateral Agent to
exercise its rights and remedies under this Agreement and enabling the
Collateral Agent and its successors and assigns to enjoy the full benefits of
the Collateral, each Grantor hereby grants to the Collateral Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any of the
Intellectual Property. Each Grantor shall provide the Collateral Agent with
reasonable access to all media in which any of the Intellectual Property may be
recorded or stored and all computer programs used for the completion or printout
thereof. This license shall also inure to the benefit of all successors, assigns
and transferees of the Collateral Agent. At any time after the automatic stay
imposed by section 362 of the Bankruptcy Code is vacated as provided in the
Financing Orders and the Credit Agreement following the occurrence and during
the continuance of an Event of Default, the Collateral Agent may require that
each Grantor assign all of its right, title, and interest in and to the
Intellectual Property or any part thereof to the Collateral Agent or such other
Person as the Collateral Agent may designate pursuant to documents satisfactory
to the Collateral Agent. If no Event of Default exists, each Grantor shall have
the exclusive, non-transferable right and license to use its Intellectual
Property in the ordinary course of business and the exclusive right to grant to
other Persons licenses and sublicenses with respect to the Intellectual Property
for full and fair consideration.

     28   

SECTION 7.

 

THE COLLATERAL AGENT

     28   

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the

  

 

ix



--------------------------------------------------------------------------------

purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

     28   

7.2 Duty of Collateral Agent. (a) Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own property
and shall not be liable or responsible for any loss or diminution in the value
of any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent in
good faith.

     30   

7.3 Financing Statements. Each Grantor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Collateral now existing or hereafter created meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect, and maintain perfected the Collateral, and to promptly
deliver a file stamped copy of each such financing statement or other evidence
of filing to the Collateral Agent. The Collateral Agent shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any other filing under the applicable UCC hereunder.

     30   

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

     30   

7.5 Certain Rights of Collateral Agent. (a) The Collateral Agent may
conclusively rely and shall be protected in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

     31   

SECTION 8.

 

MISCELLANEOUS

     32   

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
the Credit Agreement; provided that any waiver, amendment, supplement or
modification of this Agreement that by its terms affects only the Credit
Agreement may be waived, amended, supplemented or modified in accordance with
the Credit Agreement, as applicable.

     32   

 

x



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for under the
Credit Agreement; provided that any such notice, request or demand to or upon
any Subsidiary Grantor shall be addressed to such Subsidiary Grantor at its
notice address set forth on Schedule 1.

     32   

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

     32   

8.4 Enforcement Expenses; Indemnification. (a) Each Subsidiary Grantor agrees to
pay, or reimburse each Secured Party for, all its costs and expenses incurred in
collecting against such Subsidiary Grantor under the guarantee contained in
Credit Agreement Guaranty or otherwise enforcing or preserving any rights under
this Agreement, the other Notes Documents and the other Loan Documents to which
such Subsidiary Grantor is a party, including the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Secured Party and of counsel to the Collateral Agent.

     32   

8.5 Subrogation. If any Obligation is given in renewal or extension or applied
toward the payment of indebtedness secured by any Lien, the Collateral Agent
shall be, and is hereby, subrogated to all of the rights, titles, interests and
Liens securing the indebtedness so renewed, extended or paid.

     33   

8.6 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent acting at
the direction of the Administrative Agent.

     33   

8.7 Setoff. Each Grantor hereby irrevocably authorizes each Secured Party at any
time and from time to time, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party

        

 

xi



--------------------------------------------------------------------------------

may elect, whether or not such Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
setoff and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Secured Party under this
Section 8.7 are in addition to other rights and remedies (including other rights
of setoff) which such Secured Party may have.

     33   

8.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

     33   

8.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     33   

8.10 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

     33   

8.11 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or the other
Loan Documents.

     34   

8.12 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. SECTIONS 9.07
AND 9.11 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN, MUTATIS MUTANDIS, AS
IF A PART HEREOF.

     34   

8.13 Acknowledgments. Each party hereto hereby acknowledges that:

     34   

8.14 Continuing Security Interest Assignment. This Agreement shall create a
continuing security interest in the Collateral and shall (i) be binding upon the
Grantors, their respective successors and assigns and (ii) inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the other Secured Parties and each of their respective
permitted successors, transferees and assigns. No other persons (including any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement.

     34   

8.15 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement Credit Agreement shall become a Subsidiary
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

     34   

8.16 Releases of Collateral. (a) At such time as the Obligations shall have been
paid in full, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Collateral Agent shall deliver to such

        

 

xii



--------------------------------------------------------------------------------

Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination. Any release of Collateral pursuant hereto shall be
without recourse to, or warranty by, the Collateral Agent.

     34   

8.17 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference”, “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

     35   

8.18 Financing Orders. Notwithstanding anything herein to the contrary, the
security interest granted to the Collateral Agent pursuant to any Loan Documents
(including, without limitation, this Agreement) and the exercise of any right or
remedy by the Collateral Agent hereunder or under any other Loan Document are
subject to the provisions of the Financing Orders. In the event of any conflict
between the terms of this Agreement, the Financing Orders and any Loan Document,
the terms of the Financing Orders shall govern and control with respect to any
right or remedy (except for the rights of the Collateral Agent under Section 7
hereof).

     35   

8.19 Intentionally Omitted.

     35   

8.20 Confirmation of Appointment of Collateral Agent. Each of the Secured
Parties, by acceptance of the benefits conferred by this Agreement, hereby
irrevocably confirms its appointment of Silver Point Finance, LLC to act, and
Silver Point Finance, LLC hereby agrees to act, as the Collateral Agent for the
Secured Parties pursuant to the terms of this Agreement and the other Loan
Documents, and authorizes the Collateral Agent to take such actions on its
behalf and to exercise such rights, powers and discretions as are delegated to
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Collateral Agent
is hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral, and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the other Loan Documents.

     35   

8.21 No Release. Nothing set forth in this Agreement shall relieve any Grantor
from the performance of any term, covenant, condition or agreement on such
Grantor’s part to be performed or observed under or in respect of any of the
Collateral or from any liability to any person under or in respect of any of the
Collateral or shall impose any obligation on Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on Collateral Agent or any other Secured Party for any act or
omission on the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this Section 8.21 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.

     36         

 

xiii



--------------------------------------------------------------------------------

8.22 Obligations Absolute. All obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of

   36

8.23 No Credit for Payment of Taxes or Imposition. No Grantor shall be entitled
to any credit against the principal, premium, if any, or interest payable under
the Credit Agreement, and such Grantor shall not be entitled to any credit
against any other sums which may become payable under the terms thereof or
hereof, by reason of the payment of any Tax on the Collateral or any part
thereof.

   36      

 

xiv



--------------------------------------------------------------------------------

Schedules    Schedule 1    Notice Addresses of Subsidiary Grantors Schedule 2   
Description of Pledged Securities Schedule 3.1    Commercial Tort Claims
Schedule 4    Jurisdiction of Organization and Identification Number Schedule
4.9    Locations of Inventory and Equipment Schedule 4.10    Deposit Accounts,
Securities Accounts, Commodity Accounts Schedule 4.11    Letters of Credit
Schedule 4.14    Leases Schedule 5    Intellectual Property

 

Annexes

   Annex I    Assumption Agreement Annex II    Perfection Certificate

 

xv



--------------------------------------------------------------------------------

SENIOR SECURED DEBTOR-IN-POSSESSION COLLATERAL AGREEMENT, dated as of [    ]
(this “Agreement”), made among Rotech Healthcare Inc. (the “Borrower”), each of
the other signatories party hereto (together with the Borrower and any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of Silver Point Finance, LLC, as collateral agent (in such capacity, the
“Collateral Agent”) for the ratable benefit of the Secured Parties (as defined
below).

W I T N E S S E T H:

The Borrower has requested that the Lenders provide it with a senior secured
debtor in possession term loan facility (the “DIP Facility”) and the Lenders are
willing to provide such DIP Facility to the Borrower on the terms and subject to
the conditions set forth in that certain Debtor In Possession Credit Agreement,
dated as of even date hereof, among the Borrower, Administrative Agent, the
Collateral Agent and each Lender from time to time (as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”).

It is a condition precedent to the making of Loans under the Credit Agreement
that the Grantors shall have executed and delivered this Collateral Agreement to
secure the Obligations. Each Subsidiary Grantor is an affiliate of the Borrower
and derived substantial benefits from the funding of loans to the Borrower under
the Credit Agreement. Each Grantor is willing to execute and deliver this
Agreement in order to induce the Lenders to make Loans to the Borrower under the
Credit Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either of the Credit Agreement or in
the New York UCC is used in this Agreement with the same meaning; provided
that, if the definition given to such term in the Credit Agreement or herein
conflicts with the definition given to such term in the New York UCC, the Credit
Agreement definition or definition herein, as the case may be, shall control to
the extent legally allowable; and if any definition given to such term in
Chapter 9 of the New York UCC conflicts with the definition given to such term
in any other chapter of the New York UCC, the Chapter 9 definition shall
prevail. The following terms are used herein as defined in the New York UCC:
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Commodity Accounts, Commodity Intermediary, Control, Documents, Equipment, Farm
Products, Financial Assets, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Payment Intangibles, Securities Accounts,
Securities Intermediary, Security Entitlement and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Administrative Agent”: Silver Point Finance, LLC, acting through one or more of
its affiliates, in its capacity as administrative agent for the Lenders under
the Credit Agreement (and any successor thereto acting in such capacity).

“Agreement”: this Senior Secured Debtor-in-Possession Collateral Agreement,
dated as of the date hereof, among the Borrower, the other Grantors and the
Collateral Agent, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.

“CHAMPUS Receivable”: an Account payable pursuant to CHAMPUS.

“CHAMPVA Receivable”: an Account payable pursuant to CHAMPVA.



--------------------------------------------------------------------------------

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

“Copyrights”: (i) All copyrights (whether arising under statutory or common law,
registered or unregistered), works protectable by copyright, copyright
registrations, Copyright Licenses, and copyright applications of any Grantor,
including all of any Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights set forth on Schedule 5; (ii) all
renewals, extensions and modifications thereof; (iii) all income, licenses,
royalties, damages, profits and payments relating to or payable under any of the
foregoing; (iv) the right to sue for past, present or future infringements of
any of the foregoing; and (v) all other rights and benefits relating to any of
the foregoing throughout the world; in each case, whether now owned or hereafter
acquired by any Grantor.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including those listed in Schedule 5), granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

“Credit Agreement”: as defined in the recitals to this Agreement.

“Credit Agreement Guaranty”: the guarantee by each Grantor (other than the
Borrower) pursuant to the Guaranty Agreement dated as of the date hereof, as
amended, restated, supplemented or otherwise modified from time to time, among
each Grantor (other than the Borrower) and Silver Point Finance, LLC, as
administrative agent, of the Borrower’s Obligations.

“Deposit Account”: any and all deposit accounts (as defined in Chapter 9 of the
New York UCC), bank accounts, investment accounts or Securities Accounts, now
owned or hereafter acquired or opened by any Grantor, including any such
accounts set forth on Schedule 4.10, and any account which is a replacement or
substitute for any of such accounts, together with all monies, instruments,
certificates, checks, drafts, wire transfer receipts and other property
deposited therein and all balances therein.

“Disregarded Subsidiary”: any Subsidiary that is disregarded as an entity
separate from its sole owner under Treasury Regulation Sections 301,
7701-2(c)(2) or -3(b).

“Encumbered Property” means, collectively all of the following property related
to real property, if any, fee-owned by any Grantor:

(a) all of the Grantors’ right, title and interest in and to the parcels of land
owned by such Grantors (collectively, the “Land”), together with any
after-acquired estate of the Grantors in the Land, and together with all rights
appurtenant thereto, including without limitation, all strips and gores within
or adjoining the Land, all estate, right, title, interest, claim or demand of
the Grantors in the streets, roads, sidewalks, alleys and ways adjacent thereto
(whether or not vacated and whether public or private and whether open or
proposed), all easements over adjoining land granted by any easement agreements,
covenants or restrictive agreements, all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights pursuant to any trackage
agreement, rights to the use of common drive entries, rights-of-way and other
rights, privileges and appurtenances thereunto belonging or in any way
pertaining thereto, all reversions, remainders, dower and right of dower,
curtesy and right of curtesy, all of the air space and right to

 

2



--------------------------------------------------------------------------------

use air space above such property, all transferable development rights arising
therefrom or transferred thereto, all water and water rights and water rights
applications (whether riparian, littoral, appropriative or otherwise, and
whether or not appurtenant), all pumps, pumping plants, pipes, flumes and
ditches thereunto appertaining, all rights and ditches for irrigation, all
utility rights, sewer rights, and shares of stock evidencing the same, all oil,
gas and other minerals and mineral substances (which term shall include all
gypsum, anhydrite, coal, lignite, hydrocarbon or other fossil materials or
substances, fissionable materials or substances and all other minerals of any
kind or character, whether gaseous, liquid or hard minerals, whether similar or
dissimilar to those named, whether now or hereafter found to exist and whether
associated with the surface or mineral estate) in, on or under the Land or
produced, saved or severed from the Land, all mineral, mining, gravel, oil, gas,
hydrocarbon rights and other rights to produce or share in the production of
anything related to such property, all drainage, crop, timber, agricultural, and
horticultural rights with respect to such property, and all other appurtenances
appurtenant to such property, including without limitation, any now or hereafter
belonging or in any way appertaining thereto, and all claims or demands of the
Grantors, either at law or in equity, in possession or expectancy, now or
hereafter acquired, of, in or to the same (the Land and all of the foregoing
being sometimes referred to herein collectively as the “Real Estate”);

(b) all of the Grantors’ right, title and interest in and to all buildings,
improvements, fixtures and other structures or improvements of any kind now or
hereafter erected or located upon the Land, including, but not limited to, all
building materials, water, sanitary and storm sewers, drainage, electricity,
steam, gas, telephone and other utility facilities, parking areas, roads,
driveways, walks and other site improvements, together in each case with and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof, owned or to be owned by the Grantors or in which the
Grantors have or shall acquire an interest, to the extent of the Grantors’
interest therein, now or hereafter erected or located upon the Land
(collectively, the “Improvements” and, together with the Real Estate the
“Premises”);

(c) all of the Grantors’ right, title and interest in and to the following
(collectively, the “Personal Property”):

(i) all personal property and fixtures of every kind and nature whatsoever which
are now or hereafter located on, attached to, incorporated in (regardless of
where located) or affixed to the Premises or the Improvements or used or useful
in connection with the ownership, construction, maintenance, repair,
reconstruction, alteration, addition, improvement, operation, mining, use or
occupancy of the Premises or the Improvements, including, without limitation,
all goods, inventory, construction materials, equipment, mining equipment,
tools, tooling, furniture, furnishings, fittings, fixtures, supplies, computers
and computer programs, carpeting, draperies, blinds, window treatments, racking
and shelving systems, heating, lighting, plumbing, ventilating, air
conditioning, refrigerating, incinerating and/or compacting plants, systems and
equipment, elevators, escalators, appliances, stoves, ranges, refrigerators,
vacuum, window washing and other cleaning and building service systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, cables, antennae, pipes, ducts, conduits, machinery, apparatus,
motors, dynamos, engines, compressors, generators, boilers, stokers, furnaces,
pumps, tanks, appliances, garbage systems and pest control systems and all of
Grantors’ present and future “goods”, “equipment” and “fixtures” (as such terms
are defined in the applicable UCC) and other personal property, including
without limitation any such personal property and fixtures which are leased, but
expressly excluding any such leased personal property and fixtures whose further
encumbrance is prohibited under the terms of its underlying lease, and all
repairs, attachments, betterments, renewals, replacements, substitutions and
accessions thereof and thereto; and

 

3



--------------------------------------------------------------------------------

(ii) all general intangibles now owned or hereafter acquired by the Grantors and
relating to the design, development, operation, management and use of the
Premises or the Improvements, including, but not limited to, all contract
rights, trademarks, trade names, logos, symbols, books, records, chattel paper,
claims, deposits, accounts, escrows and other rights relating to the name and
style under which the Premises and the Improvements are operated;

(d) all approvals, authorizations, building permits, certificates of occupancy,
zoning variances, use permits, certifications, entitlements, exemptions,
franchises, licenses, orders, variances, plat plan approvals, environmental
approvals, air pollution permits and other authorizations to construct and to
operate, sewer and waste discharge permits, national pollutant discharge
elimination system permits, water permits, zoning and land use entitlements and
all other permits, whether now existing or hereafter issued to or obtained by or
on behalf of the Grantors, that relate to or concern in any way the Premises or
the Improvements and are given or issued by any governmental or
quasi-governmental authority, whether now existing or hereafter created (as the
same may be amended, modified, renewed or extended from time to time, and
including all substitutions and replacements therefor), all rights under and
pursuant to all construction, service, engineering, consulting, management,
access, supply, leasing, architectural and other similar contracts relating in
any way to the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all rights under all purchase agreements,
sales agreements, option contracts, land contracts and contracts for the sale of
oil, gas and other minerals or any of them, that relate to or concern in any way
the Premises or the Improvements, all abstracts of title, architectural,
engineering or construction drawings, plans, specifications, operating manuals,
computer programs, computer data, maps, surveys, soil tests, feasibility
studies, appraisals, environmental studies, engineering reports and similar
materials relating to any portion of or all of the Premises and Improvements,
and all payment and performance bonds or warranties or guarantees relating to
the Premises or the Improvements, all to the extent assignable (collectively,
the “Permits, Plans and Contracts”);

(e) the Grantors’ interest in and rights under all leases, occupancy agreements
or licenses (under which the Grantors are landlord or licensor) and subleases
(under which the Grantors are sublandlord), concession, franchise, management,
mineral or other agreements relating to the use or occupancy of the Premises or
the Improvements or any part thereof for any purpose, or the extraction or
taking of any gas, oil, water or other minerals from the Premises, whether now
or hereafter existing or entered into (including any use or occupancy
arrangements created pursuant to Section 365(d) of the Bankruptcy Code or
otherwise in connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings, or any assignment for the benefit of creditors, in respect of any
tenant or occupant of any portion of the Premises or the Improvements), and all
guaranties thereof and all amendments, modifications, supplements, extensions or
renewals thereof (collectively, the “Leases”), and all rents, issues, profits,
revenues, charges, fees, receipts, royalties, proceeds from the sale of oil, gas
and/or other minerals (whether gaseous, liquid or hard minerals, whether similar
or dissimilar to those named and whether associated with the surface or mineral
estate), accounts receivable, cash or security deposits and other deposits
(subject to the prior right of the tenants making such deposits) and income, and
other benefits now or hereafter derived from any portion of the Premises or the
Improvements or the use or occupancy thereof (including any payments received
pursuant to Section 502(b) of the Bankruptcy Code or otherwise in connection
with the commencement or continuance of any bankruptcy, reorganization,
arrangement, insolvency, dissolution, receivership or similar proceedings, or
any assignment for the benefit of creditors, in respect of any tenant or other
occupants of any portion of the Premises or the Improvements and all claims as a
creditor in connection with any of the foregoing) and all payments of a similar
nature, now or hereafter, including during any period of redemption, derived

 

4



--------------------------------------------------------------------------------

from the Premises or the Improvements or any other portion of the Encumbered
Property and all proceeds from the cancellation, surrender, sale or other
disposition of the Leases (collectively, the “Rents”);

(f) all of the Grantors’ right, title and interest in and to all refunds or
rebates of real and personal property taxes or charges in lieu of taxes,
heretofore or now or hereafter assessed or levied against all or any of the
Premises, the Improvements, the Personal Property, the Leases, the Rents and the
Permits, Plans and Contracts, including interest thereon, and the right to
receive the same, whether such refunds or rebates relate to fiscal periods
before or during the term of this Security Agreement;

(g) all of the Grantors’ right, title and interest in and to all insurance
policies and the proceeds thereof, now or hereafter in effect with respect to
all or any of the Premises, the Improvements, the Personal Property, the Leases,
the Rents and the Permits, Plans and Contracts, including, without limitation,
any and all title insurance proceeds, and all unearned premiums and premium
refunds, accrued, accruing or to accrue under such insurance policies, and all
awards made for any taking of or damage to all or any of the Premises, the
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts by eminent domain, or by any purchase in lieu thereof, and
all awards resulting from a change of grade of streets or for severance damages,
and all other proceeds of the conversion, voluntary or involuntary, of all or
any of the Premises, Improvements, the Personal Property, the Leases, the Rents
and the Permits, Plans and Contracts, into cash or other liquidated claims, and
all judgments, damages, awards, settlements and compensation (including interest
thereon) heretofore or hereafter made to the present and all subsequent owners
of the Premises, Improvements, the Personal Property, the Leases, the Rents and
the Permits, Plans and Contracts, or any part thereof for any injury to or
decrease in the value thereof for any reason;

(h) all of the Grantors’ right, title and interest in and to the following to
the extent contemplated by the Credit Agreement and subject to any conditions
set forth therein:

(i) all right, in the name and on behalf of the Grantors, to appear in and
defend any action or proceeding brought with respect to all or any of the
Premises, Improvements, the Personal Property, the Leases, the Rents and the
Permits, Plans and Contracts, and to commence any action or proceeding to
protect the interest of the Grantors in all or any of the Premises,
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts;

(ii) all right and power to encumber further all or any of the Premises,
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts, or any part thereof;

(iii) all rights, titles, interests, estates or other claims, both in law and in
equity, which the Grantors now have or may hereafter acquire in any of the
Premises, the Improvements, the Personal Property, the Leases, the Rents or the
Permits, Plans and Contracts, or in and to any greater estate in all or any of
the Premises, the Improvements, the Personal Property, the Leases, the Rents and
the Permits, Plans and Contracts; and

(iv) all property hereafter acquired or constructed by the Grantors of the type
described above, in each case, if and to the extent the same is located on, used
in connection with or otherwise directly relates to the Premises, which shall
forthwith, upon acquisition or construction thereof by the Grantors and without
any act or deed by any party, become subject to the lien and security interest
of this Agreement as if such property were now owned by the Grantors and were
specifically described in this Agreement and were specifically conveyed or
encumbered hereby; and

 

5



--------------------------------------------------------------------------------

(i) all accessions, additions or attachments to, and proceeds or products of,
any of the foregoing.

“Event of Default”: an “Event of Default” under and as defined in the Credit
Agreement.

“Excluded Assets”: (i) Excluded Equipment; (ii) Excluded L/C Collateral;
(iii) any Intangible Assets or any Retained Rights, in each case, to the extent
the grant by the relevant Grantor of a security interest pursuant to this
Agreement in such Grantor’s right, title and interest in such Intangible Asset
or Retained Right, as the case may be, (a) is prohibited by any contract,
agreement, instrument or indenture governing such Intangible Asset or Retained
Right, as applicable, provided, however, such Intangible Asset or Retained Right
shall cease to be an Excluded Asset immediately at such time as the condition
causing such prohibition shall be remedied, (b) would terminate such contract,
agreement, instrument or indenture or give any other party to such contract,
agreement, instrument or indenture the right to terminate its obligations
thereunder or (c) is permitted only with the consent of another party, if such
consent has not been obtained; provided, however any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture shall not be Excluded Assets; and provided however, to
the extent severable, any portion of such contract, agreement, instrument or
indenture that does not result in any of the consequences specified in (a),
(b) or (c) of this paragraph shall not be an Excluded Asset; and (iv) with
respect to the Equity Interests described herein, (a) an amount in excess of 65%
of the Foreign Corporation Voting Stock of any Foreign Corporation that is
“first tier” Subsidiary of the Borrower or any Subsidiary Grantor, (b) any
Capital Stock of any “second-tier” or lower tier Subsidiary that is a Foreign
Corporation; or (c) an amount in excess of 65% of the Capital Stock in any
Disregarded Subsidiary substantially all of the assets of which constitute
Equity Interests in Foreign Corporations.

“Excluded Equipment”: any equipment or other asset of any Grantor that is
subject to a Permitted Lien referred to in clauses (7) and (15) of the
definition thereof in the Credit Agreement and Indebtedness in existence on the
Closing Date, to the extent the documents relating to such Permitted Lien would
not permit such asset to be subject to the Liens created under the Notes
Documents or under the Loan Documents; provided, however, that immediately upon
the ineffectiveness, lapse or termination of any such restriction, such asset
shall cease to be an “Excluded Asset”

“Excluded L/C Collateral”: any Restricted Cash of any Grantor that are subject
to a Permitted Lien referred to in clause (10) of the definition thereof in the
Credit Agreement to the extent the documents relating to such Permitted Lien
would not permit such Cash Equivalents to be subject to the Liens created under
the Loan Documents; provided, however, that immediately upon the release of the
Restricted Cash or the ineffectiveness, lapse, termination or waiver of any such
restriction, such Restricted Cash shall cease to be an “Excluded Asset”.

“Foreign Corporation”: any Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

“Foreign Corporation Voting Stock”: the voting Capital Stock of any Foreign
Corporation.

 

6



--------------------------------------------------------------------------------

“Government Receivables Account”: means any deposit account or other account
into which any payment under Government Receivables is directly paid by the
Governmental Authority, but, for the avoidance of doubt, shall not include any
other deposit account or other account into which such funds are subsequently
transferred.

“Government Receivables”: means, collectively, any and all Accounts which are
(a) Medicare Receivables, (b) Medicaid Receivables, (c) TRICARE Receivables,
(d) CHAMPUS Receivables, (e) CHAMPVA Receivables, (f) payable by the Veterans
Administration and (g) any other Accounts payable by any Governmental Authority.

“Intangible Assets”: any contract, General Intangible, Copyright License, Patent
License or Trademark License.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses and trade secrets, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property” means all (i) “investment property”, as such term is
defined in Section 9-102(a)(49) of the New York UCC (other than any Foreign
Corporation Voting Stock excluded from the definition of “Pledged Stock”), now
owned or hereafter acquired by any Grantor, and, in any event, shall include
each of the following, whether now owned or hereafter acquired by any Grantor:
(a) any security, whether certificated or uncertificated; (b) any Security
Entitlement; (c) any Securities Account; (d) any commodity contract; and (e) any
Commodity Account and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Equity.

“Investment Property Issuers”: the collective reference to each issuer of any
Investment Property.

“Medicaid Receivable”: an Account payable pursuant to a claim filed under a
valid Medicaid provider or supplier number.

“Medicare Receivable”: an Account payable pursuant to a claim filed under a
valid Medicare provider or supplier number.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Other Collateral”: means any personal and fixture property of any Grantor not
included within the defined terms Accounts, Chattel Paper, Collateral Accounts,
Documents, Equipment, General Intangibles, Goods, Financial Assets, Intellectual
Property, Instruments, Letter-of-Credit Rights, Commercial Tort Claims,
Inventory, Investment Property, Vehicles and Deposit Accounts, it being intended
that the Collateral include all property of any Grantor other than Excluded
Assets.

 

7



--------------------------------------------------------------------------------

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

“Patents”: (i) All patents, patent applications, Patent Licenses and patentable
inventions of any Grantor, including registrations, recordings and applications
thereof in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, including those set forth on Schedule 5, and
all of the inventions and improvements described and claimed therein; (ii) all
continuations, divisions, renewals, extensions, modifications, substitutions,
reexaminations, continuations-in-part or reissues of any of the foregoing;
(iii) all income, royalties, profits, damages, awards and payments relating to
or payable under any of the foregoing; (iv) the right to sue for past, present
and future infringements of any of the foregoing; and (v) all other rights and
benefits relating to any of the foregoing throughout the world; in each case,
whether now owned or hereafter acquired by any Grantor.

“Patient Receivable”: with respect to the Borrower or any applicable Subsidiary,
the patient accounts of such Subsidiary existing or hereinafter created, any and
all rights to receive payments due on such accounts from any obligor or other
third-party payor under or in respect of such accounts (including all insurance
companies, Blue Cross/Blue Shield, Medicare, Medicaid and health maintenance
organizations), and all proceeds of, or in any way derived, whether directly or
indirectly, from any of the foregoing (including all interest, finance charges
and other amounts payable by an obligor in respect thereof).

“Perfection Certificate”: means a certificate substantially in the form of Annex
II.

“Permitted Encumbrances” means Permitted Liens specified in clause (5) of the
definition thereof.

“Pledged Equity”: means, collectively, the Pledged Stock, the Pledged
Partnership Interests and the Pledged LLC Interests.

“Pledged LLC Interests”: means all of any Grantor’s right, title and interest as
a member of any limited liability company and all of such Grantor’s right, title
and interest in, to and under any LLC Agreement to which it is a party,
including those set forth on Schedule 2.

“Pledged Notes”: means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor, all other promissory notes
issued to or held by any Grantor, and all rights, titles, interests and liens
any Grantor may have, be, or become entitled to under all present and future
loan agreements, security agreements, pledge agreements, deeds of trust,
mortgages, guarantees or other documents assuring or securing payment of or
otherwise evidencing the Pledged Notes (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Partnership Interests”: shall mean all right, title and interest of any
Grantor in any partnership or joint venture and all right, title and interest of
any Grantor in, to and under any partnership or joint venture agreements to
which it is a party, including those set forth on Schedule 2.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Equity.

 

8



--------------------------------------------------------------------------------

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Subsidiary that may be issued or granted
to, or held by, any Grantor while this Agreement is in effect; provided that in
no event shall more than sixty-five percent (65%) of the total outstanding
Foreign Corporation Voting Stock of any Foreign Corporation be required to be
pledged hereunder.

“Proceeds”: means any and all “proceeds”, as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, including all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Receivable”: any right to payment for goods, merchandise or inventory sold or
leased or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by performance
(including any Account).

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the right of the Borrower or any applicable Subsidiary,
to the extent mandated by applicable law, to have unfettered control over such
Patient Receivable, including the collection thereof and discretion over the
transfer thereof to any party (including the Collateral Agent) and to enforce
the claim giving rise to such Patient Receivable against such Governmental
Authority, in the absence of a court order in the manner expressly contemplated
under 42 U.S.C. §1395 and applicable state law.

“Secured Parties”: shall mean (a) the Collateral Agent, (b) the Lenders, (c) the
Administrative Agent, (d) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Loan Document, and (e) the permitted
successors and assigns of each of the foregoing.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including any of
the foregoing referred to in Schedule 5.

“Trademarks”: (i) all trademarks, Trademark Licenses, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos, other business
identifiers, all registrations, recordings and applications thereof, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof,
including those set forth on Schedule 5; (ii) all reissues, extensions and
renewals thereof; (iii) all income, royalties, damages and payments now or
hereafter relating to or payable under any of the foregoing, including

 

9



--------------------------------------------------------------------------------

damages or payments for past or future infringements of any of the foregoing;
(iv) the right to sue for past, present and future infringements of any of the
foregoing; (v) all rights corresponding to any of the foregoing throughout the
world; and (vi) all goodwill associated with and symbolized by any of the
foregoing, in each case, whether now owned or hereafter acquired by any Grantor.

“TRICARE Receivable”: an Account payable pursuant to TRICARE.

“Vehicles”: means all vehicles covered by a certificate of title law of any
state.

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

1.3 FINANCING ORDERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THIS AGREEMENT, AND THE RIGHTS, DUTIES, PRIVILEGES AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THE PERFECTION AND PRIORITY OF THE COLLATERAL, SHALL
BE SUBJECT TO THE TERMS AND PROVISIONS OF THE FINANCING ORDERS, INCLUDING,
WITHOUT LIMITATION, THE PRIORITY OF THE LIENS ON THE COLLATERAL SECURING THE
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT), AND THE RIGHTS OF THE RELEVANT
PARTIES WITH RESPECT THERETO.

SECTION 2. RESERVED

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby collaterally assigns and transfers to the Collateral Agent,
and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims, including those listed on Schedule 3.1;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all General Intangibles, including all Payment Intangibles;

 

10



--------------------------------------------------------------------------------

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Goods;

(n) all Collateral Accounts;

(o) all Vehicles;

(p) all Encumbered Property;

(q) after the entry of the Final DIP Order and solely to the extent provided
therein, all of the Grantors’ claims and causes of action under Chapter 5 of the
Bankruptcy Code, the proceeds thereof and property received thereby whether by
judgment, settlement or otherwise;

(r) all property of any Grantor held by the Collateral Agent, the Administrative
Agent or any Lender, including all property of every description, in the
possession or custody of or in transit to the Collateral Agent, the
Administrative Agent or any Lender for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor, or as to which such
Grantor may have any right or power;

(s) all Other Collateral;

(t) all books and records pertaining to the Collateral; and

(u) to the extent not otherwise included, (i) all Proceeds and products of any
and all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing; (ii) all present and future distributions,
income, increases, profits, combinations, reclassifications, improvements and
products of, accessions, attachments and other additions to, tools, parts and
equipment used in connection with, and substitutes and replacements for, all or
part of the Collateral described above; and (iii) all present and future
accounts, contract rights, general intangibles, chattel paper, documents,
instruments, cash and noncash proceeds, and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against the manufacturer
of, or claims against any other Person with respect to, all or any part of the
Collateral heretofore described in this clause or otherwise;

provided that the Collateral shall not include the Excluded Assets.

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to, nor shall “Collateral” include, any
contract, agreement, instrument or indenture to which a

 

11



--------------------------------------------------------------------------------

Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the unenforceability of any right of the Grantor therein or (ii) in a breach
or termination pursuant to the terms of, or a default under, any such contract
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided, however,
that such security interest shall attach immediately at such time as the
condition causing such unenforceability, breach, termination or default shall be
remedied; provided, however, that any Receivable or any money or other amounts
due or to become due under any such contract, agreement, instrument or indenture
shall not be Excluded Assets; and provided, however, to the extent severable,
such security interest shall attach immediately to any portion of such contract
or agreement that does not result in any of the consequences specified in (i) or
(ii) including any proceeds of such contract, agreement, instrument or
indenture.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Grantor represents, warrants and covenants to and with the Collateral
Agent, for the benefit of the applicable Secured Parties, on the Closing Date
and on the date of each Borrowing, that the following statements are true and
correct in all material respects as of such date other than to the extent such
representation or warranty is stated as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date):

4.1 Representations in the Credit Agreement. The representations and warranties
set forth in Article III of the Credit Agreement as they relate to the Borrower
and such Subsidiary Grantor of the Loan Documents to which the Borrower and such
Subsidiary Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to the Borrower’s or such Subsidiary Grantor’s knowledge, as
applicable.

4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the
Financing Orders, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement or Financing Orders or for
which authorization to terminate has been provided by the secured party of
record on or prior to the date hereof. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Secured Parties understands that any such licenses may be exclusive
to the applicable licensees, and such exclusivity provisions may limit the
ability of the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.3 Perfected First Priority Liens. Upon the entry of the Financing Orders, the
security interests granted pursuant to this Agreement constitute valid and
continuing perfected, with the priority specified in the Financing Orders,
security interests in all of the Collateral in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor.

 

12



--------------------------------------------------------------------------------

4.4 Power and Authority. Each Grantor (i) has the power and authority to pledge
the Collateral pledged by it hereunder in the manner hereby done or contemplated
and (ii) will defend its title or interest thereto or therein against any and
all Liens (other than any Lien created or permitted by the Loan Documents),
however arising, of all persons whomsoever.

4.5 Third-Party Approval. No consent or approval of any Governmental Authority,
any securities exchange or any other person was or is necessary to the validity
of the pledge effected hereby (other than such as have been obtained by such
Grantor and are in full force and effect).

4.6 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization and identification
number from the jurisdiction of organization (if any) are specified on
Schedule 4. Such Grantor has furnished to the Collateral Agent a charter,
certificate of incorporation or other organizational document certified by the
corporate secretary of such Grantor and a good standing certificate as of a date
which is recent to the date hereof.

4.7 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.8 Investment Property. (a) The Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests pledged by such Grantor hereunder are set forth on
Schedule 2 and constitute (i) all the issued and outstanding shares of all
classes of the Capital Stock or other equity interest of each Investment
Property Issuer owned by such Subsidiary Grantor or (ii) in the case of Foreign
Corporation Voting Stock, if less, sixty-five percent (65%) of the outstanding
Foreign Corporation Voting Stock of each relevant Investment Property Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable and are not subject to any restrictions other
than restrictions imposed by applicable securities and corporate laws.

(c) Each partnership, joint venture and limited liability company issuing the
Pledged Partnership Interests and Pledged LLC Interests is duly organized,
currently existing and in good standing under all applicable laws; there have
been no amendments, modifications or supplements to any agreement or certificate
creating any partnership, joint venture or limited liability company or any
material contract relating to the partnerships, joint ventures or limited
liability companies, of which the Collateral Agent has not been advised in
writing; no default or breach or potential default or breach has occurred and is
continuing under any partnership, joint venture or limited liability company
agreement and no approval or consent of the partners, joint venturers or
members, as the case may be, of any partnership, joint venture or limited
liability company is required as a condition to the validity and enforceability
of the security interest created hereby or the consummation of the transactions
contemplated hereby which has not been duly obtained by the relevant Grantor.
All capital contributions required to be made by the terms of the partnership,
joint venture and limited liability company agreements for each partnership,
joint venture and limited liability company have been made.

(d) Each of the Pledged Notes are set forth on Schedule 2 and constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law). Each of the
Pledged Notes and the documents evidencing the Pledged Notes are in full force
and effect; there have been no renewals or extensions of, or amendments,
modifications, or supplements to, any thereof about which the Collateral Agent
has not been

 

13



--------------------------------------------------------------------------------

advised in writing; and no “default” or “potential default” has occurred and is
continuing under any such Pledged Note or documents evidencing the Pledged Note.
Such Grantor has good title to the Pledged Notes, and such Pledged Notes are
free from any claim for credit, deduction or allowance and free from any
defense, condition, dispute, setoff or counterclaim, and there is no extension
or indulgence with respect thereto.

(e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and other Liens permitted by
Credit Agreement. No Person other than the Collateral Agent has Control over any
Investment Property of such Grantor (other than any Securities Intermediary or
Commodities Intermediary having automatic Control), it being understood that
certain share certificates, stock powers and other Investment Property is in the
possession of The Bank of New York Mellon as collateral agent under the
Pre-Petition Collateral Agreement.

4.9 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Collateral Agent to the extent required by Section 5.2.
All Collateral that is Accounts, contract rights, Chattel Paper, Instruments,
Payment Intangibles or General Intangibles is free from any claim for credit,
deduction or allowance of an obligor and free from any defense, condition,
dispute, setoff or counterclaim, and there is no extension or indulgence with
respect thereto, in each case that could reasonably be expected to have a
Material Adverse Effect.

4.10 Intellectual Property.

(a) Schedule 5 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof.

(b) On the date hereof, such Grantor owns, or is licensed to use, all
Intellectual Property described on Schedule 5 necessary for the conduct of its
business as currently conducted.

(c) No material claim has been asserted and is pending by any Person challenging
or questioning such Grantor’s use of any Intellectual Property or the validity
or effectiveness of any of such Grantor’s Intellectual Property that could
reasonably be expected to have a Material Adverse Effect, nor does such Grantor
know of any basis for any such claim.

(d) To the best knowledge of such Grantor, the use of such Intellectual Property
by such Grantor does not infringe on the rights of any Person in a manner that
could reasonably be expected to have a Material Adverse Effect.

(e) Grantors have performed and will continue to perform all acts and have paid
and will continue to pay all required fees and taxes to maintain each and every
item of the Intellectual Property in full force and effect throughout the world,
as applicable.

4.11 Inventory and Equipment. On the date hereof, Schedule 4.9 sets forth all
locations in the United States where the aggregate value of Inventory and
Equipment of the Grantors exceeds $250,000.

4.12 Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial Tort
Claims. The only Deposit Accounts, Collateral Accounts, Securities Accounts or
Commodity Accounts maintained by any Grantor on the Issue Date are those listed
on Schedule 4.10, which sets forth such information separately for each Grantor.
On the Closing Date, no Grantor holds any Commercial Tort Claims having a face
value individually or in the aggregate in excess of $500,000, except as
specified on Schedule 3.1.

 

14



--------------------------------------------------------------------------------

4.13 Letter-of-Credit Rights. Such Grantor is not a beneficiary or assignee
under any letter of credit as of the Closing Date other than the letters of
credit described on Schedule 4.11. Each letter of credit listed on Schedule 4.11
constitutes a Supporting Obligation for another item of the Collateral.

4.14 Encumbered Property. Such Grantor is not a beneficiary or assignee under
any letter of credit as of the Closing Date other than the letters of credit
described on Schedule 4.11. Each letter of credit listed on Schedule 4.11
constitutes a Supporting Obligation for another item of the Collateral.

(a) On the Petition Date, no Grantor owns any fee interest in real estate and,
thus, no Grantor owns any asset that constitutes “Premises” or “Encumbered
Property”.

(b) Upon entry of the Financing Orders, each Grantor has good, marketable,
insurable, indefeasible, fee simple title to any Land and Improvements owned by
such Grantor, subject to Permitted Encumbrances. Each Grantor has good and
marketable title to or valid leasehold interests in any other Encumbered
Property held by such Grantor.

(c) Each Grantor has good and lawful right and full power and authority to
encumber or grant a security interest in any Encumbered Property held by such
Grantor. The possession of any Encumbered Property has been peaceful and
undisturbed and title thereto has not been disputed or questioned to the best of
such Grantor’s knowledge. Each Grantor will forever warrant, defend and preserve
any title to any Encumbered Property, the rights of the Secured Parties therein
under the Security Documents and the validity and priority of the Lien of the
Security Documents thereon against the claims of all persons and parties.

(d) The Permitted Encumbrances do not and will not materially and adversely
affect (i) the ability of the relevant Grantor to perform its obligations
hereunder and the other Loan Documents to which it is a party or (ii) the use of
any Encumbered Property for the use currently being made thereof, the operation
of any Encumbered Property as currently being operated or the value of any
Encumbered Property.

(e) Any Encumbered Property has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer and storm drain facilities. All
public utilities necessary to the continued use and enjoyment of any Encumbered
Property as presently used and enjoyed are located in the public right-of-way
abutting any Encumbered Property, and all such utilities are connected so as to
serve any Encumbered Property without passing over other property. All roads
necessary for the full utilization of any Encumbered Property for its current
purpose have been completed and dedicated to public use and accepted by all
governmental authorities or are the subject of access easements for the benefit
of such Encumbered Property.

(f) Any Premises consists of a single tax lot or multiple tax lots, no portion
of said tax lot(s) covers property other than such Premises or a portion of such
Premises and no portion of the Premises lies in any other tax lot. Any Premises
consists of one or more legally subdivided lots.

(g) There are no pending or, to the knowledge of the Grantors, proposed special
or other assessments for public improvements or otherwise affecting any
Encumbered Property, nor, to the knowledge of the Grantor, are there any
contemplated improvements to any Encumbered Property that may result in such
special or other assessments.

 

15



--------------------------------------------------------------------------------

(h) To the best of the Grantors’ knowledge, except as disclosed on the current
survey of the Premises delivered to the Collateral Agent prior to the date
hereof, no Improvements on any Land are located in a flood hazard area as
defined by the Director of the Federal Emergency Management Agency.

(i) No Premises is subject to any Leases other than the Leases described in
Schedule 4.14. No tenant, person, party, firm, corporation or other entity has
an option to purchase any Encumbered Property, any portion thereof or any
interest therein.

(j) Any Encumbered Property has not been damaged by fire, water, wind or other
cause of loss, or any previous damage to any Encumbered Property has been fully
restored. No part of any property subject to the Collateral Documents has been
taken in condemnation or other like proceeding nor, to the Grantors’ knowledge,
is any proceeding pending, threatened or known to be contemplated for the
partial or total condemnation or taking of any Encumbered Property.

The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to the Collateral Agent in the
future by any Grantor. The failure of any of these representations or warranties
or any description of Collateral therein to be accurate or complete shall not
impair the security interest in any such Collateral.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Collateral Agent for the benefit of
the Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full:

5.1 Covenants in Credit Agreement. Each Grantor shall comply with, perform, and
be bound by all covenants and agreements in the Credit Agreement that are
applicable to it, its assets or its operations, each of which is hereby ratified
and confirmed (including the indemnification and related provisions in the
Credit Agreement).

5.2 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper and the Collateral Agent so
reasonably requests, such Instrument, Certificated Security or Chattel Paper
shall be immediately delivered to the Collateral Agent, duly indorsed and
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer duly executed in blank and by such other instruments and
documents as the Collateral Agent may reasonably request, to be held as
Collateral pursuant to this Agreement; provided that the Grantors shall not be
obligated to deliver to the Collateral Agent any Instruments or Chattel Paper
held by any Grantor at any time to the extent that the aggregate face amount of
all such Instruments and Chattel Paper held by all Grantors at such time does
not exceed $[500,000.]

5.3 [reserved].

5.4 [reserved].

 

16



--------------------------------------------------------------------------------

5.5 Maintenance of Perfected Security Interest; Further Documentation and
Information. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest (except as provided in
Section 4.3) having at least the priority described in the Financing Orders and
in Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) At any time and from time to time, at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions (i) as are
reasonably requested by the Collateral Agent for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (A) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby;
provided however that the Grantors shall not be required to note the security
interest in any Vehicles on such Vehicle’s certificate of title and (B) in the
case of Investment Property, Deposit Accounts (other than Government Receivables
Accounts), the Cash Collateral Account and any other relevant Collateral,
delivering a deposit account control agreement reasonably satisfactory to the
Collateral Agent or an executed securities account control agreement, in form
and substance sufficient to enable the Collateral Agent to obtain Control with
respect to such accounts, and taking any other actions necessary to enable the
Collateral Agent to obtain Control with respect thereto, except for Deposit
Accounts into which Government Receivables are deposited by payors to the extent
applicable law and regulations prohibit the Collateral Agent from obtaining
Control over such Deposit Accounts or (ii) as the Collateral Agent may otherwise
reasonably request from time to time. Notwithstanding the foregoing, it is
agreed that none of the actions specified in clauses (A) and (B) of the
preceding sentence shall be required to be taken on the Closing Date, except for
the delivery of the deposit account control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, with respect to the Cash
Collateral Account.

(c) Maintain, at the place where each Grantor is entitled to receive notices
under the Loan Documents, a current record of where all its Collateral is
located, permit representatives of the Collateral Agent at any time during
normal business hours to inspect and make abstracts from such records, and
furnish to the Collateral Agent such documents, lists, descriptions,
certificates and other information as may be reasonably necessary or proper to
keep the Collateral Agent informed with respect to the identity, location,
status, condition and value of the Collateral. In addition, from time to time at
the request of the Collateral Agent, deliver to the Collateral Agent such
information regarding each such Grantor as the Collateral Agent may reasonably
request.

(d) On February 1 (commencing with February 1, 2014) of each calendar year, the
Borrower shall deliver to the Collateral Agent a certificate executed by an
Officer of the Borrower:

(i) setting forth the information required in the Perfection Certificate or
confirming that there has been no change in any such information since the date
of the Perfection Certificate delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section;

(ii) identifying any Restricted Subsidiary that has been created or acquired
since the date of the most recent certificate delivered pursuant to this
Section 5.5;

(iii) certifying that all notices and information required to be given prior to
the date of such certificate by this Section 5 have been given; and

(iv) certifying that the Grantors have complied with their obligations under
this Section 5 with respect to the creation and maintenance of the validity,
perfection and priority of the security interest required by this Agreement.

 

17



--------------------------------------------------------------------------------

(e) [reserved]

(f) In the event that the Borrower or any other Grantor is merged or
consolidated with the Borrower or any other Grantor, as applicable;

(i) the surviving Person will cause such amendments or other instruments to be
filed and recorded in such jurisdictions as may be required by applicable law to
preserve and protect the perfected security interest on the Collateral (with the
same priority described in Section 4.3) owned by or transferred to such Person,
together with such financing statements as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement under the Uniform Commercial Code of the relevant states;

(ii) the Collateral owned by or transferred to the surviving Person, as
applicable, shall

(A) continue to constitute Collateral under the Loan Documents;

(B) be subject to the Lien in favor of the Collateral Agent; and

(C) not be subject to any Lien other than Permitted Liens;

(iii) the assets of the Person which is merged or consolidated with or into the
relevant surviving Person, to the extent that they are assets of the types which
would constitute Collateral under the Loan Documents and which would be required
to be pledged thereunder, shall be treated as after acquired property and such
surviving Person shall take such action as may be reasonably necessary to cause
such assets to be made subject to the Lien of the Loan Documents in the manner
and to the extent required in the Loan Documents, including the Credit Agreement
(in each case with the same priority described in Section 4.3).

5.6 Changes in Locations, Name, etc. Such Grantor will not, except upon 10 days’
prior written notice to the Collateral Agent and the filing of all additional
financing statements and other documents required to maintain the validity,
perfection and priority of the security interests provided for herein:

(i) change its jurisdiction of organization from that referred to in
Section 4.3;

(ii) change its legal name; or

(iii) change its identity or corporate structure.

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including any certificate representing a dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the Investment Property of any Investment
Property Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Equity, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Collateral Agent, for the ratable benefit of the
Secured Parties and, if so reasonably requested by the Collateral Agent, deliver
the same forthwith to the Collateral Agent in the exact form received, duly
indorsed by such Grantor to the Collateral Agent, if required, together with an
undated stock power or other undated instruments of transfer reasonably
satisfactory to the Collateral Agent, covering such certificate duly executed in
blank

 

18



--------------------------------------------------------------------------------

by such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations, provided that in no event
shall more than sixty five percent 65% of the total outstanding Foreign
Corporation Voting Stock of any Foreign Corporation that is an Investment
Property Issuer be pledged as collateral security hereunder. Any sums paid upon
or in respect of the Investment Property of any Investment Property Issuer upon
the liquidation or dissolution of such Investment Property Issuer shall be paid
over to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Investment Property
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Collateral Agent (unless otherwise subject
to a perfected security interest in favor of the Collateral Agent), hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, acting at the
direction of the Administrative Agent, and unless such is permitted under the
Credit Agreement, such Grantor will not (i) vote to enable, or take any other
action to permit, any Investment Property Issuer to issue any stock or other
equity securities of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any stock or other equity
securities of any nature of such Investment Property Issuer, unless such
securities are delivered to the Collateral Agent, concurrently with the issuance
thereof, to be held by the Collateral Agent as Collateral (except in the case of
any Investment Property Issuer which is a joint venture, provided that (x) the
percentage of such joint venture owned by such Grantor remains the same after
giving effect to such issuance and (y) any such securities are delivered to the
Collateral Agent, currently with the issuance thereof, to be held by the
Collateral Agent as Collateral), (ii) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction permitted under
the Credit Agreement), (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or permitted under the Credit Agreement or
(iv) except as otherwise permitted under the Credit Agreement, enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Pledged Securities or
Proceeds thereof.

(c) In the case of each Grantor that is an Investment Property Issuer, such
Grantor agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Securities issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Section 5.7(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Sections 6.3(c) or
6.7 with respect to the Pledged Securities issued by it.

(d) Each Investment Property Issuer that is a partnership, joint venture or a
limited liability company (i) confirms that none of the terms of any equity
interest issued by it provides that such equity interest is a “security” within
the meaning of Sections 8-102 and 8-103 of the New York UCC (a “Security”),
(ii) agrees that it will take no action to cause or permit any such equity
interest to become a Security, (iii) agrees that it will not issue any
certificate representing any such equity interest without the

 

19



--------------------------------------------------------------------------------

prior written consent of the Collateral Agent acting at the direction of the
Administrative Agent, (iv) agrees that if, notwithstanding the foregoing, any
such equity interest shall be or become a Security, such Investment Property
Issuer will (and the Grantor that holds such equity interest hereby instructs
such Investment Property Issuer to) comply with instructions originated by the
Collateral Agent without further consent by such Grantor and (v) if so
reasonably requested by the Collateral Agent, shall deliver to the Collateral
Agent a fully-executed acknowledgment of Pledge, substantially in form
satisfactory to the Collateral Agent.

5.8 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (a) grant any extension of the time of
payment of any Receivable, (b) compromise or settle any Receivable for less than
the full amount thereof, (c) release, wholly or partially, any Person liable for
the payment of any Receivable, (d) allow any credit or discount whatsoever on
any Receivable or (e) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof, except where such grant,
compromise, release, credit, discount, settlement, allowance, amendment,
supplement or modification in the aggregate could not be reasonably expected to
have a material adverse effect on the value of the Receivables.

5.9 Intellectual Property. To the extent the failure to do so would be
reasonably likely to result in a material adverse effect on the value of the
Collateral:

(a) such Grantor (either itself or through licensees) will (i) continue to use
each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way;

(b) such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public;

(c) such Grantor (either itself or through licensees) (i) will employ each
Copyright and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any portion of
the Copyrights may become invalidated or otherwise impaired. Such Grantor will
not (either itself or through licensees) do any act whereby any portion of the
Copyrights may fall into the public domain;

(d) such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to infringe the intellectual property
rights of any other Person;

(e) such Grantor will notify the Collateral Agent, the Administrative Agent and
the Lenders immediately if it knows, or has reason to know, that any application
or registration relating to any Intellectual Property may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same;

 

20



--------------------------------------------------------------------------------

(f) whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five (5) Business Days after the last day
of the fiscal quarter in which such filing occurs. Such Grantor shall execute
and deliver, and have recorded, any and all additional agreements, instruments,
documents and papers as may be necessary and reasonably requested by the
Collateral Agent to evidence the Collateral Agent’s and the Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(g) such Grantor will take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application
relating to any Intellectual Property (and to obtain the relevant registration)
and to maintain each registration of the Intellectual Property, including filing
of applications for renewal, affidavits of use and affidavits of
incontestability; and

(h) in the event that any Intellectual Property is infringed, misappropriated or
diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) promptly notify the Collateral Agent after
it learns thereof and sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution.

5.10 Notices. (a) Except as may be otherwise expressly permitted under the
Credit Agreement, each relevant Grantor shall promptly notify the Collateral
Agent of (i) any change in any fact or circumstances represented or warranted by
such Grantor with respect to any of the Collateral or Obligations, (ii) any
claim, action or proceeding affecting title to all or any of the Collateral or
the security interest created hereunder and appear in and defend, at the
Grantors’ expense, any such action or proceeding, (iii) any material change in
the nature of the Collateral, (iv) any material damage to or loss of Collateral
and (v) the occurrence of any other event or condition (including matters as to
Lien priority) that could have a material adverse effect on the Collateral
(taken as a whole) or the security interest created hereunder and (b) give the
Collateral Agent thirty (30) days written notice before any proposed relocation
of its principal place of business or chief executive office.

5.11 Impairment of Collateral. Not use any of the Collateral, or permit the same
to be used, for any unlawful purpose, in any manner that is reasonably likely to
adversely impair the value or usefulness of the Collateral, or in any manner
inconsistent with the provisions or requirements of any policy of insurance
thereon nor affix or install any accessories, equipment or device on the
Collateral or on any component thereof if such addition will impair the original
intended function or use of the Collateral or such component.

5.12 Pledged Notes. Without the prior written consent of the Collateral Agent
not materially modify, or permit the material modification of, any Pledged Note
or release any collateral with respect to any Pledged Note unless specifically
required by the terms thereof.

5.13 Schedules. Promptly update all schedules hereto if any information therein
shall become inaccurate or incomplete in any material respect. Notwithstanding
any other provision herein, any Grantor’s failure to describe any Collateral
required to be listed on any schedule hereto shall not impair the security
interest in the Collateral.

5.14 Commercial Tort Claims. If such Grantor shall at any time hold or acquire a
Commercial Tort Claim other than or in addition to those set forth on Schedule
3.1 relating to any of the

 

21



--------------------------------------------------------------------------------

Collateral and having a face value individually or in the aggregate in excess of
$1,000,000 (each such Commercial Tort Claim, an “Additional Commercial Tort
Claim”), such Grantor shall promptly notify the Collateral Agent in a writing
authenticated by such Grantor of the brief details of such Additional Commercial
Tort Claim. Such Grantor shall grant to the Collateral Agent in such writing a
security interest in such Additional Commercial Tort Claim and in the Proceeds
thereof, all in accordance with and subject to the terms of this Agreement and
such writing shall be in form and substance satisfactory to create a valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, under the New York UCC. Each Grantor hereby
agrees to execute and deliver any additional documents or instruments, including
any financing statements or amendments to any then existing financing
statements, that the Collateral Agent reasonably deems necessary to create,
perfect and protect the Collateral Agent’s Lien on and security interest in such
Additional Commercial Tort Claim.

5.15 Encumbered Property.

(a) Except in the ordinary course of business or as otherwise permitted in the
Credit Agreement, no Improvements will be altered in any material respect or
demolished or removed in whole or in part by the Grantors without the prior
written consent of the Collateral Agent. No Personal Property shall be removed
by the Grantors, except that the Grantors shall have the right to remove and
dispose of, free of the Lien of the Collateral Documents, such Personal Property
as may, from time to time, become worn out or obsolete in the normal course of
business; and the Grantors may otherwise conduct Dispositions not prohibited by
the Credit Agreement. The Grantors will maintain and keep any Encumbered
Property in good condition and repair, reasonable wear and tear and damage by
casualty excepted, and will not commit any waste on any Encumbered Property or
make any alteration to, or change in the use of, any Encumbered Property that
will materially diminish the utility thereof for the operation of the business
conducted thereon or increase the risk of fire or other hazard and in no event
shall any such alteration or change be contrary to the terms of any insurance
policy required to be kept pursuant to the Credit Agreement. Subject to the
terms of the Credit Agreement, the Grantors shall promptly repair, replace or
rebuild any part of any Encumbered Property that becomes damaged or worn.

(b) To the extent the same exist on the date hereof or are obtained in
connection with future permitted alterations, each Grantor shall maintain a
complete set of final plans, specifications, blueprints and drawings for the
Improvements either at any Encumbered Property or in a particular office at the
headquarters of such Grantor to which the Collateral Agent shall have access
upon reasonable advance notice. The Grantors shall promptly notify the
Collateral Agent of any proposed zoning reclassification, variance, conditional
or special use permit, subdivision plat or annexation affecting any Land. Each
Grantor shall at all times comply in all material respects with, and is
currently in compliance in all material respects with, all of its obligations
under all recorded restrictions, conditions, easements and covenants
(“Restrictive Covenants”) encumbering any Land and shall duly enforce its rights
under all Restrictive Covenants encumbering other property for the benefit of
the Premises. If any Grantor receives any notice (whether oral or written) that
any Restrictive Covenant has been violated, then such Grantor shall promptly
notify the Collateral Agent and take such steps as the Collateral Agent may
reasonably require to correct such violation.

5.16 Encumbrances. No Grantor shall create, permit or suffer to exist, and each
such Grantor shall defend the Collateral against, any lien or other encumbrance
on the Collateral, and shall defend such Grantor’s rights in the Collateral and
the Collateral Agent’s security interest in, the Collateral against the claims
and demands of all Persons except those holding or claiming Liens permitted
under the Credit Agreement. Such Grantor shall do nothing to impair the rights
of the Collateral Agent in the Collateral.

 

22



--------------------------------------------------------------------------------

5.17 Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt in
the nature of a warehouse receipt is issued in respect of any of the Collateral,
each Grantor agrees that such warehouse receipt or receipt in the nature thereof
shall not be “negotiable” (as such term is use in Section 7-104 of the New York
UCC) unless such warehouse receipt or receipt in the nature thereof is delivered
to the Collateral Agent or is otherwise subject to a perfected security interest
in favor of the Collateral Agent.

5.18 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of the Collateral, or attempt, offer or
contract to do so except as expressly permitted under the Credit Agreement.

5.19 Letter of Credit Rights. If any Grantor is at any time a beneficiary of a
letter of credit that has a face amount individually or in the aggregate in
excess of $100,000 now or hereafter issued in favor of such Grantor, such
Grantor shall promptly notify the Collateral Agent in a writing authenticated by
such Grantor. Such Grantor shall, if so reasonably requested by the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred and is continuing.

5.20 Leasehold Mortgages. Upon the request of the Collateral Agent, acting at
the direction of the Administrative Agent, each Grantor shall execute and
deliver a mortgage, deed of trust, assignment of leases and rents, or other
security document (a “Leasehold Mortgage”) granting a Lien on each parcel of
real property and the improvements thereto leased by any Grantor (a “Leasehold
Mortgaged Property”) under the laws of the applicable jurisdiction to cause such
Leasehold Mortgaged Property to be subjected to a Lien having at least the
priority described in Section 4.3 securing the Obligations and will take all
such actions as shall be and customary in a transaction of this nature to grant
and perfect such Lien, including to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including (i) the filing and recording of financing statements, fixture
filings, the Leasehold Mortgage and other documents, (ii) conducting lien
searches and providing title insurance insuring the first priority Lien of the
Mortgage subject only to Permitted Liens and including such endorsements as are
customarily issued in connection with transactions of this nature,
(iii) providing legal opinions and (iv) obtaining landlords’ consents).
Notwithstanding the foregoing, the Grantors shall not be required to execute and
deliver a Leasehold Mortgage with respect to any Leasehold Mortgaged Property if
such Grantor shall have determined in good faith that the higher of (a) the book
value or (b) the fair market value of the requested Leasehold Mortgage is less
than $3,000,000 and provided evidence of such determination to the Collateral
Agent.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the Collateral Agent’s request, at the direction of the Administrative
Agent, and at the expense of the relevant Grantor, such Grantor shall cause
nationally recognized independent registered public accountants or other
appropriately qualified experts to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b) Each Grantor is hereby authorized to collect such Grantor’s Receivables,
subject to the Collateral Agent’s direction and control after the automatic stay
imposed by section 362 of the Bankruptcy Code is vacated as provided in the
Financing Orders and the Credit Agreement following the occurrence and during
the continuance of an Event of Default, and the Collateral Agent may curtail or
terminate said authority at any time after the automatic stay imposed by section
362 of the Bankruptcy

 

23



--------------------------------------------------------------------------------

Code is vacated as provided in the Financing Orders and the Credit Agreement
following the occurrence and during the continuance of an Event of Default. If
required by the Collateral Agent, at any time after the automatic stay imposed
by section 362 of the Bankruptcy Code is vacated as provided in the Financing
Orders and the Credit Agreement following the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a collateral
account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5 and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent, for the ratable benefit
of the Secured Parties, segregated from other funds of such Grantor; provided
however that insofar as the foregoing applies to Government Receivables or any
other Receivables subject to Healthcare Laws, such actions shall be authorized
only to the extent permitted by law and in a manner consistent with applicable
law and regulations and with each Grantor agreeing to cooperate with the
Collateral Agent to effectuate the foregoing. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) Each Grantor shall deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables (except for any such original documents of which it
is necessary or advisable for such Grantor to maintain possession in compliance
with any Requirement of Law, in which case, a copy of such document shall be
delivered), including all original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others shall at the direction of the
Administrative Agent at any time after the automatic stay imposed by section 362
of the Bankruptcy Code is vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, communicate with obligors under the Receivables to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Collateral Agent, at the direction of the
Administrative Agent, at any after the automatic stay imposed by section 362 of
the Bankruptcy Code is vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, each Grantor shall notify obligors on the Receivables that the
Receivables have been assigned to the Collateral Agent for the ratable benefit
of the Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent; provided however that insofar as the foregoing
applies to Government Receivables, such actions shall be required only to the
extent permitted by law and in a manner consistent with applicable law and
regulations.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

24



--------------------------------------------------------------------------------

6.3 Pledged Securities. (a) Unless the automatic stay imposed by section 362 of
the Bankruptcy Code is vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default and the Collateral Agent shall have given written notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Equity and all payments made
in respect of the Pledged Notes and to exercise all voting and corporate rights
with respect to the Pledged Securities; provided however that no vote shall be
cast or corporate right exercised or other action taken which could reasonably
be expected to impair the Collateral or which would be inconsistent with or
result in any violation of any provision of this Agreement, [the Financing
Orders,] the Credit Agreement or any other Loan Document.

(b) If the automatic stay imposed by section 362 of the Bankruptcy Code has been
vacated as provided in the Financing Orders and the Credit Agreement following
the occurrence and during the continuance of an Event of Default and the
Collateral Agent, at the direction of the Administrative Agent, gives notice of
its intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in the order set forth in Section 6.5 and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders of the relevant
Investment Property Issuer or Investment Property Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Investment Property Issuer, or upon the exercise by any Grantor
or the Collateral Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Investment Property Issuer
of any Pledged Securities pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Collateral Agent in writing that
(x) states that the automatic stay imposed by section 362 of the Bankruptcy Code
has been vacated as provided in the Financing Orders and the Credit Agreement
following the occurrence and during the continuance of an Event of Default and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Investment Property Issuer shall be fully protected in so complying and
(ii) pay any dividends or other payments with respect to the Pledged Securities
directly to the Collateral Agent, to the extent such dividend or payment to the
relevant Grantor is prohibited under this Agreement or the Credit Agreement.

6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if the automatic stay imposed by section 362 of the Bankruptcy Code
has been vacated as provided in the Financing Orders and the Credit Agreement
following the occurrence and during the continuance of an Event of Default, at
the written request of the Collateral Agent, at the direction of the
Administrative Agent, all

 

25



--------------------------------------------------------------------------------

Proceeds received by any Grantor consisting of cash, checks and Instruments
shall be held by such Grantor in trust for the Collateral Agent, for the ratable
benefit of the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required); provided however that insofar as the
foregoing applies to Government Receivables, such actions shall be required only
to the extent permitted by law and in a manner consistent with applicable law
and regulations. All Proceeds received by the Collateral Agent hereunder shall
be held by the Collateral Agent in a collateral account maintained under the
sole dominion and control of the Collateral Agent. All Proceeds while held by
the Collateral Agent in the Cash Collateral Account (or by such Grantor in trust
for the Collateral Agent, for the ratable benefit of the Secured Parties), shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. If the automatic stay imposed by section 362 of the
Bankruptcy Code has been vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, at any time at the Collateral Agent’s election, at the direction of
the Administrative Agent, the Collateral Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
and any proceeds of the guarantee, in payment of the Obligations in the
following order:

First, to pay all costs and expenses incurred by the Administrative Agent and
Collateral Agent (if not the Administrative Agent) in connection with the
collection of proceeds or sale of any Collateral or otherwise in connection with
the Credit Agreement and the other Loan Documents, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent and the Collateral Agent (if not the
Administrative Agent) on behalf of the Borrower or any other Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy of the Lenders and such other Obligations;

Second, to the Administrative Agent for application towards payment of the
Loans, any accrued and unpaid interest thereon and such other Obligations; and

Third, to the extent of any balance of such Proceeds after application in
accordance with the foregoing, to the Borrower or such other Grantor, as
applicable, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

6.6 NY UCC and Other Remedies. If the automatic stay imposed by section 362 of
the Bankruptcy Code has been vacated as provided in the Financing Orders and the
Credit Agreement following the occurrence and during the continuance of an Event
of Default, the Collateral Agent, on behalf of the Secured Parties, may, whether
or not at the direction of the Administrative Agent, and shall at the direction
of the Administrative Agent, exercise all remedies, in addition to all other
rights and remedies granted to them in this Agreement, the Financing Orders and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien and any real estate
statutes applicable to the Encumbered Property). Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith enter upon the premises of
any Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Collateral Agent’s claim or
action and may

 

26



--------------------------------------------------------------------------------

collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Collateral Agent may elect, acting at the direction of the
Administrative Agent, and only after such application and after the payment by
the Collateral Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7 Registration Rights. (a) Each Grantor agrees to cause such Investment
Property Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all applicable jurisdictions applicable to any sale or
disposition of Pledged Equity pursuant to this Agreement, and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act. (a) Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Investment Property Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Investment Property Issuer
would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law; provided
that no registration under the Securities Act shall be required. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement, as applicable.

 

27



--------------------------------------------------------------------------------

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

6.9 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, Grantors will be credited only with payments actually made by the
purchaser, received by the Collateral Agent and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantors shall be credited
with the proceeds of the sale.

6.10 Intellectual Property. For purposes of enabling the Collateral Agent to
exercise its rights and remedies under this Agreement and enabling the
Collateral Agent and its successors and assigns to enjoy the full benefits of
the Collateral, each Grantor hereby grants to the Collateral Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any of the
Intellectual Property. Each Grantor shall provide the Collateral Agent with
reasonable access to all media in which any of the Intellectual Property may be
recorded or stored and all computer programs used for the completion or printout
thereof. This license shall also inure to the benefit of all successors, assigns
and transferees of the Collateral Agent. At any time after the automatic stay
imposed by section 362 of the Bankruptcy Code is vacated as provided in the
Financing Orders and the Credit Agreement following the occurrence and during
the continuance of an Event of Default, the Collateral Agent may require that
each Grantor assign all of its right, title, and interest in and to the
Intellectual Property or any part thereof to the Collateral Agent or such other
Person as the Collateral Agent may designate pursuant to documents satisfactory
to the Collateral Agent. If no Event of Default exists, each Grantor shall have
the exclusive, non-transferable right and license to use its Intellectual
Property in the ordinary course of business and the exclusive right to grant to
other Persons licenses and sublicenses with respect to the Intellectual Property
for full and fair consideration.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

28



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Sections 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not be entitled to exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless the automatic stay
imposed by section 362 of the Bankruptcy Code has been vacated as provided in
the Financing Orders and the Credit Agreement following the occurrence and
during the continuance of an Event of Default.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on interest payments past due under the Credit Agreement, from the date
of payment by the Collateral Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Collateral Agent on demand.

 

29



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. (a) Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own property
and shall not be liable or responsible for any loss or diminution in the value
of any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent in
good faith.

(b) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Collateral Agent,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Grantors to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

(c) The powers conferred on the Secured Parties hereunder are solely to protect
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3 Financing Statements. Each Grantor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Collateral now existing or hereafter created meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect, and maintain perfected the Collateral, and to promptly
deliver a file stamped copy of each such financing statement or other evidence
of filing to the Collateral Agent. The Collateral Agent shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any other filing under the applicable UCC hereunder.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

30



--------------------------------------------------------------------------------

7.5 Certain Rights of Collateral Agent. (a) The Collateral Agent may
conclusively rely and shall be protected in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

(b) The Collateral Agent may consult with counsel of its selection and the
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

(c) The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request or direction of
any of Required Lenders pursuant to this Agreement, unless such Lenders shall
have offered to the Collateral Agent security or indemnity satisfactory to the
Collateral Agent against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

(d) The Collateral Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and may
employ or retain such counsel, accountants, appraisers or other experts or
advisers as it may reasonably require for the purpose of determining and
discharging its rights and duties hereunder and the Collateral Agent shall not
be responsible for any misconduct on the part of any of them.

(e) The Collateral Agent shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement.

(f) In no event shall the Collateral Agent be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

(g) The Collateral Agent shall not be deemed to have notice of any Event of
Default unless a responsible officer of the Collateral Agent has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Collateral Agent at its corporate trust office, and
such notice references this Agreement.

(h) In no event shall the Collateral Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

(i) The rights, privileges, protections, immunities and benefits given to the
Administrative Agent under the Credit Agreement, including, without limitation,
the right to be indemnified, are extended to, and shall be enforceable by, the
Collateral Agent hereunder, and by each agent, custodian and other Person
employed to act hereunder.

(j) The rights and powers granted to the Collateral Agent hereunder are being
granted in order to preserve and protect the security interest of the Collateral
Agent and the other Secured Parties in and to the Collateral granted hereby and
shall not be interpreted to, and shall not, impose any duties on the Collateral
Agent in connection therewith.

 

31



--------------------------------------------------------------------------------

(k) Notwithstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Collateral Agent shall have no duty to act outside of
the United States in respect of any Collateral located in the jurisdiction other
than the United States (“Foreign Collateral”) but shall at the specific request
of the Administrative Agent appoint a Person or Persons selected by the
Administrative Agent to act on behalf of the Secured Parties with respect to
such Foreign Collateral. Such qualified Person or Persons and the Collateral
Agent shall, provided the same are reasonably acceptable to the Collateral
Agent, enter into a collateral assignment pledge agreement, mortgage, enforcing
document or other security agreement to enforce rights with respect to Foreign
Collateral and such Person or Persons shall exercise the rights and remedies of
the Collateral Agent and the Secured Parties in the Foreign Collateral for their
respective benefit. The duties and responsibilities of the Collateral Agent with
respect to any Person or Persons and any Collateral are limited to those set
forth in this Section.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
the Credit Agreement; provided that any waiver, amendment, supplement or
modification of this Agreement that by its terms affects only the Credit
Agreement may be waived, amended, supplemented or modified in accordance with
the Credit Agreement, as applicable.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for under the
Credit Agreement; provided that any such notice, request or demand to or upon
any Subsidiary Grantor shall be addressed to such Subsidiary Grantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Subsidiary Grantor agrees to
pay, or reimburse each Secured Party for, all its costs and expenses incurred in
collecting against such Subsidiary Grantor under the guarantee contained in
Credit Agreement Guaranty or otherwise enforcing or preserving any rights under
this Agreement, the other Notes Documents and the other Loan Documents to which
such Subsidiary Grantor is a party, including the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Secured Party and of counsel to the Collateral Agent.

(b) Except to the extent otherwise provided in the Credit Agreement, each
Subsidiary Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

(c) Each Grantor, jointly and severally, agrees to indemnify, and to save the
Secured Parties harmless from, any and all liabilities, claims, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent such Grantor would be required to do so under the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Subrogation. If any Obligation is given in renewal or extension or applied
toward the payment of indebtedness secured by any Lien, the Collateral Agent
shall be, and is hereby, subrogated to all of the rights, titles, interests and
Liens securing the indebtedness so renewed, extended or paid.

8.6 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent acting at
the direction of the Administrative Agent.

8.7 Setoff. Each Grantor hereby irrevocably authorizes each Secured Party at any
time and from time to time, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not such Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Grantor promptly of any such setoff and the application
made by such Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Secured Party under this Section 8.7 are in addition to other
rights and remedies (including other rights of setoff) which such Secured Party
may have.

8.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.10 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

33



--------------------------------------------------------------------------------

8.11 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or the other
Loan Documents.

8.12 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. SECTIONS 9.07
AND 9.11 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN, MUTATIS MUTANDIS, AS
IF A PART HEREOF.

8.13 Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Collateral Agent or any other Secured Party in its respective
capacity as such has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any other Loan Documents,
and the relationship between the Grantors, on the one hand, and the Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby, by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantors and the Secured Parties.

8.14 Continuing Security Interest Assignment. This Agreement shall create a
continuing security interest in the Collateral and shall (i) be binding upon the
Grantors, their respective successors and assigns and (ii) inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the other Secured Parties and each of their respective
permitted successors, transferees and assigns. No other persons (including any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement.

8.15 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement Credit Agreement shall become a Subsidiary
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

8.16 Releases of Collateral. (a) At such time as the Obligations shall have been
paid in full, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
Any release of Collateral pursuant hereto shall be without recourse to, or
warranty by, the Collateral Agent.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted under Credit Agreement, then the
Collateral Agent, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents

 

34



--------------------------------------------------------------------------------

reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Subsidiary
Grantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Grantor shall be sold, transferred or
otherwise disposed of in a transaction permitted under Credit Agreement;
provided that the Borrower shall have delivered to the Collateral Agent, at
least five Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Grantor and a summary of
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents. Any release of
Collateral pursuant hereto shall be without recourse to, or warranty by, the
Collateral Agent.

(c) The Collateral shall be released in whole or in part from the Liens created
hereby upon the occurrence of any event described in Section 8.08 of the Credit
Agreement. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination. Any release of Collateral pursuant hereto shall be without recourse
to, or warranty by, the Collateral Agent.

(d) Upon certification by any Grantor to the Collateral Agent that the maker of
any Pledged Note has satisfied such maker’s obligations under such Pledged Note
in full, the Collateral Agent shall promptly return such Pledged Note to the
address specified by such Grantor for return.

8.17 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference”, “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.18 Financing Orders. Notwithstanding anything herein to the contrary, the
security interest granted to the Collateral Agent pursuant to any Loan Documents
(including, without limitation, this Agreement) and the exercise of any right or
remedy by the Collateral Agent hereunder or under any other Loan Document are
subject to the provisions of the Financing Orders. In the event of any conflict
between the terms of this Agreement, the Financing Orders and any Loan Document,
the terms of the Financing Orders shall govern and control with respect to any
right or remedy (except for the rights of the Collateral Agent under Section 7
hereof).

8.19 Intentionally Omitted.

8.20 Confirmation of Appointment of Collateral Agent. Each of the Secured
Parties, by acceptance of the benefits conferred by this Agreement, hereby
irrevocably confirms its appointment of Silver Point Finance, LLC to act, and
Silver Point Finance, LLC hereby agrees to act, as the Collateral Agent for the
Secured Parties pursuant to the terms of this Agreement and the other Loan
Documents, and authorizes the Collateral Agent to take such actions on its
behalf and to exercise such rights, powers and discretions as are delegated to
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Collateral Agent
is hereby expressly

 

35



--------------------------------------------------------------------------------

authorized to execute any and all documents (including releases) with respect to
the Collateral, and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents.

8.21 No Release. Nothing set forth in this Agreement shall relieve any Grantor
from the performance of any term, covenant, condition or agreement on such
Grantor’s part to be performed or observed under or in respect of any of the
Collateral or from any liability to any person under or in respect of any of the
Collateral or shall impose any obligation on Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on Collateral Agent or any other Secured Party for any act or
omission on the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this Section 8.21 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.

8.22 Obligations Absolute. All obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

(b) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement or any other Loan Document or
any other agreement or instrument relating thereto;

(d) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of any Grantor.

8.23 No Credit for Payment of Taxes or Imposition. No Grantor shall be entitled
to any credit against the principal, premium, if any, or interest payable under
the Credit Agreement, and such Grantor shall not be entitled to any credit
against any other sums which may become payable under the terms thereof or
hereof, by reason of the payment of any Tax on the Collateral or any part
thereof.

[Signatures begin on the Following Page]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

ROTECH HEALTHCARE INC. By:  

 

  Printed Name:   Title: A-1 Medical Equipment, Inc. Abba Medical Equipment,
Inc. Acadia Home Care, Allied Medical Supply, Inc. Always Medical Equipment,
Inc. Andy Boyd’s InHome Medical, Inc., West Andy Boyd’s InHome Medical/InHome
Medical Inc. Anniston Health & Sickroom Supplies, Inc. Berkeley Medical
Equipment, Inc. Best Care HHC Acquisition Company, LLC Beta Medical Equipment,
Inc. Cambria Medical Supply, Inc. Camden Medical Supply, Inc. Care Medical
Supplies, Inc. Centennial Medical Equipment, Inc. Charlotte Medical Supply, Inc.
Collins Rentals, Inc. Community Home Oxygen, Inc. Contour Medical Supply, Inc.
Corley Home Health Care, Inc. CPO 2, Inc. Daniel Medical Systems, Inc. Distinct
Home Health Care, Inc. Don Paul Respiratory Services, Inc. DuMEd, Inc. East
Tennessee Infusion & Respiratory, Inc. Ellis County Home Medical Equipment, LLC
Encore Home Health Care, Inc. Excel Medical of Fort Dodge, Inc. Excel Medical of
Marshalltown, Inc. First Community Care of Niagara, Inc. Firstcare, Inc. Fischer
Medical Equipment, Inc. Four Rivers Home Health Care, Inc. G&G Medical, Inc.
Gate City Medical Equipment, Inc. Georgia Medical Resources, Inc.

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

Gladwin Area Home Care, Inc. Hamilton Medical Equipment Service, Inc. Health
Care Services of Mississippi, Incorporated, Holland Medical Services, Inc. Home
Care Oxygen Service, Inc. Home Medical Systems, Inc. IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc. Intensive Home Care
Services, Inc. IOTA Medical Equipment, Inc. LAMBDA Medical Equipment, Inc. LAMS,
Inc. Lovejoy Medical, Inc. Major Medical Supply, Inc. Medco Professional
Services, Corp. MedCorp International, Inc. Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc. Medicare Rental Supply, Inc. Michigan Medical
Supply, Inc. National Medical Equipment Centers, Inc. NeighborCare Home Medical
Equipment, LLC NeighborCare Home Medical Equipment of Maryland, LLC Neumann’s
Home Medical Equipment, Inc. Nightingale Home Health Care, Inc. North Central
Washington Respiratory Care Services, Inc. Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc. OMICRON Medical Equipment, Inc. Oxygen of Oklahoma,
Inc. Oxygen Plus Medical Equipment, Inc. Oxygen Plus, Inc. Oxygen Therapy
Associates, Inc. Peterson’s Home Care, Inc. PHI Medical Equipment, Inc. Pioneer
Medical Services, Inc. Preferential Home Health Care, Inc. Principal Medical
Equipment, Inc. Professional Breathing Associates, Inc. Professional Respiratory
Home Healthcare, Inc. PSI Health Care, Inc. Pulmo-Dose, Inc. Qualicare Home
Medical, Inc. Quality Home Health Care, Inc. R.C.P.S., Inc. RCG Information
Services Corporation Regency Medical Equipment, Inc. Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.



--------------------------------------------------------------------------------

Respiratory Medical Equipment of Ga., Inc. Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc. Rhema, Inc. Ritt Medical Group, Inc. RN Home
Care Medical Equipment Company, Inc. Roswell Home Medical, Inc. Rotech Employee
Benefits Corporation, Rotech Home Medical Care, Inc. RoTech Oxygen and Medical
Equipment, Inc. Roth Medical, Inc. Rothert’s Hospital Equipment, Inc. Sampson
Convalescent Medical Supply, Inc. Select Home Health Care, Inc. SIGMA Medical
Equipment, Inc. Southeastern Home Health, Inc. Sun Medical Supply, Inc. Sunshine
Home Health Care, Inc. The Kilroy Company Theta Home Health Care, Inc. Tupelo
Home Health, Inc. Valley Medical Equipment, Inc. Value Care, Inc. VitalCare
Health Services, Inc. VitalCare of Texas, Inc. White’s Medical Rentals, Inc.
Wichita Medical Care, Inc. Zeta Home Health Care, Inc. By:  

 

  Printed Name:   Title:

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed: SILVER POINT FINANCE, LLC as Collateral Agent By:  

 

  Printed Name:   Title

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of [                    ],
is made by the subsidiaries of ROTECH HEALTHCARE INC. (the “Borrower”)
identified on the signature pages hereto and any Additional Subsidiary Guarantor
(as defined below) who may become a party to this Guarantee (each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”), in favor of SILVER
POINT FINANCE LLC, as administrative agent and as collateral agent (the “Agent”)
for the ratable benefit of itself and the Guaranteed Parties identified below.

PRELIMINARY STATEMENTS

Pursuant to the terms of the Debtor-In-Possession Credit Agreement dated as of
the date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders (as defined in the Credit Agreement), and the Agent, the Lenders
have agreed to make loans to the Borrower upon the terms and subject to the
conditions set forth therein.

On the Petition Date, the Borrower and each Subsidiary Guarantor (collectively,
the “Debtors”) commenced their chapter 11 cases (each a “Case” and collectively,
the “Cases”) by filing voluntary petitions for reorganization under the Title 11
of the United States Code (the “Bankruptcy Code”) with the United States
Bankruptcy Court of the District of Delaware (the “Bankruptcy Court”).

Each Subsidiary Guarantor will benefit from the funding of loans made and to be
made to the Borrower under the Credit Agreement.

Each Subsidiary Guarantor is required to enter into this Guarantee pursuant to
the terms of the Credit Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
loans under the Credit Agreement to the Borrower thereunder, the Subsidiary
Guarantors hereby agree with the Agent, for the ratable benefit of the
Guaranteed Parties, as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed in the Credit Agreement. The following
terms when used herein shall have the meanings set forth below:

“Additional Subsidiary Guarantor” means each subsidiary of the Borrower which
hereafter becomes a Subsidiary Guarantor pursuant to Section 19 hereof and
Section 5.12 of the Credit Agreement.

“Guaranteed Obligations” means (a) the full and punctual payment by the Borrower
of (i) the principal of and interest on the Loans, when and as due, whether at



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise, and (ii) all other monetary obligations
of the Borrower under the Credit Agreement or any other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
and (b) the full and punctual performance within applicable grace periods of all
obligations of the Borrower under or pursuant to each Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Guaranteed Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

“Guaranteed Parties” means (a) each Lender, (b) the Agent, (c) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (d) the permitted successors and assigns of each of the foregoing.

SECTION 2. Guarantee. (a) Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to each of the Guaranteed Parties, jointly and severally
on a senior secured basis, with the other Subsidiary Guarantors and severally,
as a primary obligor and not merely as a surety, by way of an independent
payment obligation, the full and punctual payment and performance of the
Guaranteed Obligations.

(b) In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guarantee would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guarantee, in each case, for any
reason, then, notwithstanding any other provision to the contrary, the amount of
such liability shall, without any further action by such Guarantor, any Loan
Party or any other person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

SECTION 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Guaranteed
Party with respect thereto. Each Guarantor further agrees that its Guarantee
constitutes a continuing, absolute and unconditional guarantee of payment when
due and not merely of collection. The Guaranteed Obligations of each Guarantor
under or in respect of this Guarantee are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guarantee shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

2



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Guaranteed Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Guaranteed Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Joinder Agreement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or any other
circumstance (including, without limitation, any statute of limitations) or

(h) any existence of or reliance on any representation by any Secured Party that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party or any other guarantor or surety.

SECTION 4. No Setoff or Deductions; Taxes; Payments. Each Subsidiary Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Subsidiary Guarantor is compelled by law to make such deduction or withholding
(other than Excluded Taxes). If any such

 

3



--------------------------------------------------------------------------------

obligation (other than one arising with respect to Excluded Taxes) is imposed
upon each Subsidiary Guarantor with respect to any amount payable by it
hereunder, such Subsidiary Guarantor will pay to the applicable Guaranteed
Party, on the date on which such amount is due and payable hereunder, such
additional amount in dollars as shall be necessary to enable such Guaranteed
Party to receive the same net amount which such Guaranteed Party would have
received on such due date had no such obligation been imposed upon such
Subsidiary Guarantor. Each Subsidiary Guarantor will deliver promptly to such
Guaranteed Party certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Subsidiary
Guarantor hereunder. The obligations of each Subsidiary Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.

SECTION 5. Rights of Guaranteed Parties. Each Subsidiary Guarantor consents and
agrees that the Guaranteed Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof, (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of any Guaranteed Obligations, (c) apply such security and direct
the order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, such Subsidiary Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of such Subsidiary Guarantor under this Guarantee or
which, but for this provision, might operate as a discharge of such Subsidiary
Guarantor.

SECTION 6. Certain Waivers. Each Subsidiary Guarantor waives, to the fullest
extent permitted under applicable law, (a) any defense arising by reason of any
disability or other defense of the Borrower or any other Subsidiary Guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Borrower other than indefeasible
payment and performance in full of the Guaranteed Obligations, (b) the benefit
of any statute of limitations affecting such Subsidiary Guarantor’s liability
hereunder, (c) any right to require any Guaranteed Party to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in any Guaranteed Party’s power
whatsoever, (d) any benefit of and any right to participate in any security now
or hereafter held by any Guaranteed Party and (e) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Subsidiary Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guarantee or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

SECTION 7. Obligations Independent. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
Subsidiary Guarantor, and a separate action may be brought against such
Subsidiary Guarantor to enforce this Guarantee whether or not the Borrower or
any other person or entity is joined as a party.

SECTION 8. Subrogation. Each Subsidiary Guarantor shall not exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guarantee until all of the
Guaranteed Obligations and any amounts payable under this Guarantee have been
indefeasibly paid and performed in full and any commitments of each Guaranteed
Party or facilities provided by each Guaranteed Party with respect to the
Guaranteed Obligations are terminated or repaid in full, as applicable (other
than, in each case, Guaranteed Obligations in respect of contingent
indemnification or expense reimbursement obligations for which no claim has been
made). If any amounts are paid to any Subsidiary Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Agent (for the
ratable benefit of itself and the other Guaranteed Parties) to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.

SECTION 9. Contribution. Subject to Section 8, each Subsidiary Guarantor that
makes a payment under this Guarantee shall be entitled upon payment in full of
all Guaranteed Obligations under this Guarantee to a contribution from each
other Subsidiary Guarantor in an amount equal to such other Subsidiary
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Subsidiary Guarantors at the time of such payment determined in
accordance with GAAP. The payment obligations of any Subsidiary Guarantor under
this Section shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid and performed in full, and no Subsidiary Guarantor shall
exercise any right or remedy under this Section against any other Subsidiary
Guarantor until such Guaranteed Obligations have been indefeasibly paid and
performed in full. Each Subsidiary Guarantor recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution. This Section shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Subsidiary Guarantor may have under applicable law against the Borrower in
respect of any payment of Guaranteed Obligations.

SECTION 10. Termination; Reinstatement. This Guarantee is a continuing and
irrevocable Guarantee of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guarantee are indefeasibly paid in full in
cash and any commitments of each Guaranteed Party or facilities provided by each
Guaranteed Party with respect to the Guaranteed Obligations are terminated or
repaid in full, as applicable (other than, in each case, Guaranteed Obligations
in respect of contingent indemnification

 

5



--------------------------------------------------------------------------------

or expense reimbursement obligations for which no claim has been made).
Notwithstanding the foregoing, this Guarantee shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Subsidiary Guarantor is made, or any Guaranteed Party exercises
its right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency, receivership or
similar law or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not any Guaranteed Party is in possession
of or has released this Guarantee and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Subsidiary
Guarantor under this paragraph shall survive termination of this Guarantee.

SECTION 11. Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and Indebtedness of the Borrower owing to such
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrower to such Subsidiary Guarantor as
subrogee of any Guaranteed Party or resulting from such Subsidiary Guarantor’s
performance under this Guarantee, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Agent so requests when an Event of Default
has occurred and is continuing, any such obligation or Indebtedness of the
Borrower to any Subsidiary Guarantor shall be enforced and performance received
by such Subsidiary Guarantor as trustee for the Agent and the proceeds thereof,
as well as any other amounts received by such Subsidiary Guarantor in violation
of this Section, shall be paid over to the Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
such Subsidiary Guarantor under this Guarantee.

SECTION 12. Condition of Borrower. Each Subsidiary Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Subsidiary Guarantor requires, and that no Guaranteed
Party has a duty, and such Subsidiary Guarantor is not relying on any Guaranteed
Party at any time, to disclose to such Subsidiary Guarantor any information
relating to the business, operations or financial condition of the Borrower or
any other Subsidiary Guarantor (such Subsidiary Guarantor waiving any duty on
the part of any Guaranteed Parties to disclose such information and any defense
relating to the failure to provide the same).

SECTION 13. Representations and Warranties. Each Subsidiary Guarantor represents
and warrants that, subject to the entry of the Financing Orders by the Bankrupty
Court, (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guarantee, and all necessary authority has been obtained, (b) this
Guarantee constitutes its legal, valid and binding obligation enforceable
against such Subsidiary Guarantor in

 

6



--------------------------------------------------------------------------------

accordance with its terms, (c) the making and performance of this Guarantee does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected, except in each case any violation, breach, default or consent
that could not reasonably be expected to have a Material Adverse Effect and
(d) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guarantee have been obtained
or made and are in full force and effect, except for such consents, approvals,
licenses, authorizations, filings or registrations which the failure to make or
obtain could not reasonably be expected to have a Material Adverse Effect.

SECTION 14. Amendments, Waivers and Consents. None of the terms or provisions of
this Guarantee may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 9.08 of the Credit
Agreement.

SECTION 15. Notices. All notices and communications hereunder or under any
Guarantee Joinder Agreement (as defined in Section 19) shall be given to the
addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors, at the address of the Borrower
set forth in Section 9.01 of the Credit Agreement.

SECTION 16. Indemnity. (a) Each Subsidiary Guarantor agrees to indemnify the
Agent, each Guaranteed Party and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Guarantee or any agreement or instrument contemplated hereby, the performance by
the Subsidiary Guarantors of their respective obligations hereunder or the
consummation of the transactions contemplated hereby or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by such Subsidiary Guarantor or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

 

7



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, each Subsidiary Guarantor shall
not assert, and each Subsidiary Guarantor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guarantee or any agreement or
instrument contemplated hereby.

SECTION 17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL; FINANCING ORDERS. (a) THIS GUARANTEE AND ALL CLAIMS AND
CONTROVERSIES IN CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT NEW
YORK LAW IS SUPERSEDED BY THE BANKRUPTCY CODE).

(b) PRIOR TO THE CLOSING OR DISMISSAL OF THE CASES, THE PARTIES SHALL SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OVER ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTEE. FOLLOWING THE CLOSING OR DISMISSAL OF
A CASE OF ANY DEBTOR, ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
GUARANTEE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE SUBSIDIARY GUARANTORS, THE SECURED PARTIES, THE AGENTS OR ANY OF THEM
WITH RESPECT TO THIS GUARANTEE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH SUBSIDIARY GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTEE, THIS
GUARANTEE, AND THE RIGHTS, DUTIES, PRIVILEGES AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE SUBJECT TO THE TERMS AND PROVISIONS OF THE FINANCING ORDERS.

Without limiting the general applicability of the foregoing and the terms of the
other Loan Documents to this Guarantee and the parties hereto, the terms of
Sections 9.06 and 9.11 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, with each reference to the “Borrower” (whether
express or by reference to the Borrower as a “party” thereto) therein being a
reference to the Subsidiary Guarantors, and the parties hereto agree to such
terms.

 

8



--------------------------------------------------------------------------------

SECTION 18. Counterparts; Electronic Execution. This Guarantee may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guarantee by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guarantee.

SECTION 19. Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 5.12 of the
Credit Agreement shall become a Subsidiary Guarantor for all purposes of this
Guarantee upon execution and delivery by such Subsidiary of a supplement
substantially in the form of Exhibit A hereto (each, a “Guarantee Joinder
Agreement”).

SECTION 20. Miscellaneous. (a) No failure by any Guaranteed Party to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guarantee shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Agent and each Subsidiary Guarantor in writing, this
Guarantee is not intended to supersede or otherwise affect any other Guarantee
now or hereafter given by any Subsidiary Guarantor or any other guarantor for
the benefit of the Guaranteed Parties or any term or provision thereof.

(b) Each Guarantor hereby acknowledges that this Guarantee constitutes an
instrument for the payment of money, and consents and agrees that any secured
party, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213 to the extent permitted
thereunder.

SECTION 21. Release of Subsidiary Guarantors. A Subsidiary Guarantor will be
released from its obligations under this Guarantee (other than any obligation
that may have arisen under Section 9):

 

  (1) upon the sale (including any sale pursuant to any exercise of remedies by
or for the benefit of a Guaranteed Party) or other disposition (including by way
of consolidation or merger) of such Subsidiary Guarantor (including the sale or
disposition of equity interests of such Subsidiary Guarantor) following which
such Subsidiary Guarantor is no longer a subsidiary of the Borrower;

 

  (2) upon the sale or disposition of all or substantially all the assets of
such Subsidiary Guarantor;

 

9



--------------------------------------------------------------------------------

  (3) upon the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary (as defined under and to the extent permitted by the Credit
Agreement); or

 

  (4) upon the indefeasible payment in full in cash of the Guaranteed
Obligations;

provided, however, that in the case of clauses (1) and (2) above, (i) such sale
or other disposition is made to a person other than the Borrower or a subsidiary
of the Borrower, (ii) such sale or disposition is permitted by the Credit
Agreement and (iii) the Borrower provides a certificate of a Responsible Officer
to the Agent to the foregoing effect.

At the request of the Borrower, the Agent shall execute and deliver an
appropriate instrument evidencing such release.

SECTION 22. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Subsidiary Guarantors herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Guarantee shall be considered to have been relied upon by the Guaranteed
Parties, regardless of any investigation made by the Guaranteed Parties or on
their behalf, and shall continue in full force and effect as long as any
Guaranteed Obligation or any other amount payable under this Guarantee is
outstanding and unpaid. The provisions of Section 16 shall remain operative and
in full force and effect regardless of the termination of this Guarantee or the
invalidity or unenforceability of any term or provision of this Guarantee.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guarantee to be
duly executed as of the date first above written.

 

ROTECH HEALTHCARE INC.,   By:  

 

    Name:     Title: A-1 Medical Equipment, Inc. Abba Medical Equipment, Inc.
Acadia Home Care Allied Medical Supply, Inc. Always Medical Equipment, Inc. Andy
Boyd’s InHome Medical, Inc., West Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc. Berkeley Medical Equipment, Inc. Best
Care HHC Acquisition Company, LLC Beta Medical Equipment, Inc. Cambria Medical
Supply, Inc. Camden Medical Supply, Inc. Care Medical Supplies, Inc. Centennial
Medical Equipment, Inc. Charlotte Medical Supply, Inc. Collins Rentals, Inc.
Community Home Oxygen, Inc. Contour Medical Supply, Inc. Corley Home Health
Care, Inc. CPO 2, Inc. Daniel Medical Systems, Inc. Distinct Home Health Care,
Inc. Don Paul Respiratory Services, Inc. DuMEd, Inc. East Tennessee Infusion &
Respiratory, Inc. Ellis County Home Medical Equipment, LLC Encore Home Health
Care, Inc. Excel Medical of Fort Dodge, Inc. Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc. Firstcare, Inc. Fischer Medical Equipment,
Inc. Four Rivers Home Health Care, Inc. G&G Medical, Inc.

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Gate City Medical Equipment, Inc. Georgia Medical Resources, Inc. Gladwin Area
Home Care, Inc. Hamilton Medical Equipment Service, Inc. Health Care Services of
Mississippi, Incorporated Holland Medical Services, Inc. Home Care Oxygen
Service, Inc. Home Medical Systems, Inc. IHS Acquisition XXVII, Inc. Integrated
Health Services at Jefferson Hospital, Inc. Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc. LAMBDA Medical Equipment, Inc. LAMS, Inc. Lovejoy
Medical, Inc. Major Medical Supply, Inc. Medco Professional Services, Corp.
MedCorp International, Inc. Medic-Aire Medical Equipment, Inc. Medical
Electro-Therapeutics, Inc. Medicare Rental Supply, Inc. Michigan Medical Supply,
Inc. National Medical Equipment Centers, Inc. NeighborCare Home Medical
Equipment, LLC NeighborCare Home Medical Equipment of Maryland, LLC Neumann’s
Home Medical Equipment, Inc. Nightingale Home Health Care, Inc. North Central
Washington Respiratory Care Services, Inc. Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc. OMICRON Medical Equipment, Inc. Oxygen of Oklahoma,
Inc. Oxygen Plus Medical Equipment, Inc. Oxygen Plus, Inc. Oxygen Therapy
Associates, Inc. Peterson’s Home Care, Inc. PHI Medical Equipment, Inc. Pioneer
Medical Services, Inc. Preferential Home Health Care, Inc. Principal Medical
Equipment, Inc. Professional Breathing Associates, Inc.

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Professional Respiratory Home Healthcare, Inc. PSI Health Care, Inc. Pulmo-Dose,
Inc. Qualicare Home Medical, Inc. Quality Home Health Care, Inc. R.C.P.S., Inc.
RCG Information Services Corporation Regency Medical Equipment, Inc.
Resp-A-Care, Inc. Respiracare Medical Equipment, Inc. Respiratory Medical
Equipment of Ga., Inc. Respitech Home Health Care, Inc. Responsive Home Health
Care, Inc. Rhema, Inc. Ritt Medical Group, Inc. RN Home Care Medical Equipment
Company, Inc. Roswell Home Medical, Inc. Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc. RoTech Oxygen and Medical Equipment, Inc. Roth
Medical, Inc. Rothert’s Hospital Equipment, Inc. Sampson Convalescent Medical
Supply, Inc. Select Home Health Care, Inc. SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc. Sun Medical Supply, Inc. Sunshine Home Health
Care, Inc. The Kilroy Company Theta Home Health Care, Inc. Tupelo Home Health,
Inc. Valley Medical Equipment, Inc. Value Care, Inc. VitalCare Health Services,
Inc. VitalCare of Texas, Inc. White’s Medical Rentals, Inc. Wichita Medical
Care, Inc. Zeta Home Health Care, Inc. By:  

 

  Printed Name:   Title:

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

SILVER POINT FINANCE, LLC, as Administrative Agent and Collateral Agent, on
behalf of itself and the other Guaranteed Parties,   By:  

 

    Name:     Title:

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

This JOINDER AGREEMENT, dated as of             , 20    (this “Agreement”), is
by and between                     , a                     (the “New
Subsidiary”), and SILVER POINT FINANCE LLC, in its capacity as administrative
agent and collateral agent (the “Agent”) under that certain Debtor-In-Possession
Credit Agreement dated as of [    ], (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ROTECH HEALTHCARE INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement) from time to time party thereto and
the Agent. All capitalized terms used and not defined herein shall have the
meanings given thereto in the Credit Agreement or the applicable Loan Document
referred to herein.

The Loan Parties are required by Section 5.12 of the Credit Agreement to cause
the New Subsidiary to become a “Subsidiary Guarantor”.

Accordingly, the New Subsidiary hereby agrees as follows with the Agent, for the
benefit of the Lenders:

SECTION 1. The New Subsidiary hereby agrees that by execution of this Agreement
it is a Subsidiary Guarantor (as defined in the Guarantee Agreement) under the
Guarantee Agreement as if a signatory thereof on the Closing Date, and the New
Subsidiary (a) shall comply with, and be subject to, and have the benefit of,
all of the terms, conditions, covenants, agreements and obligations set forth in
the Guarantee Agreement and (b) hereby makes each representation and warranty
set forth in the Guarantee Agreement. The New Subsidiary hereby agrees that
(i) each reference to a “Subsidiary Guarantor” or the “Subsidiary Guarantors” in
the Guarantee Agreement and the other Loan Documents shall include the New
Subsidiary and (ii) each reference to the “Guarantee” as used therein shall mean
the Guarantee Agreement as supplemented hereby. Without limiting the generality
of the foregoing terms of this Section 1, the New Subsidiary hereby, jointly and
severally together with the other Subsidiary Guarantors, guarantees to each
Guaranteed Party (as defined in the Guarantee Agreement), as provided in the
Guarantee Agreement, the prompt payment and performance of the Guaranteed
Obligations (as defined in the Guarantee Agreement) strictly in accordance with
the terms thereof.

SECTION 2. All notices and communications to the New Subsidiary shall be given
to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications shall be directed to
the New Subsidiary, at the address of the Borrower set forth in Section 9.01 of
the Credit Agreement.

SECTION 3. The New Subsidiary hereby waives acceptance by the Agent and the
other Guaranteed Parties of the guarantee by the New Subsidiary under the
Guarantee Agreement upon the execution of this Agreement by the New Subsidiary.



--------------------------------------------------------------------------------

SECTION 4. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. This Agreement and all claims and controversies in connection
herewith shall be governed by and construed and interpreted in accordance with
the laws of the State of New York (except to the extent New York law is
superseded by the Bankruptcy Code).

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of itself and
the other Guaranteed Parties, has caused the same to be accepted by its
authorized officers, as of the day and year first above written.

 

[                    ],

as New Subsidiary

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and accepted:

 

SILVER POINT FINANCE, LLC, as Administrative Agent and

as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title: